Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT TO
FIRST LIEN CREDIT AGREEMENT

 

AMENDMENT TO FIRST LIEN CREDIT AGREEMENT (this “Amendment”) dated as of
September 25, 2012 is entered into by and among Alkermes, Inc., a corporation
organized under the laws of the Commonwealth of Pennsylvania (the “Borrower”),
Alkermes plc, a company incorporated under the laws of the Republic of Ireland
(“Holdings”), Alkermes Pharma Ireland Limited, a private limited company
organized under the laws of the Republic of Ireland (“Intermediate Holdco”) and
each of the Guarantors listed on the signature pages hereto, Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”), and the entities entering into this Amendment as “Term
Lenders” (the “Term Lenders”).  Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement (as
defined below).

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrower, Holdings, Intermediate Holdco,
the Guarantors party thereto, Morgan Stanley Senior Funding, Inc., as
Administrative Agent and Collateral Agent, Morgan Stanley Senior Funding, Inc.
and HSBC Securities (USA) Inc., as co-syndication agents and the financial
institutions from time to time party thereto as term lenders entered into that
certain First Lien Credit Agreement, dated as of September 16, 2011 (such First
Lien Credit Agreement, as in effect immediately prior to giving effect to this
Amendment, the “Existing Credit Agreement”);

 

(2)                                 The Borrower has requested that the Term
Lenders approve an amendment and restatement of the Existing Credit Agreement in
the form of the Amended and Restated Credit Agreement attached as Annex A hereto
(including the Exhibits and Schedules thereto, the “Credit Agreement”); and

 

(3)                                 In accordance with Section 10.1 of the
Existing Credit Agreement, the Administrative Agent, the undersigned Term
Lenders, the Borrower, Holdings and the other Loan Parties party thereto have
agreed, subject to the terms and conditions stated below, to amend and restate
the Existing Credit Agreement in the form of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and in order to induce the Term
Lenders to extend credit and other financial accommodations to the Borrower
pursuant to the Credit Agreement and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
Administrative Agent, the Term Lenders, the Borrower and the other Loan Parties
party hereto hereby covenant and agree as follows:

 

SECTION 1.                            Amendment and Restatement of Existing
Credit Agreement and Amendment to Guarantee and Collateral Agreement.

 

(a)         Amendment and Restatement of Existing Credit Agreement.  The
Existing Credit Agreement is, effective as of the Restatement Effective Date (as
defined below), hereby

 

--------------------------------------------------------------------------------


 

amended and restated in its entirety in the form of the Credit Agreement
attached as Annex A hereto.  The Existing Credit Agreement is deemed to be
amended initially pursuant to the fourth paragraph of Section 10.1 of the
Existing Credit Agreement to refinance (the “Refinancing”) all outstanding “Term
Loans” (as such term is defined in the Existing Credit Agreement) and then to be
amended pursuant to the first paragraph of Section 10.1 to affect the other
modifications set forth in the Credit Agreement (including increasing the Total
Term Commitments to $375,000,000).

 

(b)         Amendment to Guarantee and Collateral Agreement.  The Guarantee and
Collateral Agreement is, effective as of the Restatement Effective Date, hereby
amended as follows:

 

(i)                                     The definition of “Guarantor” is hereby
deleted in its entirety and replaced with the following:

 

““Guarantor” means the collective reference to each Grantor other than the
Borrower and Holdings.”

 

(ii)                                  The definition of “Immaterial Deposit
Accounts” is deleted in its entirety and replaced with the following:

 

“Immaterial Deposit Accounts”:  Any Deposit Account with amounts on deposit that
does not exceed $2,500,000 for more than three consecutive Business Days in any
calendar month and when aggregated with the amounts on deposit in all Deposit
Accounts for which control agreements have not been obtained (other than
Excluded Deposit Accounts) and together with all Immaterial Securities Accounts,
such amounts do not exceed $25,000,000 in the aggregate for more than three
consecutive Business Days in any calendar month.

 

(iii)                               The definition of “Immaterial Securities
Accounts” is deleted in its entirety and replaced with the following:

 

“Immaterial Securities Accounts”:  Any securities account holding assets or
property not to exceed a value of $2,500,000 for more than three consecutive
Business Days in any calendar month and when aggregated with the value of the
assets or property held in all Securities Accounts for which control agreements
have not been obtained and together with all Immaterial Deposit Accounts, such
amounts do not exceed $25,000,000 in the aggregate for more than three
consecutive Business Days in any calendar month.

 

(iv)                              The definition of “Secured Obligations” is
hereby amended by inserting the following new sentence immediately at the end
thereof:

 

“For the avoidance of doubt, solely in the case of Holdings, “Secured
Obligations” shall mean the Borrower Obligations.”

 

(v)                                 Section 4.2 is hereby amended by deleting in
the last sentence thereof the words “Closing Date” and replacing it with
“Restatement Effective Date (other than termination

 

2

--------------------------------------------------------------------------------


 

statements or releases relating to the Second Lien Credit Agreement which shall
be delivered to the Collateral Agent on the Restatement Effective Date).”

 

(vi)                              Section 4.4 is hereby amended by replacing the
words “On the date hereof” in the first and second line thereof with “On the
Restatement Effective Date.”

 

(vii)                           Section 4.5(a)  is hereby amended by replacing
the words “On the date hereof” with “On the Restatement Effective Date.”

 

(viii)                        Section 4.5(b) is hereby amended by replacing each
occurrence of the words “as of the date hereof” with “as of the Restatement
Effective Date.”

 

(ix)                              Section 4.7(a) is hereby amended by deleting
in its entirety the second parenthetical in the last sentence thereof and
replacing it with the following:

 

“(other than (x) Excluded Deposit Accounts listed in clause (b) of such defined
term and (y) such accounts as to which a Grantor previously granted control to a
second lien collateral agent, on behalf of certain second lien lenders, but as
to which such second lien collateral agent has agreed to execute termination
notices in respect of related Control Agreements or to enter into amended
Control Agreements thereover, in each case, to remove the second lien collateral
agent as a party to the applicable Control Agreements).”

 

(x)                                 Sections 4.10 and 4.11 are hereby amended by
replacing each occurrence of the words “As of the date hereof” with “As of the
Restatement Effective Date.”

 

(xi)                              Section 4.13 is hereby amended by inserting
after the word “If” the following:  “as of the Restatement Effective Date.”

 

(xii)                           Section 5.9(b is deleted in its entirety and
replaced with the following:

 

“(b)                           Grantor agrees that, with respect to any
Investment Property consisting of Securities Accounts (excluding Immaterial
Securities Accounts) or Securities Entitlements, it shall use commercially
reasonable efforts to cause the securities intermediary maintaining such
Securities Account or Securities Entitlement to enter into an agreement in form
and substance reasonably satisfactory to the Collateral Agent pursuant to which
it shall agree to comply with the Collateral Agent’s “entitlement orders”
without further consent by such Grantor and shall establish that the Collateral
Agent shall have “control” (within the meaning of Section 8-106 of the UCC) over
such Securities Accounts or Securities Entitlements.  Such Grantor further
agrees that, if Investment Property (or any portion thereof) ceases to
constitute an Immaterial Securities Account (because, at any time, either the
contents of such account individually exceed a value of $2,500,000 for more than
three consecutive Business Days in any calendar month or the contents of such
account together with the contents of each other such account exceed a value of
$25,000,000 for more than three consecutive Business Days in any calendar
month), it shall cause one or more of the securities intermediaries maintaining
such Securities Account(s) (or any applicable portion thereof) to enter into an
agreement in form and substance reasonably satisfactory to the Collateral Agent
pursuant to which it shall agree to comply with the Collateral Agent’s
“entitlement orders” without further consent by such

 

3

--------------------------------------------------------------------------------


 

Grantor and shall establish that the Collateral Agent shall have “control”
(within the meaning of Section 8-106 of the UCC) over such Securities Account(s)
(such that after giving effect to such agreement, at any time, the contents of
such account individually shall not exceed a value of $2,500,000 for more than
three consecutive Business Days in any calendar month and the contents of such
account together with the contents of each other such account shall not exceed a
value of $25,000,000 for more than three consecutive Business Days in any
calendar month).  With respect to any Collateral that is a Deposit Account
(other than Excluded Deposit Accounts or Immaterial Deposit Accounts), it shall
use commercially reasonable efforts to cause the depositary institution
maintaining such account to enter into an agreement in form and substance
reasonably satisfactory to the Collateral Agent pursuant to which the depositary
institution shall agree to comply with the Collateral Agent’s instructions upon
the occurrence and during the continuance of an Event of Default without further
consent by such Grantor and shall establish that the Collateral Agent shall have
“control” (within the meaning of Section 9-104 of the UCC) over such Deposit
Account.  Such Grantor further agrees that, if one or more Deposit Accounts (or
any portion thereof) ceases to constitute an Immaterial Deposit Account
(because, either the amount on deposit in such account individually exceeds
$2,500,000 for more than three consecutive Business Days in any calendar month
or the amount on deposit in such account together with the amount on deposit in
each other such account at such time exceeds $25,000,000 for more than three
Consecutive Business Days in any calendar month), it shall use commercially
reasonable efforts to cause one or more depositary institutions maintaining such
accounts to enter into an agreement in form and substance reasonably
satisfactory to the Collateral Agent pursuant to which the depositary
institution shall agree to comply with the Collateral Agent’s instructions
without further consent by such Grantor (upon the occurrence and during the
continuance of an Event of Default) and shall establish that the Collateral
Agent shall have “control” (within the meaning of Section 9-104 of the UCC) over
such Deposit Account (such that after giving effect to such agreement, the
amount on deposit in such account individually shall not exceed $2,500,000 for
more than three consecutive Business Days in any calendar month and the amount
on deposit in such account together with the amount on deposit in each other
each other such account at such time does not exceeds $25,000,000 for more than
three consecutive Business Days in any calendar month).  Such Grantor shall have
used commercially reasonable efforts to enter into such Control Agreement or
agreements with respect to: (i) any Securities Accounts (other than Immaterial
Securities Accounts), Securities Entitlements or Deposit Accounts (other than
Excluded Deposit Accounts and Immaterial Deposit Accounts) that exist on the
Closing Date no later than ninety (90) days after the Closing Date (or such
later date as the Collateral Agent may agree in its reasonable discretion) and
(ii) any Securities Accounts (other than Immaterial Securities Accounts),
Securities Entitlements, Deposit Accounts (other than Excluded Deposit Accounts
and Immaterial Deposit Accounts) or Commodity Accounts that are created or
acquired after the Closing Date, as of or prior to the deposit or transfer of
any such Securities Entitlements or funds, whether constituting moneys or
investments, into such Securities Accounts (other than Immaterial Securities
Accounts), Deposit Accounts (other than Excluded Deposit Accounts or Immaterial
Deposit Accounts) or Commodity Accounts.  The Collateral Agent shall not give
the securities intermediary or depositary institution, as applicable, any
“entitlement orders” or instructions unless an Event of

 

4

--------------------------------------------------------------------------------


 

Default has occurred and is continuing.  Each Grantor agrees that once the
Collateral Agent sends an instruction or notice to a securities intermediary or
depositary institution exercising its Control over any deposit account or
securities account, such Grantor shall not give any Instructions or entitlement
orders with respect to such deposit account or securities account until such
notice is withdrawn without the express written consent of the Collateral
Agent.  The Collateral Agent shall promptly send a notice to the applicable
securities intermediary or depositary institution withdrawing any such
instruction or notice exercising its Control over any Securities Account or
Deposit Account if the Event of Default triggering such instruction or notice is
subsequently cured or waived or is otherwise no longer continuing.  No Grantor
shall grant Control of any Securities Account or Deposit Account to any person
other than the Collateral Agent other than as expressly permitted under the Loan
Documents.”

 

(xiii)                        Section 8.4 is hereby amended by the addition of
the words “(other than Holdings”) on the first line of each paragraph of Section
8.4(a)-(c) after the words “Each Grantor.”

 

(xiv)                       Section 8.17 is hereby deleted in its entirety and
replaced with the following:

 

“[Reserved].”

 

(xv)                          Schedules 2, 3, 4, 5, 7, 8 and 9  of the Guarantee
and Collateral Agreement are, effective as of the Restatement Effective Date,
hereby deleted and replaced in their entirety by the corresponding schedules
attached as Annex B hereto.

 

SECTION 2.                            Reference to and Effect on the Loan
Documents.

 

(a)         On and after the Restatement Effective Date, (i) in the case of the
Credit Agreement, each reference therein to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Existing Credit Agreement, and
each reference in the other Loan Documents to “the Credit Agreement”, “the
First-Lien Credit Agreement” “thereunder”, “thereof” or words of like import
referring to the Existing Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement as amended and restated by the Credit Agreement
pursuant to this Amendment and (ii) in the case of the Guarantee and Collateral
Agreement, each reference therein to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Guarantee and Collateral Agreement, and
each reference in the other Loan Documents to “the Guarantee and Collateral
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Guarantee and Collateral Agreement, shall mean and be a reference to the
Guarantee and Collateral Agreement as amended pursuant to this Amendment .

 

(b)         The Existing Credit Agreement after giving effect to the amendment
and restatement set forth herein, the Guarantee and Collateral Agreement after
giving effect to the amendment set forth herein and the other Loan Documents
are, and shall continue to be, in full force and effect, and are hereby in all
respects ratified and confirmed.

 

SECTION 3.                            Conditions of Effectiveness.  The
effectiveness of this Amendment and the amendment and restatement of the
Existing Credit Agreement shall be subject to the

 

5

--------------------------------------------------------------------------------


 

satisfaction (or waiver) of the following conditions precedent and the date upon
which each of the following conditions precedent is satisfied (or waived) shall
be referred to herein as the “Restatement Effective Date”:

 

(a)                                 Executed Counterparts of Amendment.  The
Administrative Agent shall have received from (i) Term Lenders representing
Total Term Commitments in an aggregate principal amount equal to $375,000,000
(comprised of (x) 2016 Term Commitments (as defined in the Credit Agreement) in
an aggregate principal amount equal to $75,000,000 and (y) 2019 Term Commitments
(as defined in the Credit Agreement) in an aggregate principal amount equal to
$300,000,000), (ii) the Administrative Agent and (iii) the Loan Parties party
hereto executed counterparts of this Amendment or written evidence reasonably
satisfactory to the Administrative Agent that such party has executed this
Amendment;

 

(b)                                 Closing Certificate.  The Administrative
Agent shall have received a closing certificate substantially in the form of
Exhibit F-1 to the Existing Credit Agreement, dated as of the Restatement
Effective Date and taking into account such modifications as are necessary to
reflect the transactions contemplated under this Amendment, which shall include
(but not be limited to) Organizational Documents of each Loan Party,
certificates of good standing from such Loan Party’s relevant jurisdiction of
formation, corporate resolutions and other evidence of authority to consummate
the transactions contemplated herein and evidence of incumbency of each
Responsible Officer executing this Amendment;

 

(c)                                  Opinions.  The Administrative Agent shall
have received the legal opinions of Cleary Gottlieb Steen & Hamilton LLP, New
York counsel to Holdings and its Subsidiaries, Goodwin Procter LLP,
Massachusetts counsel to Holdings and its Subsidiaries, Ballard & Spahr LLP,
Pennsylvania local counsel to Holdings and its Subsidiaries, Arthur Cox,
Solicitors, Irish legal counsel to Holdings and its Subsidiaries, and Loyens
&Loeff, Avocats a la Cour, Luxembourg legal counsel to Holdings and its
Subsidiaries, each in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters usual and customary for
transactions of this type;

 

(d)                                 Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate in the form of Exhibit J to the
Existing Credit Agreement, taking into such modifications as are necessary to
reflect the transactions contemplated herein, executed and delivered by the
chief financial officer of the Borrower and dated as of the Restatement
Effective Date;

 

(e)                                  Payment in Full of Second Lien
Indebtedness.  Immediately following the consummation of the Refinancing, the
Borrower shall have paid in full all outstanding Indebtedness pursuant to the
Second Lien Credit Agreement and all other amounts outstanding and owed under
the Second Lien Loan Documents, and delivered to the Administrative Agent a
pay-off letter with respect thereto, UCC-3 financing statements and such other
documentation as the Administrative Agent may reasonably request, in each case
in form and substance reasonably satisfactory to it;

 

(f)                                   Expenses; Fees.  The Borrower and its
Subsidiaries shall have paid all fees

 

6

--------------------------------------------------------------------------------


 

due and payable on the Restatement Effective Date.  The Administrative Agent
shall have received all reasonable and documented out-of-pocket costs and
expenses, invoices for which have been submitted prior to the Restatement
Effective Date, required to be paid (including without limitation reasonable
fees and disbursements of counsel) under the Credit Agreement on or prior to the
Restatement Effective Date;

 

(g)                                  Patriot Act, Etc.  The Term Lenders shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti money
laundering rules and regulations, including the Patriot Act, as reasonably
requested in writing by the Administrative Agent prior to the Restatement
Effective Date;

 

(h)                                 No Default.  As of the Restatement Effective
Date, no event shall have occurred and be continuing that would constitute a
Default or Event of Default under the Credit Agreement;

 

(i)                                     Representations and Warranties.  Each of
the representations and warranties made by any Loan Party in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects (or in all respects where qualified by materiality or Material Adverse
Effect) on and as of the Restatement Effective Date as if made on and as of such
date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
(or in all respects where qualified by materiality or Material Adverse Effect)
on and as of such specific date); and

 

(j)                                    Irish Deed of Confirmation.  Alkermes
Pharma Ireland Limited, Alkermes Finance Ireland Limited and Alkermes Finance
Ireland (No 2) Limited shall have delivered Irish Law Deeds of Confirmation with
respect to the Debentures confirming and ratifying their obligations under the
Debentures after giving effect to the transactions contemplated in this
Amendment.  Holdings shall execute and deliver a third party security
agreement.  Alkermes Science One Limited shall execute and deliver a deed of
accession in respect of the Debentures.

 

(k)                                 Borrowing Notice.  The Borrower shall have
delivered to the Administrative Agent a notice of borrowing for the Term Loans
to be made on the Restatement Effective Date.

 

SECTION 4.                            Consent and Affirmation of the
Guarantors.  Each Loan Party acknowledges that it has been provided with a copy
of the Credit Agreement and each other applicable Loan Document.  Each Loan
Party (prior to, and after giving effect to, this Amendment) hereby consents to
the amendment and restatement of the Credit Agreement effected hereby and
confirms and agrees that (a) notwithstanding the effectiveness of this
Amendment, the Credit Agreement and the other Loan Documents are, and shall
continue to be, in full force and effect (other than in the case of any guaranty
provided by Holdings or the Debentures solely in respect of Holdings) and are
hereby ratified and confirmed in all respects (including, without limitation,
the guarantee obligations set forth in the Guarantee and Collateral Agreement as
amended by this Amendment), except that, on and after the effectiveness of this
Amendment, each reference in the Existing Credit Agreement or any other Loan
Document to the “Credit Agreement”, “the

 

7

--------------------------------------------------------------------------------


 

First-Lien Credit Agreement”, “thereunder”, “thereof” or words of like import
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment and (b) the Security Documents to which such Loan Party is a party as
amended by this Amendment and all of the Collateral described therein do, and
shall continue to, secure the payment of all of the Guaranteed Obligations or,
in the case of Holdings only, the Borrower Obligations in favor of the Secured
Parties, and any amendments to the Security Documents necessary to effect the
transactions contemplated herein shall be ratified in all respects.  For the
avoidance of doubt, following the Restatement Effective Date, Holdings shall no
longer constitute a Guarantor for purposes of the Loan Documents.

 

SECTION 5.                            Post-Closing Covenants. In consideration
of the agreements contained herein, Holdings or the Borrower shall, or cause
their applicable Subsidiary to (it being understood that failure to comply with
the covenants contained in this Section 5 shall constitute an Event of Default
of the type described in Section 8.1(d) of the Credit Agreement):

 

(a)         Luxembourg Security Interest.  Within 30 days following the
Restatement Effective Date (or such later date the Administrative Agent may
otherwise agree), Alkermes Finance S.a.r.l. shall have delivered Luxembourg law
confirmation and amendment agreements under the first ranking receivables pledge
agreement dated December 23, 20111 and first ranking share pledge agreement
dated December 23, 2011 after giving effect to the transactions contemplated in
this Amendment; and

 

(b)         Amendments to Mortgages.  Within 30 days following the Restatement
Effective Date (or such later date as the Administrative Agent may otherwise
agree), the applicable Loan Parties shall have delivered amendments to the
Mortgages and (x) date-down endorsements to the exiting title insurance
policies, (y) legal opinions covering the enforceability of such amendments to
the Mortgages and any other matters reasonably requested by Administrative
Agent, and (z) such other documentation reasonably requested by the
Administrative Agent with respect thereto in order to reflect the transactions
contemplated under this Agreement

 

SECTION 6.                            Miscellaneous.

 

(a)         Executed in Counterpart.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(b)         Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

(c)          Headings.  The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment.

 

(d)         Waiver & Modification.  No provision of this Amendment may be
modified, altered or otherwise amended, except by an instrument in writing
executed by each of the parties hereto.

 

8

--------------------------------------------------------------------------------


 

(e)          Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the state of New York.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the date first above written.

 

 

 

BORROWER:

 

 

 

ALKERMES, INC., as Borrower

 

 

 

 

 

By:

/s/ James M. Frates

 

 

Name:

James M. Frates

 

 

Title:

Senior Vice President, Chief Financial Officer &

 

 

Treasurer

 

--------------------------------------------------------------------------------


 

GIVEN under the common seal of

 

ALKERMES PLC

 

and DELIVERED as a DEED

 

 

 

 

 

/s/ Shane Cooke

 

Director

 

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ALKERMES US HOLDINGS, INC., as a Guarantor

 

 

 

By:

/s/ James M. Frates

 

 

Name: James M. Frates

 

 

Title: VP & CFO

 

 

 

EAGLE HOLDINGS USA, INC., as a Guarantor

 

 

 

By:

/s/ James M. Frates

 

 

Name:

 

 

Title:

 

 

 

ALKERMES GAINESVILLE LLC, as a Guarantor

 

 

 

By:

/s/ James M. Frates

 

 

Name: James M. Frates

 

 

Title: Manager

 

 

 

ALKERMES CONTROLLED THERAPEUTICS, INC., as a Guarantor

 

 

 

By:

/s/ James M. Frates

 

 

Name: James M. Frates

 

 

Title: VP & Treasurer

 

--------------------------------------------------------------------------------


 

GIVEN under the common seal of

 

ALKERMES PHARMA IRELAND LIMITED

 

and DELIVERED as a DEED

 

 

 

 

 

/s/ Peter Thornton

 

Director

 

 

 

 

 

/s/ Shane Cooke

 

Director

 

 

--------------------------------------------------------------------------------


 

GIVEN under the common seal of

 

ALKERMES FINANCE IRELAND LIMITED

 

and DELIVERED as a DEED

 

 

 

 

 

/s/ Shane Cooke

 

Director

 

 

 

 

 

/s/ Tom Riordan

 

Director

 

 

 

 

 

GIVEN under the common seal of

 

ALKERMES FINANCE IRELAND (N0 2) LIMITED

 

and DELIVERED as a DEED

 

 

 

 

 

/s/ Shane Cooke

 

Director

 

 

 

 

 

/s/ Tom Riordan

 

Director

 

 

--------------------------------------------------------------------------------


 

GIVEN under the common seal of

 

ALKERMES SCIENCE ONE LIMITED

 

and DELIVERED as a DEED

 

 

 

 

 

/s/ Richie Paul

 

Director

 

 

 

 

 

/s/ Tom Riordan

 

Director

 

 

--------------------------------------------------------------------------------


 

 

ALKERMES FINANCE S.a.r.l

 

 

 

 

 

By:

/s/ Muriel Bourgeois

 

 

 

 

 

Title:  Manager Class A

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent, Collateral Agent and a Term Lender

 

 

 

 

 

 

By:

/s/ Stephen B. King

 

 

Name: Stephen B. King

 

 

Title: VP

 

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS, INC.,

 

as Co-Syndication Agent

 

 

 

 

 

 

By:

/s/ Stuart G. Dickson

 

 

Name: Stuart G. Dickson

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Co-Syndication Agent

 

 

 

 

 

 

By:

/s/ D. Scott Farquhar

 

 

Name: D. Scott Farquhar

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

Annex A

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

ALKERMES, INC.,
as Borrower,

 

ALKERMES PLC,
as Holdings,

 

ALKERMES PHARMA IRELAND LIMITED,
as Intermediate Holdco,

 

ALKERMES US HOLDINGS, INC.,
as Holdco,

 

The Several Lenders
from Time to Time Parties Hereto,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,

 

MORGAN STANLEY SENIOR FUNDING, INC. and CITIGROUP GLOBAL MARKETS, INC. and
JPMORGAN CHASE BANK, N.A.,
as co-Syndication Agents,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent

 

Dated as of September 16, 2011, as amended and restated on September 25, 2012
MORGAN STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS, INC. and
J.P.MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

38

 

 

 

SECTION 2.

AMOUNT AND TERMS OF TERM COMMITMENTS

39

 

 

 

2.1

Term Commitments

39

2.2

Procedure for Term Loan Borrowing

39

2.3

Repayment of Term Loans

40

2.4

Incremental Term Loans

40

2.5

Fees

42

 

 

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO LOANS

42

 

 

 

3.1

Optional Prepayments

42

3.2

Mandatory Prepayments; Prepayment Premium

43

3.3

Conversion and Continuation Options

44

3.4

Limitations on LIBOR Tranches

44

3.5

Interest Rates and Payment Dates

45

3.6

Computation of Interest and Fees

45

3.7

Inability to Determine Interest Rate

46

3.8

Pro Rata Treatment; Application of Payments; Payments

46

3.9

Requirements of Law

47

3.10

Taxes

49

3.11

Indemnity

52

3.12

Change of Lending Office

53

3.13

Replacement of Lenders

53

3.14

Evidence of Debt

53

3.15

Illegality

54

3.16

Extension Offers

54

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

56

 

 

 

4.1

Financial Condition

56

4.2

No Change

56

4.3

Corporate Existence; Compliance with Law

56

4.4

Power; Authorization; Enforceable Obligations

57

4.5

No Legal Bar

57

4.6

Litigation and Adverse Proceedings

57

4.7

[Intentionally Omitted]

57

4.8

Ownership of Property; Liens

57

4.9

Intellectual Property

58

4.10

Taxes

58

 

i

--------------------------------------------------------------------------------


 

4.11

Federal Reserve Regulations

59

4.12

Labor Matters

59

4.13

ERISA

59

4.14

Investment Company Act; Other Regulations

60

4.15

Capital Stock and Ownership Interests of Subsidiaries

60

4.16

Use of Proceeds

60

4.17

Environmental Matters

60

4.18

Accuracy of Information, etc.

61

4.19

Security Documents

61

4.20

Solvency

62

4.21

Senior Indebtedness

62

4.22

[Intentionally Omitted]

62

4.23

Anti-Terrorism Laws

63

4.24

Insurance

64

4.25

Choice of Law

64

4.26

Centre of Main Interests

64

4.27

Holding Companies

64

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

64

 

 

 

5.1

Conditions to Extension of Credit

64

5.2

Conditions to Each Incremental Term Loan

65

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

65

 

 

 

6.1

Financial Statements

65

6.2

Certificates; Other Information

66

6.3

Payment of Taxes

68

6.4

Maintenance of Existence; Compliance

68

6.5

Maintenance of Property; Insurance

68

6.6

Inspection of Property; Books and Records; Discussions

69

6.7

Notices

69

6.8

Environmental Laws

70

6.9

[Intentionally Omitted]

70

6.10

Post-Closing; Additional Collateral, etc.

70

6.11

Further Assurances

74

6.12

Rated Credit Facility; Corporate Ratings

74

6.13

Use of Proceeds

74

6.14

[Intentionally Omitted]

74

6.15

Intellectual Property

74

6.16

Designation of Subsidiaries

75

 

 

 

SECTION 7.

NEGATIVE COVENANTS

75

 

 

 

7.1

Indebtedness

75

7.2

Liens

78

7.3

Fundamental Changes

81

 

ii

--------------------------------------------------------------------------------


 

7.4

Disposition of Property

82

7.5

Restricted Payments

84

7.6

Investments

85

7.7

Optional Payments and Modifications of Certain Debt Instruments

88

7.8

Transactions with Affiliates

88

7.9

[Intentionally Omitted]

89

7.10

Hedge Agreements

89

7.11

Changes in Fiscal Periods; Accounting Changes

89

7.12

Negative Pledge Clauses

89

7.13

Clauses Restricting Subsidiary Distributions

90

7.14

Lines of Business

91

7.15

[Intentionally Omitted]

91

7.16

Holding Company

91

7.17

Alkermes Ireland Holdings Limited

91

 

 

 

SECTION 8.

EVENTS OF DEFAULT

92

 

 

 

8.1

Events of Default

92

 

 

 

SECTION 9.

THE AGENTS

95

 

 

 

9.1

Appointment

95

9.2

Delegation of Duties

95

9.3

Exculpatory Provisions

96

9.4

Reliance by Agents

96

9.5

Notice of Default

96

9.6

Non-Reliance on Agents and Other Lenders

97

9.7

Indemnification

97

9.8

Agent in Its Individual Capacity

98

9.9

Successor Administrative Agent

98

9.10

Agents Generally

99

9.11

Lender Action

99

9.12

Withholding Tax

99

9.13

Administrative Agent May File Proof of Claims

99

9.14

[Intentionally Omitted]

100

 

 

 

SECTION 10.

MISCELLANEOUS

100

 

 

 

10.1

Amendments and Waivers

100

10.2

Notices

103

10.3

No Waiver; Cumulative Remedies

104

10.4

Survival of Representations and Warranties

105

10.5

Payment of Expenses and Taxes; Indemnity

105

10.6

Successors and Assigns; Participations and Assignments

107

10.7

Sharing of Payments; Set-off

112

10.8

Counterparts

113

10.9

Severability

113

 

iii

--------------------------------------------------------------------------------


 

10.10

Integration

113

10.11

GOVERNING LAW

113

10.12

Submission To Jurisdiction; Waivers

114

10.13

Acknowledgments

114

10.14

Releases of Guarantees and Liens

115

10.15

Confidentiality

115

10.16

WAIVERS OF JURY TRIAL

116

10.17

Judgment Currency

116

10.18

Patriot Act Notice

117

 

iv

--------------------------------------------------------------------------------


 

ANNEX:

 

A

 

Guarantee and Security Principles

 

 

 

SCHEDULES:

 

 

 

 

 

1.1

 

Commitments

4.15

 

Subsidiaries

4.19

 

UCC Filing Jurisdictions

4.24

 

Insurance

7.1

 

Existing Indebtedness

7.2

 

Existing Liens

7.6

 

Existing Investments

7.12

 

Clauses Restricting Negative Pledges

7.13

 

Clauses Restricting Subsidiary Distributions

 

 

 

EXHIBITS:

 

 

 

 

 

A

 

Form of Assignment and Assumption

B

 

Form of Borrowing Notice

C

 

[Intentionally Omitted]

D-1

 

Form of Tax Status Certificate (For Non U.S. Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

D-2

 

Form of Tax Status Certificate (For Non U.S. Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

D-3

 

Form of Tax Status Certificate (For Non U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

D-4

 

Form of Tax Status Certificate (For Non U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

E

 

Form of Term Note

F-1

 

Form of Closing Certificate

F-2

 

Form of Compliance Certificate

G

 

Form of Intellectual Property Security Agreement

H

 

Form of Intercompany Note

I-1

 

Form of Perfection Certificate

I-2

 

Form of Perfection Certificate Supplement

 

v

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 16, 2011, as
amended and restated on September 25, 2012, among ALKERMES, INC., a corporation
organized under the laws of the Commonwealth of Pennsylvania (the “Borrower”),
ALKERMES PLC, a company incorporated under the laws of the Republic of Ireland
(registered number 498284) (“Holdings”), ALKERMES PHARMA IRELAND LIMITED, a
private limited company organized under the laws of the Republic of Ireland
(registered number 448848) and a wholly owned indirect subsidiary of Holdings
(the “Intermediate Holdco”) and ALKERMES US HOLDINGS, INC., a Delaware
corporation and a wholly owned subsidiary of Intermediate Holdco (“Holdco”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement as “Lenders”, MORGAN STANLEY SENIOR FUNDING, INC.
(“MSSF”), as administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”), MORGAN
STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS, INC.  and J.P.MORGAN
SECURITIES LLC, as co-syndication agents (in such capacity, the “Syndication
Agents”), and MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”).

 

WHEREAS, the Borrower, Holdings, Intermediate Holdco, and Holdco are parties to
the First Lien Term Loan Credit Agreement dated as of September 16, 2011 (as
heretofore modified and supplemented and in effect immediately prior to the
effectiveness of this Agreement, the “Original Credit Agreement”) with the
financial institutions party thereto as lenders and the Administrative Agent;

 

WHEREAS, in connection with the transactions contemplated by the First
Amendment, the Borrower has requested that the Lenders make available the Term
Commitments and the Term Loans on the Restatement Effective Date, the proceeds
of which will be used, together with cash-on hand of the Borrower, among other
things, to refinance the existing indebtedness under the Original Credit
Agreement, the Second Lien Credit Agreement, and to pay related fees and
expenses (the “Refinancing”).

 

WHEREAS, the Lenders are willing to make available the Term Commitments for such
purposes on the terms and subject to the conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree that on the Restatement
Effective Date the Original Credit Agreement shall be amended and restated as
follows:

 

SECTION 1.         DEFINITIONS

 

1.1          Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“2016 Term Commitment”:  as to any 2016 Term Lender, the obligation of such 2016
Term Lender, if any, to make a 2016 Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth on Schedule 1.1(a) or in the
Assignment and Assumption pursuant to which such 2016 Term Lender became a party
hereto, as the same may

 

--------------------------------------------------------------------------------


 

be changed from time to time pursuant to the terms hereof.  The original
aggregate amount of the 2016 Term Commitments on the Restatement Effective Date
is $75,000,000.

 

“2016 Term Facility”:  the 2016 Term Commitments and the 2016 Term Loans made
thereunder.

 

“2016 Term Lender”:  each Lender that has a 2016 Term Commitment or that holds a
2016 Term Loan.

 

“2016 Term Loan”:  as defined in Section 2.1(a).

 

“2016 Term Loan Maturity Date”:  the date that is four (4) years after the
Restatement Effective Date.

 

“2016 Term Percentage”:  as to any 2016 Term Lender at any time, the percentage
which such 2016 Term Lender’s 2016 Term Commitment then constitutes of the
aggregate 2016 Term Commitments (or, at any time after the Restatement Effective
Date, the percentage which the aggregate principal amount of such 2016 Term
Lender’s 2016 Term Loans then outstanding constitutes the aggregate principal
amount of the 2016 Term Loans then outstanding).

 

“2019 Term Commitment”:  as to any 2019 Term Lender, the obligation of such 2019
Term Lender, if any, to make a 2019 Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth on Schedule 1.1(b) or in the
Assignment and Assumption pursuant to which such 2019 Term Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original aggregate amount of the 2019 Term Commitments on the
Restatement Effective Date is $300,000,000.

 

“2019 Term Facility”:  the 2019 Term Commitments and the 2019 Term Loans made
thereunder.

 

“2019 Term Lender”:  each Lender that has a 2019 Term Commitment or that holds a
2019 Term Loan.

 

“2019 Term Loan”:  as defined in Section 2.1(b).

 

“2019 Term Loan Maturity Date”:  the date that is seven (7) years after the
Restatement Effective Date.

 

“2019 Term Percentage”:  as to any 2019 Term Lender at any time, the percentage
which such 2019 Term Lender’s 2019 Term Commitment then constitutes of the
aggregate 2019 Term Commitments (or, at any time after the Restatement Effective
Date, the percentage which the aggregate principal amount of such 2019 Term
Lender’s 2019 Term Loans then outstanding constitutes the aggregate principal
amount of the 2019 Term Loans then outstanding).

 

“ABR”:  a fluctuating interest rate per annum in effect from time to time, which
rate per annum shall at all times be equal to the highest of (a) the rate of
interest published by the

 

2

--------------------------------------------------------------------------------


 

Wall Street Journal, from time to time, as the “U.S. Prime Rate,” (b) ½ of 1%
per annum above the Federal Funds Effective Rate; (c) the LIBOR Rate for an
Interest Period of one month plus 1.00%, as adjusted to conform to changes as of
the opening of business on the date of any such change of the LIBOR Rate; and
(d) 2.00%.

 

“ABR Loans”:  Term Loans the rate of interest applicable to which is based upon
the ABR.

 

“Acquisition Agreement”:  the Business Combination Agreement and Plan of Merger,
dated as of May 9, 2011, by and among Elan Corporation, plc, a public limited
company incorporated under the laws of the Republic of Ireland (registered
number 30356), Holdings, Elan Science Four Limited (n/k/a Alkermes Ireland
Holdings Limited), a private limited company incorporated under the laws of the
Republic of Ireland (registered number 476691), Intermediate Holdco, Holdco,
Merger Sub and the Borrower.

 

“Acquired Person”:  as defined in Section 7.1(i).

 

“Administrative Agent”:  as defined in the preamble to this Agreement.

 

“Administrative Agent Parties”:  as defined in Section 10.2(c).

 

“Affected Lender”:  as defined in Section 3.13.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the
possession, direct or indirect, of the power to direct or cause the direction of
management or policies of a Person, whether through ownership of securities, by
contract or otherwise; provided, however, that, for purposes of Section 7.8, the
term “Affiliate” shall also include (i) any person that directly or indirectly
owns more than 10% of any class of Capital Stock of the person specified or (ii)
any person that is an officer or director of the person specified.

 

“Agent Related Parties”:  the Administrative Agent, the Collateral Agent, and
any of their respective Affiliates, officers, directors, employees, agents,
advisors or representatives.

 

“Agents”:  the collective reference to the Administrative Agent, the Collateral
Agent, the Syndication Agents and the Lead Arrangers.

 

“Agreed Security Principles”:  the principles set forth in Annex A.

 

“Agreement”:  this Amended and Restated Credit Agreement.

 

“Anti-Terrorism Laws”:  Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (each as
from time to time in effect).

 

3

--------------------------------------------------------------------------------


 

“Applicable Margin”:  (a) in the case of 2016 Term Loans, 3.00% for LIBOR Rate
Loans and 2.00% for ABR Loans and (b) in the case of 2019 Term Loans, 3.50% for
LIBOR Rate Loans and 2.50% for ABR Loans.

 

“Approved Fund”:  with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (in each case, other than Intellectual Property), including, without
limitation, any issuance of Capital Stock of any Subsidiary of Holdings to a
Person other than to any Group Member (excluding in any case any such
Disposition permitted by Section 7.4 other than Section 7.4(r)) that yields
gross proceeds to any Group Member (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $2,500,000.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower, substantially in the form of Exhibit A.

 

“Assignment Effective Date”:  as defined in Section 10.6(d).

 

“Available Amount” at any time, an amount, to the extent Not Otherwise Applied,
not less than zero in the aggregate, determined on a cumulative basis equal to,
without duplication:

 

(a)           the aggregate amount of Net Cash Proceeds of any capital
contributions (that is converted or exchanged for Qualified Capital Stock) or
issuances of Qualified Capital Stock (or for Qualified Capital Stock issued upon
conversion of debt securities) received or made by Holdings (other than Section
7.5(d)) since the Original Closing Date; plus

 

(b)           the cumulative amount of Excess Cash Flow for each fiscal year
ending after the Restatement Effective Date for which financial statements have
been delivered pursuant to Section 6.1(a) minus the portion of such Excess Cash
Flow that has been applied toward the prepayment of Term Loans in accordance
with Section 3.2(c) after the Restatement Effective Date; less

 

(c)           any usage of such Available Amount pursuant to Sections 7.5(g),
7.5(j), 7.6(u) and 7.7(a)(i).

 

“Available Amount Condition”:  after giving effect to any usage of the Available
Amount, the Consolidated Leverage Ratio, on a pro forma basis, as of the last
day of the period

 

4

--------------------------------------------------------------------------------


 

of four (4) fiscal quarters most recently completed for which financial
statements were required to have been delivered pursuant to Section 6.1 is less
than or equal to 4.50:1.00.

 

“Benefited Lender”:  as defined in Section 10.7(a).

 

“Blocked Person”:  as defined in Section 4.23(c).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble to this Agreement.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, LIBOR Rate Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
(including Capitalized Software Expenditures) or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) that should be capitalized under GAAP on a consolidated balance sheet of
such Person and its Subsidiaries, excluding expenditures financed with any
Reinvestment Deferred Amount to the extent otherwise not taken into account in
determining Consolidated Net Income.

 

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by Holdings,
the Borrower and the Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.

 

5

--------------------------------------------------------------------------------


 

“Cash Collateralize”:  in respect of an obligation, provide and pledge cash
collateral in Dollars, or provide a letter of credit issued by a person
reasonably satisfactory to the Administrative Agent, pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent (and
“Cash Collateralization” has a corresponding meaning).

 

“Cash Equivalents”:

 

(a)           Dollars, Euros, Pounds Sterling and Swiss Francs (and such other
currency that is approved by the Administrative Agent) held in the ordinary
course of business of the relevant Person;

 

(b)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one (1) year from the date of acquisition;

 

(c)           certificates of deposit, time deposits, eurodollar time deposits
or overnight bank deposits having maturities of one (1) year or less from the
date of acquisition issued by any commercial bank organized under the laws of
the United States or any state thereof having combined capital and surplus of
not less than $500,000,000;

 

(d)           commercial paper of an issuer rated at least A-1 by S&P or P-1 by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within one (1) year from the
date of acquisition;

 

(e)           repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
thirty (30) days, with respect to securities issued or fully guaranteed or
insured by the United States government;

 

(f)            securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;

 

(g)           securities with maturities of one (1) year or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition; or

 

(h)           shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended and (ii) are rated AAA by S&P and Aaa by
Moody’s.

 

6

--------------------------------------------------------------------------------


 

“CFC”:  any Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code and any Subsidiary of
a CFC.

 

“Change of Control”:  an event or series of events by which:

 

(a)           at any time, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
directly or indirectly, of thirty-five percent (35%) or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully-diluted basis;

 

(b)           at any time after the Restatement Effective Date, during any
period of twenty-four (24) consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election, nomination or appointment to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or

 

(c)           (i) Holdings shall cease to beneficially own and control 100% on a
fully diluted basis of the economic and voting interest in the Capital Stock of
Alkermes Ireland Holdings Limited or (ii) Holdco shall cease to beneficially own
and control 100% on a fully diluted basis of the economic and voting interest in
the Capital Stock of the Borrower.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the preamble to this Agreement.

 

“Commitment”:  the Term Commitment of any Lender.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Communications”:  as defined in Section 10.2(b).

 

7

--------------------------------------------------------------------------------


 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit F-2.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated September 10, 2012 and furnished to the Lenders in connection with the
syndication of the Term Facilities.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Loan Parties at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Loan
Parties at such date, but excluding the current portion of any Funded Debt, the
current portion of interest expense (other than interest expense that is due and
unpaid) and the current portion of current and deferred Taxes based upon income
or profits of the Loan Parties.

 

“Consolidated EBITDA”:  for any period, for Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis, without duplication, an amount
equal to Consolidated Net Income for such period plus (a) the following, in each
case, to the extent deducted (and not added back) in calculating such
Consolidated Net Income:

 

(i)            provisions for Taxes based on income or profits or capital, plus
franchise or similar taxes and foreign withholding taxes;

 

(ii)           interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Term Loans) for such period;

 

(iii)          depreciation and amortization expense;

 

(iv)          non-cash stock-based compensation expense for such period;

 

(v)           all extraordinary, unusual or nonrecurring cash expenses and
charges for such period;

 

(vi)          non-cash purchase accounting adjustments;

 

(vii)         costs and expenses incurred in connection with the transactions
consummated under the Acquisition Agreement and the Transaction;

 

(viii)        any net loss from disposed or discontinued operations;

 

(ix)          all customary costs and expenses incurred or paid in connection
with Investments (including Permitted Acquisitions) whether or not such
Investment is consummated;

 

8

--------------------------------------------------------------------------------


 

(x)           the amount of any minority interest expense (or income (loss)
allocable to noncontrolling interests) consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Restricted Subsidiary of Holdings;

 

(xi)          all customary costs and expenses incurred in connection with the
issuance, prepayment or amendment or refinancing of Indebtedness permitted
hereunder or issuance of Capital Stock;

 

(xii)         other expenses reducing such Consolidated Net Income which do not
represent a cash item in such period (but excluding any such charge which
requires an accrual of, or a cash reserve for, anticipated cash charges in any
future period);

 

(xiii)        the aggregate net loss on the Disposition of property (other than
accounts (as defined in the Uniform Commercial Code) and inventory) outside the
ordinary course of business;

 

(xiv)        the amount of net cost savings and synergies projected by the
Borrower in good faith as a result of actions taken or committed to be taken
(including pursuant to internal procedures) no later than twelve (12) months
following the end of such period (calculated on a pro forma basis as though such
cost savings and synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (A) such cost savings and synergies are reasonably
identifiable and factually supportable, (B) no cost savings shall be added
pursuant to this clause (xiv) to the extent duplicative of any such expenses or
changes that are included in clauses (v), (viii), (xii) and (xiii) above and
clause (xvi) below with respect to such period, and (C) the benefits resulting
therefrom are anticipated by the Borrower to be realized commencing not later
than twelve (12) months of such actions having been taken, or having been
committed to be taken; and provided, further, that the aggregate amount of net
cost savings and synergies resulting from the transactions consummated under the
Acquisition Agreement and the Transaction that are added back pursuant to this
clause (xiv) shall not exceed $20,000,000 in the aggregate in any period;

 

(xv)         any expenses or charge for such period to the extent covered by,
and actually reimbursed by, the insurer within 180 days with respect to any
business interruption insurance or similar insurance of Holdings, the Borrower
or any Restricted Subsidiary in respect thereof; and

 

(xvi)        the actual amount of any restructuring charges, integration and
facilities opening costs or other business optimization expenses (including cost
and expenses relating to business optimization programs and new systems design
and implementation costs) and project start-up costs; provided that no such
restructuring charges, integration or optimization expenses shall be added
pursuant to this clause (xvi), to the extent they are duplicative of any such
expenses or changes that are included in clauses (v), (viii), (xii), (xiii) and
(xiv) above;

 

9

--------------------------------------------------------------------------------


 

less (b) the following to the extent added in calculating such Consolidated Net
Income of the Loan Parties:

 

(A)          all interest income for such period,

 

(B)          all Tax benefits for such period to the extent not netted in
determining the amount for clause (a)(i) above,

 

(C)          non-cash purchase accounting adjustments,

 

(D)          (i) the aggregate net gain from the Disposition of property (other
than accounts (as defined in the Uniform Commercial Code) and inventory) outside
the ordinary course of business, (ii) any net gain from disposed or discontinued
operations, (iii) all extraordinary, unusual or nonrecurring gains for such
period, and (iv) all non-cash items increasing Consolidated Net Income which do
not represent a cash item in such period or any future period (but excluding any
such items (x) in respect of which cash was received in a prior period or will
be received in a future period or (y) which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period),
and

 

(E)           the amount of minority interest income (or income (loss) allocable
to noncontrolling interests) consisting of Subsidiary loss attributable to
minority equity interests of third parties in any non-wholly owned Restricted
Subsidiary of Holdings.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination hereunder, (x) if at any time during such Reference Period any
Group Member shall have made any Asset Sale, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Asset
Sale for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, in each case assuming the repayment of Indebtedness in connection
therewith occurred as of the first day of such Reference Period and (y) if
during such Reference Period any Group Member shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.

 

As used in this definition only, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person.

 

“Consolidated Funded Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the type described in clauses (a), (b) (to the extent of
Earn-Out Obligations and other similar obligations), (c), (e), (f) (to the
extent of any unreimbursed drawings), (g) and (h) of the definition of such term
of the Loan Parties at such date, determined on a consolidated basis in
accordance with GAAP.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio”:  at any date, the ratio of (a) Consolidated
Funded Debt as of such date minus the aggregate amount of cash and Cash
Equivalents not to exceed $50,000,000 (in each case, free and clear of all Liens
other than non-consensual liens permitted by Section 7.2 or other Liens
permitted by Sections 7.2(h) or 7.2(w) included in the consolidated balance
sheet of Holdings, the Borrower and the Restricted Subsidiaries as of such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ended on such date.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of Holdings, the Borrower and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; (a) the undistributed earnings of
any Subsidiary of Holdings that is not a Loan Party or a direct or indirect
parent entity of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document), its Organizational Documents or Requirement of Law applicable to such
Subsidiary shall be excluded; (b) the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting policies during such period shall be excluded; (c)  effects of
adjustments in the inventory, property and equipment, software, goodwill, other
intangible assets, in-process research and development, deferred revenue and
debt line items in consolidated financial statements pursuant to GAAP resulting
from the application of purchase accounting in relation to the transactions
consummated under the Acquisition Agreement, net of taxes, shall be excluded
provided that this clause (c) shall not include the recognition of deferred
revenue for any period subsequent to the Original Closing Date; (d) any
after-tax effect of income (loss) from the early extinguishment of (i)
Indebtedness, (ii) obligations under any Hedge Agreements or (iii) other
derivative instruments, in each case, solely to the extent permitted under this
Agreement shall be excluded; (e) any fees, expenses or charges incurred during
such period, or any amortization thereof for such period, in connection with any
Permitted Acquisition, Investment, Disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the Term
Loans), issuance of Qualified Capital Stock, refinancing transaction or
amendment or modification of any debt instrument (including any amendment or
other modification of the Term Loans and any credit facilities) and including,
in each case, any such transaction undertaken but not completed, and any charges
or non-recurring merger costs incurred during such period as a result of any
such transaction, in each case whether or not successful, in each case, solely
to the extent permitted under this Agreement, shall be excluded; (f) losses or
gains on asset sales (other than asset sales made in the ordinary course of
business) shall be excluded (but solely to the extent such sales are permitted
under this Agreement), and (g) the following items shall be excluded, in each
case, solely to the extent permitted under this Agreement:  (i) any net
unrealized gain or loss (after any offset) resulting in such period from
obligations under any Hedge Agreements and the application of Statement of
Financial Accounting Standards No. 133; and (ii) any net unrealized gain or loss
(after any offset) resulting in such period from currency translation gains or
losses including those (x) related to currency remeasurements of Indebtedness
and (y) resulting from Hedge Agreements for currency exchange risk.  In
addition, to the extent not already included, Consolidated Net Income shall
include the amount of proceeds received from business interruption insurance.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Total Assets”:  means, as of the date of any determination
thereof, total assets of Holdings, the Borrower and the Restricted Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.

 

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement”:  shall have the meaning assigned to such term in the
Guaranty and Collateral Agreement.

 

“Corporate Family Rating”:  an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

 

“Corporate Rating”:  an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

 

“Debentures”:  the First Lien Irish law security documents entered into or to be
entered into by Holdings, Intermediate Holdco and any other Subsidiary Guarantor
that is not a CFC incorporated in Ireland or which has an interest in material
property, assets or rights which are governed by Irish law or which are situated
or deemed to be situated in Ireland, in favor of, or for the benefit of, the
Collateral Agent for the benefit of the Secured Parties, which shall be in a
form reasonably satisfactory to the Administrative Agent and the Collateral
Agent.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  at any time, any Lender (a) that has failed for to comply
with its obligations under Section 2.1 of this Agreement (a “funding
obligation”), (b) that has notified the Administrative Agent or the Borrower, or
has stated publicly, that it will not comply with any such funding obligation
hereunder, (c) that has failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder, or (d) with respect to which
a Lender Insolvency Event has occurred and is continuing; provided that (i) the
Administrative Agent and the Borrower may declare (A) by joint notice to the
Lenders that a Defaulting Lender is no longer a “Defaulting Lender” or (B) that
a Lender is not a Defaulting Lender if in the case of both clauses (a) and (b)
the Administrative Agent and the Borrower each determines, in its reasonable
discretion, that (x) the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply or (y) it is satisfied that such Lender will
continue to perform its funding obligations hereunder and (ii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
voting stock or any other equity interest in such Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof unless such
ownership or acquisition results in or provides such Lender with immunity from
the jurisdiction of the courts within the United States from the enforcement of
judgments, writs of attachment on

 

12

--------------------------------------------------------------------------------


 

its assets or permits such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such
Lender.  The Administrative Agent will promptly send to all parties hereto a
notice when it becomes aware that a Lender is a Defaulting Lender.

 

“Designated Non-Cash Consideration”:  means the fair market value of non-cash
consideration received by a Group Member in connection with a Disposition
pursuant to Section 7.4(r) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

 

“Disposition”:  with respect to any Property, any sale, lease, Exclusive
License, sale and leaseback, assignment, conveyance, transfer or other
disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Disqualified Capital Stock”:  any Capital Stock that is not Qualified Capital
Stock.

 

“Disqualified Institution”:  a company that is primarily engaged in the
development, manufacture, marketing and commercialization of biotechnology
and/or pharmaceuticals or any of its Affiliates (other than any Affiliate of
such Disqualified Institution that is a bona fide debt fund of a private equity
firm that is engaged in the making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course).

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary that is a “United States Person,” as
defined in the Code, other than a CFC.

 

“Earn-Out Obligations”:  those certain unsecured obligations of Holdings or any
Subsidiary arising in connection with any acquisition of assets or businesses
permitted under Section 7.6 to the seller of such assets or businesses and the
payment of which is dependent on the future earnings or performance of such
assets or businesses and contained in the agreement relating to such acquisition
or in an employment agreement delivered in connection therewith.

 

“ECF Percentage”:  50%; provided that, with respect to each fiscal year of
Holdings commencing with the fiscal year ending March 31, 2014, the ECF
Percentage shall be reduced to (a) 25% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 3.00 to 1.00 but greater than or
equal to 2.00 to 1.00 and (b) 0% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is less than 2.00 to 1.00.

 

“Eligible Assignee”:  any Assignee permitted by and consented to in accordance
with Section 10.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Disqualified Institution.

 

13

--------------------------------------------------------------------------------


 

“Environment”:  ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws”:  any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) relating to pollution or protection of the Environment,
including those relating to use, generation, storage, treatment, transport,
Release or threat of Release of Materials of Environmental Concern, or to
protection of human or animal health or safety (to the extent relating to
exposure to Materials of Environmental Concern), as now or may at any time
hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued under it, as all may be amended from
time to time.

 

“Euro” and the designation “€” shall mean the single currency of the
participating member states of the European Union.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a LIBOR Rate
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of Holdings, the excess, if any, of:

 

(a)           the sum, without duplication, of:

 

(i)            Consolidated Net Income for such fiscal year;

 

(ii)           the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income;

 

(iii)          decreases in Consolidated Working Capital for such fiscal year;
and

 

(iv)          the aggregate net amount of non-cash loss on the Disposition of
Property by Holdings, the Borrower and the Restricted Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income minus

 

14

--------------------------------------------------------------------------------


 

(b)           the sum, without duplication, of:

 

(i)            the amount of all non-cash credits included in arriving at such
Consolidated Net Income and cash charges included in clauses (a) though (f) of
the definition of Consolidated Net Income;

 

(ii)           the aggregate amount actually paid by Holdings, the Borrower and
the Restricted Subsidiaries in cash during such fiscal year on account of
Capital Expenditures and permitted Investments (including Permitted
Acquisitions);

 

(iii)          (x) the aggregate amount of all principal payments of
Consolidated Funded Debt (including the Term Loans) and (y) all mandatory
prepayments of Loans pursuant to Section 3.2, in each case, of Holdings, the
Borrower and the Restricted Subsidiaries made during such fiscal year;

 

(iv)          increases in Consolidated Working Capital for such fiscal year;

 

(v)           the aggregate net amount of non-cash gain on the Disposition of
Property by Holdings, the Borrower and the Restricted Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business);

 

(vi)          cash payments by Holdings, the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of Holdings,
the Borrower and the Restricted Subsidiaries other than Indebtedness;

 

(vii)         Restricted Payments made by Holdings in cash to holders of its
common equity from Internally Generated Cash;

 

(viii)        the amount of cash income Taxes actually paid in such period to
the extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such period;

 

(ix)          fees, expenses or charges paid in cash related to any permitted
Investments (including Permitted Acquisitions), the issuance, payment, amendment
or refinancing of Indebtedness permitted under Section 7.1 hereof and the
issuance of Capital Stock and Dispositions permitted under Section 7.4 hereof;
and

 

(x)           any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder;

 

(xi)          without duplication of amounts deducted in prior periods (A) the
aggregate consideration required to be paid in cash by a Group Member pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions or (B) any planned cash
expenditures by Holdings, the Borrower or any of the Restricted Subsidiaries

 

15

--------------------------------------------------------------------------------


 

relating to Capital Expenditures or acquisitions of intellectual property (the
“Planned Expenditures”), in each case to be consummated or made during the
period of four consecutive fiscal quarters of Holdings following the end of such
period; provided that, to the extent the aggregate amount of such Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property
actually made during such period of four consecutive fiscal quarters is less
than the Contract Consideration and the Planned Expenditures, as applicable, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters;

 

provided that the amounts referenced in clauses (ii), (iii)(y) and (vi) of this
paragraph (b) shall not be included in this paragraph (b) and have the effect of
reducing Excess Cash Flow to the extent such amounts were funded out of proceeds
of Funded Debt.

 

“Excess Cash Flow Application Date”:  as defined in Section 3.2(c).

 

“Excess Cash Flow Payment Period”:  (a) with respect to the prepayment required
on the first Excess Cash Flow Application Date, the period from the Restatement
Effective Date to March 31, 2014 (taken as one accounting period) and (b) with
respect to the prepayment required on each successive Excess Cash Flow
Application Date, the immediately preceding fiscal year of Holdings.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended.

 

“Excluded Indebtedness”:  all Indebtedness permitted by Section 7.1.

 

“Excluded Taxes”:  with respect to any Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) Taxes imposed on or measured by its net income or
net profits (however denominated, franchise Taxes imposed on it in lieu of net
income Taxes and branch profits (or similar) Taxes imposed on it, in each case,
by any jurisdiction (or any political subdivision thereof) (i) as a result of
the recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction, or (ii) as a
result of any other present or former connection between such recipient and such
jurisdiction (other than a connection arising primarily as a result of the
execution, delivery, or performance by the recipient of its obligations under
the Loan Documents, receipt of payments under the Loan Documents or enforcement
of rights under the Loan Documents), (b) any U.S. federal withholding Tax that
(i) is imposed on amounts payable to a Lender under any laws in effect at the
time such Lender becomes a party hereto (or designates a new lending office),
except to the extent that, in the case where a Lender designated a new lending
office, such Lender, or in the case of an assignment, the assignor, was
entitled, immediately prior to the time of designation of a new lending office
or assignment as the case may be, to receive additional amounts from the
Borrower with respect to such Tax pursuant to Section 3.10(a); or (ii) is
attributable to such Lender’s failure to comply with Section 3.10(e) and (c) any
United States federal withholding Tax that is imposed pursuant to FATCA.

 

16

--------------------------------------------------------------------------------


 

“Exclusive License”:  means any license by a Person of its owned Intellectual
Property to a third party for a term greater than two (2) years and which
provides such licensee exclusive rights to exploit such Intellectual Property.

 

“Extension”:  as defined in Section 3.16.

 

“Extension Loan”:  as defined in Section 3.16.

 

“Extension Offer”:  as defined in Section 3.16.

 

“FATCA”:  current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable and any current or future
Treasury regulations or other official administrative guidance (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the IRS)
promulgated thereunder.

 

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.

 

“FEMA”:  the Federal Emergency Management Agency, a component of the
U.S. Department of Homeland Security that administers the National Flood
Insurance Program.

 

“First Amendment”:  the amendment to the Original Credit Agreement by and among
the Borrower, Holdings, Intermediate Holdco, each other Loan Party (as defined
therein) party thereto, MSSF, and the lenders from time to time party thereto.

 

“First Lien Secured Leverage Ratio”:  at any date, the ratio of (a) Consolidated
Funded Debt secured by a first priority Lien on all or any portion of the
Collateral or any other assets of any of the Loan Parties as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date.

 

“Flood Insurance Laws”:  collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Lender”:  any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Pledge Agreement”:  a pledge or charge agreement with respect to any
Collateral that constitutes Capital Stock of a Foreign Subsidiary, in form and
substance

 

17

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Administrative Agent; provided that no pledge or
charge agreement shall be provided with respect to the Capital Stock of a
Subsidiary of the Borrower that is a CFC except for a pledge of no more than 65%
of the voting Capital Stock of such CFC (whether directly, indirectly through a
pledge of the voting Capital Stock of an entity that is treated as a disregarded
entity for federal income tax purposes and substantially all of the assets of
which consist of the voting Capital Stock of one or more of such CFCs, or a
combination thereof).

 

“Foreign Security Document”:  as defined in Section 4.19.

 

“Foreign Subsidiary”:  any Subsidiary of Holdings that is not a Domestic
Subsidiary.

 

“Funded Debt”:  as to any Person, without duplication, (a) all Indebtedness of
the type described in clauses (a), (b) (to the extent of Earn-Out Obligations
and other similar obligations), (c), (e), (f) (to the extent of any unreimbursed
drawings thereunder) and (h) and (b) Indebtedness of the type described in
clause (g) of the definition of such term of such Person that matures more than
one (1) year from the date of its creation or matures within one (1) year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one (1) year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one (1) year from such date, including all current
maturities and current sinking fund payments in respect of such Indebtedness
whether or not required to be paid within one year from the date of its creation
and, in the case of the Borrower, Indebtedness in respect of the Term Loans.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.

 

“Governmental Authorization”:  all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

 

“Group Members”:  the collective reference to Holdings, the Borrower and the
Restricted Subsidiaries.

 

“Guarantee and Collateral Agreement”:  the First Lien Guarantee and Collateral
Agreement dated as of September 16, 2011 executed and delivered by the Borrower
and each other Loan Party that is a party thereto.

 

18

--------------------------------------------------------------------------------


 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”:  collectively, the Subsidiary Guarantors.

 

“Health Care Laws”:  any and all applicable current and future treaties, laws,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by the Food
and Drug Administration, the Center for Medicare and Medicaid Services, the
Department of Health and Human Services (“HHS”), the Office of Inspector General
of HHS, the Drug Enforcement Administration or any other Governmental Authority
(including any professional licensing laws, certificate of need laws and state
reimbursement laws), relating in any way to the manufacture, distribution,
marketing, sale, supply or other disposition of any product or service of
Holdings or any of its Restricted Subsidiaries, the conduct of the business of
Holdings or any of its Restricted Subsidiaries, the provision of health care
services generally, or to any relationship among Holdings and its Restricted
Subsidiaries, on the one hand, and their suppliers and customers and patients
and other end-users of their products and services, on the other hand.

 

“Hedge Agreements”:  any agreement with respect to any cap, swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or

 

19

--------------------------------------------------------------------------------


 

former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

 

“Holdco”:  as defined in the preamble to this Agreement.

 

“Holdings”:  as defined in the preamble to this Agreement.

 

“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board.

 

“Immaterial Subsidiary”:  any Subsidiary now existing or hereafter acquired or
formed and each successor thereto, (a) which accounts for not more than the
lesser of 5% of (i) the consolidated gross revenues (after intercompany
eliminations) of Holdings, the Borrower and the Restricted Subsidiaries and
(ii) the consolidated assets (after intercompany eliminations) of Holdings, the
Borrower and the Restricted Subsidiaries, in each case, as of the last day of
the most recently completed fiscal quarter as reflected on the financial
statements for such quarter, and (b) if the Subsidiaries that constitute
Immaterial Subsidiaries pursuant to clause (a) above account for, in the
aggregate, more than the lesser of (i) 10% of such consolidated gross revenues
(after intercompany eliminations) and (ii) 10% of the consolidated assets (after
intercompany eliminations), each as described in clause (b) above, then the term
“Immaterial Subsidiary” shall not include each such Subsidiary (starting with
the Subsidiary that accounts for the most consolidated gross revenues or
consolidated assets and then in descending order) necessary to account for at
least 90% of the consolidated gross revenues and 90% of the consolidated assets,
each as described in clause (b) above.

 

“Increase Term Joinder”:  as defined in Section 2.4(c).

 

“Incremental Lender”:  any Person that makes a Term Loan pursuant to Section 2.4
or has a commitment to make an Incremental Term Loan pursuant to Section 2.4.

 

“Incremental Term Facility”:  as defined in Section 2.4(a).

 

“Incremental Term Loan Commitment”:  as defined in Section 2.4(a).

 

“Incremental Term Loans”:  as defined in Section 2.4(c).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including
Earn-Out Obligations but excluding current trade payables and payroll
liabilities incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all Disqualified Capital
Stock of such Person, (h) all

 

20

--------------------------------------------------------------------------------


 

Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Sections 7.1 and 8(e) only, all
obligations of such Person in respect of Hedge Agreements.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.  For
purposes of clause (j) above (including as such clause applies to Section 8(e)),
the principal amount of Indebtedness in respect of Hedge Agreements shall equal
the amount that would be payable (giving effect to netting) at such time if such
Hedge Agreement were terminated.  For the avoidance of doubt Indebtedness does
not include compensation and benefits paid, to be paid, provided or to be
provided, in the ordinary course of business and not yet overdue.

 

“Indemnified Liabilities”:  as defined in Section 10.5(b).

 

“Indemnified Taxes”:  (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and, (b) to the extent not otherwise described in
subsection (a), Other Taxes.

 

“Indemnitee”:  as defined in Section 10.5(b).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial
designs, together with any and all inventions described and claimed therein, and
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto; (b) trademarks, service marks, certification marks,
trade names, slogans, logos, trade dress, Internet Domain Names, and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and

 

21

--------------------------------------------------------------------------------


 

proprietary processes, designs, inventions, and any other similar intangible
rights, to the extent not covered by the foregoing, whether statutory or common
law, whether registered or unregistered; (f) income, fees, royalties, damages
and payments now and hereafter due and/or payable under or with respect to any
of the foregoing, including, without limitation, damages, claims and payments
for past, present or future infringements, misappropriations or other violations
thereof; (g) rights and remedies to sue for past, present and future
infringements, misappropriations and other violations of any of the foregoing;
and (h) rights, priorities, and privileges corresponding to any of the foregoing
or other similar intangible assets throughout the world.

 

“Intellectual Property Security Agreements”:  an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any Intellectual Property which is the subject of a
registration or application with the United States Patent and Trademark Office
or the United States Copyright Office (or, with respect to each Loan Party which
owns any Intellectual Property which is the subject of a registration or
application with the equivalent authority in the Republic of Ireland) grants to
the Collateral Agent, for the benefit of the Secured Parties a security interest
in such Intellectual Property attached hereto as Exhibit G.

 

“Intercompany Note”:  the Intercompany Note to be executed and delivered by each
Subsidiary of Holdings that is not a Loan Party, substantially in the form
attached hereto as Exhibit H.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any LIBOR Rate Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.

 

“Interest Period”:  as to any LIBOR Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such LIBOR Rate Loan and ending one, two, three or six months (or if
consented to by all Lenders, nine or twelve months) thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such LIBOR Rate
Loan and ending one, two, three or six months (or if consented to by all
Lenders, nine or twelve months) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent no later than 12:00 Noon, New
York City time, on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that, the
initial Interest Period will commence on the Restatement Effective Date and end
on December 3, 2012; provided, further, all of the foregoing provisions relating
to Interest Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless

 

22

--------------------------------------------------------------------------------


 

the result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;

 

(ii)           the Borrower may not select an Interest Period that would extend
beyond the Term Loan Maturity Date; and

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Intermediate Holdco”:  as defined in the preamble to this Agreement.

 

“Internally Generated Cash”:  with respect to any period, any cash of Holdings,
the Borrower or any Subsidiary Guarantor generated during such period, excluding
Net Cash Proceeds and any cash constituting proceeds from an incurrence of
Indebtedness, an issuance of Capital Stock or a capital contribution, in each
case, except to the extent such proceeds are included as income in calculating
Consolidated Net Income for such period.

 

“Internet Domain Names”:  all Internet domain names and associated URL
addresses.

 

“Investments”:  as defined in Section 7.6.

 

“IP Sale”:  any Disposition of any Intellectual Property (excluding in any case
any such Disposition permitted by clauses (c), (e), (k) and (n) of Section 7.4)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $2,500,000.

 

“IRS”:  the United States Internal Revenue Service.

 

“Junior Financing”:  any Junior Indebtedness or any other Indebtedness of
Holdings or any Subsidiary that is, or that is required to be, contractually
subordinated in payment or lien priority to the Obligations.

 

“Junior Financing Documentation”:  any documentation governing any Junior
Financing.

 

“Junior Indebtedness”:  Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is
six (6) months following the Term Loan Maturity Date; (b) the weighted average
maturity of such Indebtedness shall occur after the date that is six (6) months
following the Term Loan Maturity Date; (c) the mandatory prepayment provisions,
affirmative and negative covenants and financial covenants shall be no more
restrictive, taken as a whole, than the provisions set forth in the Loan
Documents, as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower; (d) such
Indebtedness is unsecured; (e) if such

 

23

--------------------------------------------------------------------------------


 

Indebtedness is Subordinated Indebtedness, the other terms and conditions
thereof shall be satisfied; (f) if such Indebtedness is incurred by a Subsidiary
that is not a Loan Party, (i) such Subsidiary shall have also provided a
guarantee of the Obligations substantially on the terms set forth in the
Guarantee and Collateral Agreement and (ii) if the Indebtedness being
guaranteed, is subordinated to the Obligations, such guarantee, shall be
subordinated to the guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness; and
(g) if such Indebtedness is incurred by a Subsidiary that is not a Loan Party,
subject to Section 7.6(g), such Indebtedness may be guaranteed by another Group
Member.

 

“Key IP”:  the Intellectual Property covering the products marketed under the
following brand names:  “AMPYRA”, “VIVITROL”, “BYDUREON”, “RISPERDAL CONSTA” and
“INVEGA SUSTENNA”, and any derivative or modified products or property thereof.

 

“Lead Arrangers”:  Morgan Stanley Senior Funding, Inc., Citigroup Global
Markets, Inc. and J.P. Morgan Securities LLC, each, in its capacity as joint
lead arranger under this Agreement.

 

“Lender Insolvency Event”:  (a) a Lender or its Parent Company is adjudicated by
a Governmental Authority to be insolvent, or admits in writing its inability to
pay its debts as they become due, or makes a general assignment for the benefit
of its creditors, or (b) such Lender or its Parent Company is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its Parent Company, or such Lender or its Parent
Company has indicating its consent to or acquiescence in any such proceeding or
appointment.

 

“Lenders”:  each Term Lender and Incremental Lender.

 

“LIBOR”:  with respect to each day during each Interest Period pertaining to a
LIBOR Rate Loan, the rate per annum offered for deposits of Dollars for the
applicable Interest Period that appears on Reuters Screen LIBOR01 Page as of
11:00 A.M., London, England time, two (2) Business Days prior to the first day
of such Interest Period or (b) if no such offered rate exists, such rate will be
the rate of interest per annum as determined by the Administrative Agent
(rounded upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of
Dollars in immediately available funds are offered at 11:00 A.M., London,
England time, two (2) Business Days prior to the first day in the applicable
Interest Period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such interest period and
for an amount equal or comparable to the principal amount of the Term Loans to
be borrowed, converted or continued as LIBOR Rate Loans on such date of
determination.

 

“LIBOR Rate”:  with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the rate per annum equal to the greater of (a) 1.00% (the
“LIBOR Floor”) and (b) for each Interest Period following the initial Interest
Period, the rate per annum determined by the Administrative Agent (rounded
upward to the nearest 1/100th of 1%) by dividing (i) LIBOR for such Interest
Period by (ii) 1.00 - Eurocurrency Reserve Requirements.

 

24

--------------------------------------------------------------------------------


 

The LIBOR Rate shall be adjusted on and as of the effective date of any change
in the Eurocurrency Reserve Requirements.

 

“LIBOR Rate Loans”:  loans the rate of interest applicable to which is based
upon the LIBOR Rate.

 

“LIBOR Tranche”:  the collective reference to LIBOR Rate Loans under a
particular loan facility the then current Interest Periods with respect to all
of which begin on the same date and end on the same later date (whether or not
such Loans shall originally have been made on the same day).

 

“Lien”:  means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien (statutory or otherwise), pledge, hypothecation, encumbrance, charge
or security interest in, on, of or with respect to such property or asset,
(b) any right, title or interest of any Person (including any vendor or lessor)
under any conditional sale agreement, capital lease or title retention agreement
(or any capital or financing lease having substantially the same economic effect
as any of the foregoing) relating to such property or asset and (c) in the case
of securities (debt or equity), any purchase option, call, put or similar right
of any Person with respect to such securities.

 

“Loan Documents”:  this Agreement, the First Amendment, the Security Documents
and the Notes.

 

“Loan Party”:  each of Holdings, the Borrower and the Subsidiary Guarantors.

 

“Margin Stock”:  as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

 

“Material Adverse Effect”:  (a) a material adverse effect upon, the business,
assets, liabilities, operations or condition (financial or otherwise) of
Holdings and its Subsidiaries, taken as a whole; or (b) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

 

“Material Indebtedness”:  of any Person at any date, Indebtedness the
outstanding principal amount of which exceeds in the aggregate $10,000,000.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, or any substances,
materials, wastes, pollutants or contaminants in any form regulated under any
Environmental Law, including asbestos and asbestos-containing materials,
polychlorinated biphenyls, radon gas, radiation, and electromagnetic or radio
frequency emissions.

 

“Maximum Rate”:  as defined in Section 3.5(e).

 

“Merger Sub”:  ANTLER ACQUISITION CORP., a corporation organized under the laws
of the Commonwealth of Pennsylvania and a wholly-owned subsidiary of Holdco and
to be merged with and into the Borrower.

 

25

--------------------------------------------------------------------------------


 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Mortgaged Properties”:  the real properties as to which the Collateral Agent
for the benefit of the Secured Parties is granted a Lien pursuant to the
Mortgages pursuant to Section 6.10.

 

“Mortgages”:  any mortgages and deeds of trust or any other documents creating
and evidencing Liens on Mortgaged Properties made by any Loan Party in favor of,
or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, which shall be in a form reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

 

“Multiemployer Plan”:  a Plan that is a “multiemployer” plan as defined in
Section 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Group
Member or any Commonly Controlled Entity and at least one person other than a
Group Member or a Commonly Controlled Entity or (b) was so maintained and in
respect of which any Group Member or a Commonly Controlled Entity could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

 

“Net Cash Proceeds”:

 

(a)           in connection with any Asset Sale, IP Sale (other than in
connection with any Exclusive License) or any Recovery Event, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or held in escrow or purchase price adjustment receivable
or by the Disposition of any non-cash consideration received in connection
therewith or otherwise, but only as and when received and net of costs, amounts
and taxes set forth below), net of:

 

(i)            attorneys’ fees, accountants’ fees, investment banking fees and
other professional and transactional fees actually incurred in connection
therewith;

 

(ii)           amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document);

 

(iii)          other fees and expenses actually incurred in connection
therewith;

 

(iv)          taxes paid or reasonably estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements);

 

(v)           amounts provided as a reserve in accordance with GAAP against any
liabilities associated with the assets disposed of in an Asset Sale (including,

 

26

--------------------------------------------------------------------------------


 

without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale); provided that such amounts shall
be considered Net Cash Proceeds upon release of such reserve; and

 

(b)           in connection with any Exclusive License, the proceeds thereof in
the form of cash and Cash Equivalents constituting Upfront Payments, net of:

 

(i)            attorneys’ fees, accountants’ fees, investment banking fees and
other professional and transactional fees actually incurred in connection
therewith;

 

(ii)           other fees and expenses actually incurred in connection
therewith;

 

(iii)          taxes paid or reasonably estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements);

 

(iv)          amounts provided as a reserve in accordance with GAAP against any
liabilities associated with such Exclusive License (including, without
limitation, against any indemnification obligations associated with such
Exclusive License); provided that such amounts shall be considered Net Cash
Proceeds upon release of such reserve; and

 

(c)           in connection with any issuance or sale of Capital Stock, any
capital contribution or any incurrence of Indebtedness, the cash proceeds
received from such issuance, contribution or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“Non-Consenting Lenders”:  as defined in Section 10.1.

 

“Non-Defaulting Lender”:  at any time, a Lender that is not a Defaulting Lender.

 

“Non-U.S. Pension Plan”:  any plan, fund or other similar program established or
maintained outside the United States by a Group Member primarily for the benefit
of employees of Group Members residing outside the United States, which plan,
fund or other similar program provides for retirement income of such employees
or a deferral of income from such employees in contemplation of retirement and
is not subject to ERISA or the Code.

 

“Not Otherwise Applied”:  with reference to any amount of proceeds of any
transaction, that (a) was not required to be applied to prepay the Term Loans
pursuant to Section 3.2(c) and (b) was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

27

--------------------------------------------------------------------------------


 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any Insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Loan Parties to
any Agent or to any Lender (or, in the case of Specified Hedge Agreements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise.

 

“OFAC”:  as defined in Section 4.23(a).

 

“Offer”:  as defined in Section 10.6(b).

 

“Offer Loans”:  as defined in Section 10.6(b).

 

“Original Closing Date”:  September 16, 2011.

 

“Original Credit Agreement”:  as defined in the recitals to this Agreement.

 

“Organizational Documents”:  as to any Person, the Certificate of Incorporation,
Certificate of Formation, By-Laws, Limited Liability Company Agreement,
Memorandum and Articles of Association, Partnership Agreement or other similar
organizational or governing documents of such Person.

 

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent Company”:  with respect to a Lender, the bank holding company (as
defined in Board Regulation Y), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Parent Entity” shall mean any of Holdings, Intermediate Holdco and Holdco and
any other person of which Holdings is a Subsidiary.

 

“Participant”:  as defined in Section 10.6(e).

 

“Patriot Act”:  the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor entity performing similar
functions).

 

28

--------------------------------------------------------------------------------


 

“Perfection Certificate”:  shall mean a perfection certificate in the form of
Exhibit I-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.

 

“Perfection Certificate Supplement” shall mean a perfection certificate
supplement in the form of Exhibit I-2 or any other form approved by the
Collateral Agent.

 

“Permitted Acquisition”:  any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all or a majority of
the Capital Stock of, or a business line or unit or a division of, any Person;
provided:

 

(a)           immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

 

(b)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

 

(c)           in the case of the acquisition of Capital Stock, such Capital
Stock shall become subject to a security interest in favor of the Collateral
Agent for the benefit of the Secured Parties and the issuer of such Capital
Stock shall become a Loan Party, in each case, in accordance with Section 6.10
and 6.11;

 

(d)           the Consolidated Leverage Ratio, in each case, calculated on a pro
forma basis after giving effect to such acquisition as if such acquisition had
occurred on the first day of the most recent period of four (4) consecutive
fiscal quarters of the Borrower for which financial statements are available
shall be either (x) less than 4.50:1.00 or (y) no greater than the Consolidated
Leverage Ratio as of the last day of the most recent period of
four (4) consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 6.1;

 

(e)           Holdings shall have delivered to the Administrative Agent at least
five (5) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with clause (d) above and compliance with
clause (f) below, together with all relevant financial information with respect
to such acquired assets, including, in the event the Consolidated EBITDA
(calculated on a pro forma basis) of the assets and property subject to such
acquisition is greater than 25% of the Consolidated EBITDA (calculated on a pro
forma basis) of Holdings, appropriate revisions to the Projections included in
the Confidential Information Memorandum, or, if Projections have been provided
pursuant to Section 6.2(b), appropriate revisions to such Projections, in each
case after giving effect to such proposed acquisition (such revised projections
or Projections to be accompanied by a certificate of a Responsible Officer of
the Borrower stating that such revised projections or Projections are based on
estimates, information and assumptions set forth therein and otherwise believed
by such Responsible Officer of the Borrower to be reasonable at such time (it
being recognized that such revised projections or Projections relate to future
events and are not to be viewed as fact and that

 

29

--------------------------------------------------------------------------------


 

actual results during the period covered thereby may differ from such revised
projections or Projections by a material amount)); and

 

(f)            any Person or assets or division as acquired in accordance
herewith shall be in substantially the same business or lines of business in
which Holdings and/or its Subsidiaries are engaged, or are permitted to be
engaged, as provided in Section 7.14, as of the time of such acquisition.

 

“Permitted Refinancing”:  as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied: 
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other amounts paid, and fees and
expenses incurred, in connection with such modification, refinancing, refunding,
renewal or extension and by any amount equal to any existing commitments
unutilized thereunder; (c) the respective obligor or obligors shall be the same
on the refinancing Indebtedness as on the Indebtedness being refinanced; (d) the
security, if any, for the refinancing Indebtedness shall be substantially the
same as that for the Indebtedness being refinanced (except to the extent that
less security is granted to holders of refinancing Indebtedness); and (e) the
refinancing Indebtedness is subordinated to the Obligations on terms that are at
least as favorable, taken as a whole, as the Indebtedness being refinanced (as
determined in good faith and certified in writing to the Administrative Agent by
a Responsible Officer of the Borrower) and the holders of such refinancing
Indebtedness have entered into any subordination or intercreditor agreements
reasonably requested by the Administrative Agent evidencing such subordination.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform”:  as defined in Section 6.1.

 

“Pledged Company”:  any Subsidiary of Holdings the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

 

“Pledged Equity Interests”:  as defined in the Guarantee and Collateral
Agreement.

 

“Portfolio Interest Exemption”:  as defined in Section 3.10.

 

30

--------------------------------------------------------------------------------


 

“Pound Sterling”:  the lawful currency of the United Kingdom.

 

“Pro Forma Financial Statements”:  as defined in Section 4.1(a).

 

“Projections”:  as defined in Section 6.2(b).

 

“Properties”:  as defined in Section 4.17(a).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualified Capital Stock”:  any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the one hundred eighty-first day following
the Term Loan Maturity Date, or (y) is convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (i) debt securities or (ii) any
Capital Stock referred to in clause (x) above, in each case, at any time on or
after the one hundred eighty-first day following the Term Loan Maturity Date.

 

“Qualified Counterparty”:  with respect to any Hedge Agreement, any counterparty
thereto that is, or that at the time such Hedge Agreement was entered into, was,
a Lender, an Affiliate of a Lender, an Agent or an Affiliate of an Agent (or, in
the case of any such Hedge Agreement entered into prior to the Restatement
Effective Date, any counterparty that was a Lender, an Affiliate of a Lender, an
Agent or an Affiliate of an Agent on the Original Closing Date); provided that,
in the event a counterparty to a Hedge Agreement at the time such Hedge
Agreement was entered into (or, in the case of any Hedge Agreement entered into
prior to the Restatement Effective Date, on the Original Closing Date) was a
Qualified Counterparty, such counterparty shall constitute a Qualified
Counterparty hereunder and under the other Loan Documents.

 

“Quarterly Payment Date”:  March 31, June 30, September 30 and December 31 of
each year.

 

“Recovery Event”:  any settlement of or payment in excess of $5,000,000 in
respect of any property or casualty insurance claim or any condemnation
proceeding relating to any asset of any Group Member.

 

“Refinanced Term Loans”:  as defined in Section 10.1.

 

31

--------------------------------------------------------------------------------


 

“Refinancing”:  as defined in the recitals to this Agreement.

 

“Register”:  as defined in Section 10.6(d).

 

“Regulation S-X”:  Regulation S-X promulgated under the Securities Act.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”:  with respect to (i) any Reinvestment Event
(other than any IP Sale), the aggregate Net Cash Proceeds and (ii) any
Reinvestment Event that is an IP Sale, 75% of the aggregate Net Cash Proceeds,
in each case, received by any Group Member in connection therewith that are not
applied to prepay the Term Loans pursuant to Section 3.2(b) as a result of the
delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale, IP Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower, (directly or indirectly through a Restricted Subsidiary) intends and
expects to reinvest all or a specified portion of the Net Cash Proceeds of an
Asset Sale, IP Sale or Recovery Event in its business (including by making
Permitted Acquisitions and funding research and development costs); provided
that in the case of an IP Sale of Key IP the proceeds from such IP Sale (a) are
maintained in an account that is the subject of a Control Agreement until the
earlier of (i) the Reinvestment Prepayment Date, (ii) the date on which they are
reinvested in accordance with this Agreement or (iii) the date on which they are
applied in prepayment of the Term Loans and (b) may not be invested or
reinvested in any Unrestricted Subsidiary or to fund research and development
costs.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount reinvested prior
to the relevant Reinvestment Prepayment Date in the Borrower’s or the Restricted
Subsidiaries’ businesses (including by making Permitted Acquisitions and, except
for in the case of an IP Sale of Key IP, funding research and development
costs); provided that, in the case of an IP Sale of Key IP, such assets shall be
reasonably comparable (including as to value and as to quality and amount of
cash flows that are expected to be generated therefrom) as the Key IP disposed
in such IP Sale, as determined by the Borrower in good faith and confirmed in a
certificate of a Responsible Officer delivered to the Administrative Agent on or
prior to such date.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months (or if Intermediate Holdco,
the Borrower or a Restricted Subsidiary, as the case may be has entered into a
legally binding commitment to reinvest such Reinvestment Deferred Amount during
such twelve (12) month period, eighteen (18) months) after such Reinvestment
Event and (b) the date on which the Borrower

 

32

--------------------------------------------------------------------------------


 

shall have determined not to, or shall have otherwise ceased to, reinvest the
relevant Reinvestment Deferred Amount in accordance with this Agreement.

 

“Related Indemnified Person”:  of an indemnified person means (a) any
controlling person or controlled affiliate of such indemnified person, (b) the
respective directors, officers, or employees of such indemnified person or any
of its controlling persons or controlled affiliates and (c) the respective
agents of such indemnified person or any of its controlling persons or
controlled affiliates, in the case of this clause (c), acting at the
instructions of such indemnified person, controlling person or such controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this sentence pertains to a controlled affiliate or controlling person
involved in the negotiation or syndication of this Agreement and the Term Loans.

 

“Related Party Register”:  as defined in Section 10.6(d).

 

“Release”:  any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment, or into or from any building or facility.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Term Loans”:  as defined in Section 10.1.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043.

 

“Repricing Transaction”:  the prepayment or refinancing of all or a portion of
the 2016 Term Loans or the 2019 Term Loans, as the case may be, with the
incurrence by any Loan Party of any long-term bank debt financing (including,
without limitation, any Replacement Term Loans) incurred for the primary purpose
of obtaining an effective interest cost or weighted average yield (excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield of the 2016 Term Loans or the 2019
Term Loans, as the case may be, including without limitation, as may be effected
through any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, the 2016 Term Loans or the 2019 Term Loans, as the
case may be.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Term Commitments then in effect.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, including, in each case,
any applicable Health Care Laws.

 

33

--------------------------------------------------------------------------------


 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of Holdings or the Borrower (unless
otherwise specified), but in any event, with respect to financial matters, the
chief financial officer, treasurer or assistant treasurer of the Borrower.

 

“Restatement Effective Date”:  the date on which all the conditions set forth in
Section 3 of the First Amendment are satisfied.

 

“Restricted Payments”:  as defined in Section 7.5.

 

“Restricted Subsidiary”:  shall mean any Subsidiary that is not an Unrestricted
Subsidiary.

 

“S&P”:  Standard & Poor’s Ratings Services.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Lien Credit Agreement”:  the Second Lien Credit Agreement dated as of
September 16, 2011 among Holdings, the Borrower, Morgan Stanley Senior
Funding, Inc. as administrative agent, and the other parties thereto.

 

“Secured Parties”:  the collective reference to the Lenders, the Agents, and the
Qualified Counterparties, and each of their successors and assigns.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Debentures, the Mortgages (if any), the Control Agreements, the
Intellectual Property Security Agreements and all other security documents
hereafter delivered to the Administrative Agent or the Collateral Agent granting
a Lien on any property of any Person to secure the Obligations of any Loan Party
under any Loan Document or any Specified Hedge Agreement.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Software”:  as defined in the definition of Intellectual Property.

 

“Solvent”:  as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person; (b) the present fair salable
value of the assets of such Person is greater than the amount that will be
required to pay the probable liability of such Person on the sum of its debts
and other liabilities, including contingent liabilities; (c) such Person has
not, does not intend to, and does not believe (nor should it reasonably believe)
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they become due (whether at maturity or
otherwise); (d) such Person does not have unreasonably small capital with which
to conduct the businesses in which it is engaged as such businesses are now
conducted and are proposed to be

 

34

--------------------------------------------------------------------------------


 

conducted following the Restatement Effective Date; (e) it is not unable to pay
its debts as they fall due; and (f) in the case of any such Person organized
under the laws of the Republic of Ireland, it is not deemed unable to pay its
debts as they fall due for purposes of the laws of the Republic of Ireland.

 

“Special Flood Hazard Area”:  an area that FEMA’s current flood maps indicate
has at least a one percent (1%) chance of a flood equal to or exceeding the base
flood elevation (a 100-year flood) in any given year.

 

“specified currency”:  as defined in Section 10.17.

 

“Specified Hedge Agreement”:  any Hedge Agreement entered into by (a) any Loan
Party and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements; provided, however, that notwithstanding such
release, nothing herein shall limit the contractual rights of any such Qualified
Counterparty set forth in such Specified Hedge Agreement.

 

“Stock Certificates”:  Collateral consisting of certificates representing
Capital Stock of any Subsidiary of Holdings for which a security interest can be
perfected by delivering such certificates.

 

“Subordinated Indebtedness”:  any unsecured Junior Indebtedness of the Borrower
or a Subsidiary Guarantor the payment of principal and interest of which and
other obligations of the Borrower or such Subsidiary Guarantor in respect
thereof are subordinated to the prior payment in full of the Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person and, in the case of Person which is a company
incorporated in Ireland, shall include a subsidiary of such Person within the
meaning of Section 155 of the Companies Acts 1963 of Ireland.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Holdings.

 

“Subsidiary Guarantor”:  each Subsidiary of Holdings (other than the Borrower)
that guarantees the Obligations pursuant to a Loan Document or pursuant to
Section 6.10.

 

“Survey”:  a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any

 

35

--------------------------------------------------------------------------------


 

easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, provided that the
Borrower shall have a reasonable amount of time to deliver such redated survey,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue customary
endorsements or (b) otherwise acceptable to the Collateral Agent.

 

“Swiss Franc”:  the lawful currency of Switzerland.

 

“Syndication Agent(s)”:  as defined in the preamble to this Agreement.

 

“Syndication Date”:  the date on which the Lead Arrangers complete syndication
of the Term Loans and the entities selected in such syndication process become
parties to this Agreement.

 

“Taxes”:  taxes, levies, imposts, duties, charges, fees, deductions or
withholdings imposed by any Governmental Authority, and any interest, penalties
or additions to tax imposed with respect thereto.

 

“Tax Status Certificate”:  as defined in Section 3.10.

 

“Term Commitments”:  each of the 2016 Term Commitments and 2019 Term
Commitments.

 

“Term Facilities”:  each of the 2016 Term Facility and 2019 Term Facility.

 

“Term Lender”:  each 2016 Term Lender and 2019 Term Lender, as the context may
require.

 

“Term Loans”:  as defined in Section 2.1(b), together with any Incremental Term
Loans, if applicable.

 

“Term Loan Increase Effective Date”:  as defined in Section 2.4(a).

 

“Term Loan Maturity Date”:  (a) in the case of the 2016 Term Facility, the 2016
Term Loan Maturity Date and (b) in the case of the 2019 Term Facility, the 2019
Term Loan Maturity Date, as the context may require.

 

“Term Percentage”:  each of the 2016 Term Percentage and the 2019 Term
Percentage, as the context may require.

 

36

--------------------------------------------------------------------------------


 

“Title Company”:  any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Administrative Agent.

 

“Total Term Commitments”:  at any time, the aggregate amount of the Term
Commitments then in effect.  The original aggregate amount of the Total Term
Commitments on the Restatement Effective Date is $375,000,000.

 

“Tranche”:  each of the 2016 Term Loans, the 2019 Term Loans, any Term Loans
borrowed in accordance with Section 2.4, any “extended tranche” as set forth in
Section 3.16 and any Replacement Term Loans, as the context may require.

 

“Transaction”:  collectively, (a) the Refinancing, (b) the borrowing of the Term
Loans on the Restatement Effective Date and (c) the other transactions
contemplated by the Loan Documents.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Term Loan, its nature as an ABR Loan or a LIBOR Rate Loan.

 

“UCC Filing Collateral”:  Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.

 

“Unasserted Contingent Obligations”:  as defined in the Guarantee and Collateral
Agreement.

 

“United States”:  the United States of America.

 

“Unrestricted Subsidiary”:  means any Subsidiary designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.16, in
each case, until such Person ceases to be Unrestricted Subsidiary in accordance
with Section 6.16 or ceases to be a Subsidiary.

 

“Upfront Payment”:  means, for any Exclusive License, the aggregate cash payment
paid to any Group Member on or prior to the consummation of the Exclusive
License (and which, for the avoidance of doubt, shall not include any royalty,
earnout, milestone payment, contingent payment or any other deferred payment
that may be payable thereafter.)

 

“U.S. GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States.

 

“Voluntary Prepayment”:  a prepayment of the Term Loans.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date

 

37

--------------------------------------------------------------------------------


 

and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person, all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

1.2          Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and assigns.

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)           Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP in
effect as of the Original Closing Date; provided that, if either the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Original Closing Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then

 

38

--------------------------------------------------------------------------------


 

the Administrative Agent, the Borrower and the Lenders shall negotiate in good
faith to amend such provision to preserve the original intent in light of the
change in GAAP; provided that such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.  Notwithstanding any other provision contained
herein , any lease that is treated as an operating lease for purposes of GAAP as
of the Original Closing Date shall continue to be treated as an operating lease
(and any future lease, if it were in effect on the Original Closing Date, that
would be treated as an operating lease for purposes of GAAP as of the Original
Closing Date shall be treated as an operating lease), in each case for purposes
of this Agreement notwithstanding any change in GAAP after the Original Closing
Date.

 

(f)            When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided
that, with respect to any payment of interest on or principal of LIBOR Rate
Loans, if such extension would cause any such payment to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

SECTION 2.         AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1          Term Commitments.  Subject to the terms and conditions hereof,
(a) each 2016 Term Lender severally agrees to make a term loan (a “2016 Term
Loan”) to the Borrower on the Restatement Effective Date in an amount not to
exceed the 2016 Term Commitment of such 2016 Term Lender and (b) each 2019 Term
Lender severally agrees to make a term loan (a “2019 Term Loan” and, together
with the 2016 Term Loan, the “Term Loans”) to the Borrower on the Restatement
Effective Date in an amount not to exceed the 2019 Term Commitment of such 2019
Term Lender.  The Term Loans may from time to time be LIBOR Rate Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 3.3.

 

2.2          Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice in the form annexed hereto as Exhibit B
(which notice must be received by the Administrative Agent prior to 12:00 Noon,
New York City time, at least 1 Business Day prior to the anticipated Restatement
Effective Date) requesting that the applicable Lenders make the Term Loans on
the Restatement Effective Date and specifying the amount to be borrowed.  Upon
receipt of such notice the Administrative Agent shall promptly notify each
applicable Lender thereof.  Not later than 12:00 Noon, New York City time, on
the Restatement Effective Date, each Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the applicable Term Loan or Term Loans to be made by such Lender
(or, upon written notice to the Administrative Agent, through a deemed repayment
of loan(s) under the Original Credit Agreement or the Second Lien Credit
Agreement held by such Lender and a deemed extension of a Term Loan hereunder). 
The Administrative Agent shall make the proceeds of such Term Loan or Term Loans
available to the Borrower on such Borrowing Date by wire transfer in immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

 

39

--------------------------------------------------------------------------------


 

2.3          Repayment of Term Loans.  On each Quarterly Payment Date, beginning
with December 31, 2012, the Borrower shall repay to the Administrative Agent for
the ratable account of (a) the 2016 Term Lenders the principal amount of 2016
Term Loans then outstanding in an amount equal to 1.25% of the aggregate initial
principal amounts of all 2016 Term Loans theretofore borrowed by the Borrower
pursuant to Section 2.1(a); provided that no repayment of the type described in
this clause (a) shall be required following the third anniversary of the
Restatement Effective Date and (b) the 2019 Term Lenders the principal amount of
2019 Term Loans then outstanding in an amount equal to 0.25% of the aggregate
initial principal amounts of all 2019 Term Loans theretofore borrowed by the
Borrower pursuant to Section 2.1(b), in each case, in accordance with the order
of priority set forth in Section 3.8.  The remaining unpaid principal amount of
the applicable Tranche of Term Loans and all other Obligations under or in
respect of such Tranche of Term Loans shall be due and payable in full, if not
earlier in accordance with this Agreement, on (x) in the case of the 2016 Term
Facility, the 2016 Term Loan Maturity Date, (y) in the case of the 2019 Term
Facility, the 2019 Term Loan Maturity Date and (z) in the case of any
Incremental Term Loan and Extension Loan, as set forth in the applicable
amendment agreement effecting such Term Loan.

 

2.4          Incremental Term Loans.

 

(a)           Borrower Request.  The Borrower may at any time and from time to
time after the Restatement Effective Date by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan facilities (each, an “Incremental Term Facility”) with term loan
commitments (each, an “Incremental Term Loan Commitment”) in an aggregate amount
not to exceed the greater of (a) $140,000,000 and (b) such amount as will not
cause the First Lien Secured Leverage Ratio as of the date of the most recent
financial statements delivered pursuant to Section 6.1(a) or (b) to be greater
than 2.60:1.00, on a pro forma basis after giving effect to the incurrence
thereof and the application of proceeds therefrom, and in minimum increments of
$10,000,000.  Each such notice shall specify (i) the date (each, a “Term Loan
Increase Effective Date”) on which the Borrower proposes that the Incremental
Term Loan Commitment shall be effective, which shall be a date not less than
ten (10) Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Person (which, if not a
Lender, an Approved Fund or an Affiliate of a Lender, shall be reasonably
satisfactory to the Administrative Agent) to whom the Borrower proposes any
portion of such Incremental Term Loan Commitment be allocated and the amounts of
such allocations (it being understood that no existing Lender will have an
obligation to make a portion of any Incremental Term Loan).

 

(b)           Conditions.  The Incremental Term Loan Commitment shall become
effective, as of such Term Loan Increase Effective Date; provided that:

 

(i)            each of the conditions set forth in Section 5.2 shall be
satisfied;

 

(ii)           no Default or Event of Default shall have occurred or be
continuing or would result from the borrowings to be made on the Term Loan
Increase Effective Date; and

 

40

--------------------------------------------------------------------------------


 

(iii)          the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.

 

(c)           Terms of Incremental Term Loans and Incremental Term Loan
Commitments.  The terms and provisions of the Incremental Term Loans made
pursuant to the Incremental Term Loan Commitments shall be as follows:

 

(i)            terms and provisions of Loans made pursuant to Incremental Term
Loan Commitments (the “Incremental Term Loans”) shall be on terms consistent
with the existing Term Loans (except as otherwise set forth herein) and, to the
extent not consistent with such existing Term Loans, on terms reasonably
acceptable to the Administrative Agent (except as otherwise set forth herein)
(it being understood that Incremental Term Loans may be part of an existing
Tranche of Term Loans or may comprise one or more new Tranches of Term Loans);

 

(ii)           the weighted average life to maturity of all new Incremental Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the 2016 Term Loans;

 

(iii)          the maturity date of Incremental Term Loans shall not be earlier
than the 2016 Term Loan Maturity Date; and

 

(iv)          the applicable yield for the Incremental Term Loans shall be
determined by the Borrower and the applicable new Lenders; provided, however,
that the applicable yield (which, for such purposes only, shall be deemed to
include all upfront or similar fees, original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity) or LIBOR Rate or ABR “floors” (with any increase in such floors being
equated to an increase in interest rate) payable to all Lenders providing such
Incremental Term Loans, but shall exclude customary arrangement fees payable to
any arranger in connection with the Incremental Term Loans) for the Incremental
Term Loans shall not be greater than the highest applicable yield that may,
under any circumstances, be payable with respect to each Tranche of then
outstanding Term Loans plus 50 basis points, except to the extent that the
applicable yield of each Tranche of Term Loans is increased to the extent
necessary to achieve the foregoing; provided that in the event the weighted
average life to maturity of the Incremental Term Loans is equal to or greater
than the weighted average life to maturity of the 2019 Term Loans, the
immediately preceding proviso shall not apply to the 2016 Term Loans.

 

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Incremental Lender making such Incremental Term Loan Commitment, in
form and substance reasonably satisfactory to each of them.  The Increase Term
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4.  In addition, unless otherwise specifically provided

 

41

--------------------------------------------------------------------------------


 

herein, all references in the Loan Documents to Term Loans shall be deemed,
unless the context otherwise requires, to include references to Incremental Term
Loans that are Term Loans made pursuant to this Agreement.

 

(d)           Making of Incremental Term Loans.  On any Term Loan Increase
Effective Date on which Incremental Term Loan Commitments are effective, subject
to the satisfaction of the foregoing terms and conditions, each Incremental
Lender of such Incremental Term Loan Commitment shall make an Incremental Term
Loan to the Borrower in an amount equal to its Incremental Term Loan Commitment.

 

(e)           Equal and Ratable Benefit.  The Incremental Term Loans and
Incremental Term Loan Commitments established pursuant to this Section 2.4 shall
constitute Term Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from security
interests created by the Security Documents and the guarantees of the
Guarantors.  The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the establishment of
any such class of Incremental Term Loans or any such Incremental Term Loan
Commitments.

 

2.5          Fees.

 

(a)           The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at times specified.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrower and the applicable
Agent).

 

SECTION 3.         GENERAL PROVISIONS APPLICABLE TO LOANS

 

3.1          Optional Prepayments.  The Borrower may at any time and from time
to time prepay the Term Loans, in whole or in part, without premium or penalty
(other than as set forth in Section 3.2(d) below), upon irrevocable notice
delivered to the Administrative Agent no later than 12:00 Noon, New York City
time, three (3) Business Days prior thereto, in the case of LIBOR Rate Loans,
and no later than 12:00 Noon, New York City time, one (1) Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment, whether the prepayment is of LIBOR Rate Loans or ABR
Loans, the Tranche of Term Loans to which the prepayment applies and the manner
in which such prepayment is to be applied to the applicable Tranche of Term
Loans; provided, that if a LIBOR Rate Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 3.11.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of LIBOR Rate Loans shall be in
an aggregate principal amount of $500,000 or integral multiples of $100,000 in
excess thereof.  Partial prepayments of ABR Loans shall be in an aggregate
principal amount of $250,000 or integral multiples of $100,000 in excess
thereof.

 

42

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a notice of prepayment delivered by Borrower in
accordance with this Section 3.1 may expressly state that such notice is
conditioned upon the effectiveness of new credit facilities or other sources of
refinancing and which effectiveness will result in the immediate payment in full
in cash of all Obligations, in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the time
on which the Term Loans would have been repaid in accordance with such notice of
prepayment) if such condition is not satisfied or not reasonably likely to be
satisfied and the Borrower shall pay any amounts due under Section 3.9, if any,
in connection with any such revocation.

 

3.2          Mandatory Prepayments; Prepayment Premium.

 

(a)           If any Indebtedness shall be incurred or issued by any Group
Member after the Restatement Effective Date (other than Excluded Indebtedness),
an amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such incurrence or issuance toward the prepayment of the Term Loans as
set forth in Section 3.2(d).

 

(b)           If on any date any Group Member shall receive Net Cash Proceeds
from (i) any Asset Sale or Recovery Event then, unless a Reinvestment Notice
shall be delivered in respect thereof, such Net Cash Proceeds shall be applied
on such date toward the prepayment of the Term Loans as set forth in
Section 3.2(d); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 3.2(d) or (ii) any IP
Sale, then unless a Reinvestment Notice shall be delivered in respect thereof,
an amount equal to not less than 75% of such Net Cash Proceeds shall be applied
on such date toward the prepayment of the Term Loans as set forth in
Section 3.2(d); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 3.2(d).

 

(c)           The Borrower shall, on each Excess Cash Flow Application Date,
apply the ECF Percentage of the excess, if any, of (i) Excess Cash Flow for the
related Excess Cash Flow Payment Period minus (ii) Voluntary Prepayments made
during such Excess Cash Flow Payment Period toward the prepayment of the Term
Loans as set forth in Section 3.2(d).  Except as provided below, each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than ten (10) days after the date on which the
financial statements referred to in Section 6.1(a) for the fiscal year of
Holdings with respect to which such prepayment is made are required to be
delivered to the Lenders (commencing with the fiscal year of Holdings ending
March 31, 2014).

 

(d)           Amounts to be applied in connection with prepayments made pursuant
to this Section 3.2 shall be applied to the prepayment of the Term Loans in
accordance with Section 3.8.  The application of any prepayment pursuant to this
Section 3.2 shall be made, first, to ABR Loans and, second, to LIBOR Rate
Loans.  Each prepayment of the Term Loans under this Section 3.2 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

 

43

--------------------------------------------------------------------------------


 

(e)           The Total Term Commitments of each Term Facility (and the Term
Commitments of each Lender) shall terminate in their entirety upon the funding
thereof on the Restatement Effective Date.

 

(f)            Prepayment Premium.  In the event that, on or prior to the first
anniversary of the Restatement Effective Date, the Borrower (x) makes any
prepayment of any Tranche of Term Loans in connection with any Repricing
Transaction or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each applicable Lender of such Tranche of Term Loans
being repaid, (i) in the case of clause (x), a prepayment premium of 1% of the
amount of the Term Loans being prepaid and (ii) in the case of clause (y), a
payment equal to 1% of the aggregate amount of the applicable Tranche of Term
Loans outstanding immediately prior to such amendment.

 

3.3          Conversion and Continuation Options.

 

(a)           The Borrower may elect from time to time to convert LIBOR Rate
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the Business
Day preceding the proposed conversion date; provided that any such conversion of
LIBOR Rate Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to LIBOR Rate Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided that no ABR Loan
may be converted into a LIBOR Rate Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversions.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

 

(b)           Any LIBOR Rate Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term Interest Period set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no LIBOR Rate Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations; and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

3.4          Limitations on LIBOR Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
LIBOR Rate Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount

 

44

--------------------------------------------------------------------------------


 

of the LIBOR Rate Loans comprising each LIBOR Tranche shall be equal to $500,000
or integral multiples of $100,000 in excess thereof and (b) no more than
ten (10) LIBOR Tranches shall be outstanding at any one time.

 

3.5          Interest Rates and Payment Dates.

 

(a)           Each LIBOR Rate Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the LIBOR Rate
determined for such day plus the Applicable Margin.

 

(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

 

(c)           If the Borrower shall default in the payment of the principal or
interest on any Term Loan or any other amount becoming due hereunder, by
acceleration or otherwise, or under any other Loan Document (or including, as a
result of an Event of Default under Sections 8(a) or (f)), the Borrower shall
pay interest on any such defaulted amount at a rate per annum equal to (i) in
the case of Term Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2%, and (ii) in the
case of any such other amounts, the non-default rate then applicable to ABR
Loans plus 2%.

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (c) of this
Section shall be payable from time to time on demand.

 

(e)           Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Term Loans or, if it exceeds such unpaid principal,
refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by an Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

3.6          Computation of Interest and Fees.

 

(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
clause (a) or (b) of the definition of ABR, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a LIBOR
Rate.  Any change in the interest rate on a Loan resulting from a change in the
ABR or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the

 

45

--------------------------------------------------------------------------------


 

Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, promptly deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to Section 3.6(a).

 

3.7          Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

 

(a)           the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBOR Rate for such Interest Period, or

 

(b)           the Administrative Agent shall have received notice from the
Required Lenders that the LIBOR Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as reasonably determined and conclusively certified by such Lenders) of making
or maintaining their affected Loans during such Interest Period,

 

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least
two (2) Business Days prior to the first day of such Interest Period.  If such
notice is given (x) any Term Loans that were to have been converted on the first
day of such Interest Period to LIBOR Rate Loans shall be continued as ABR Loans
and (y) any outstanding LIBOR Rate Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent (which notice the Administrative Agent
agrees to withdraw promptly upon a determination that the condition or situation
which gave rise to such notice no longer exists), no further LIBOR Rate Loans
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans to LIBOR Rate Loans.

 

3.8          Pro Rata Treatment; Application of Payments; Payments.

 

(a)           Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Term Percentages of the relevant Lenders.

 

(b)           Except for optional prepayments pursuant to Section 3.1 and
prepayments pursuant to Section 10.6(b)(v)(C), each payment (including each
prepayment) on account of principal of and interest on the Term Loans shall be
made pro rata according to the respective outstanding principal amounts of each
Tranche of the Term Loans then held by the Lenders.  Optional prepayments
pursuant to Section 3.1 shall be applied ratably to the outstanding principal
amount of the Tranche of Term Loans specified by the Borrower in the applicable
notice of prepayment.  The amount of each principal prepayment of the Term Loans
shall be

 

46

--------------------------------------------------------------------------------


 

applied to reduce the then remaining installments of the Term Loans as specified
by the Borrower in the applicable notice of prepayment.  Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.

 

(c)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a LIBOR Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(d)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may (but shall not be required
to), in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

 

(e)           Notwithstanding anything to the contrary contained herein, the
provisions of this Section 3.8 shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

3.9          Requirements of Law.

 

(a)           If the adoption of, taking effect of or any change in any
Requirement of Law or in the administration, interpretation or application
thereof or compliance by any Lender with any request, guideline or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the Restatement Effective Date  (and,
for purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and adopted subsequent to the
Restatement Effective Date):

 

47

--------------------------------------------------------------------------------


 

(i)            shall subject any Lender to any Tax of any kind whatsoever (other
than Excluded Taxes (including any change in the rate of any Excluded
Tax), Indemnified Taxes and Other Taxes which shall be governed exclusively by
Section 3.10, and any Tax imposed on or measured by the net income of any
Lender), with respect to this Agreement or any other Loan Document;

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the LIBOR
Rate hereunder; or

 

(iii)          shall impose on such Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Rate Loans or, with
respect to Taxes under clause (i) above, any Term Loan, or to reduce any amount
receivable hereunder in respect thereof (whether of principal, interest or any
other amount), then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall notify the Borrower (with a copy to the Administrative Agent) of the event
by reason of which it has become so entitled and setting forth in reasonable
detail such increased costs.

 

(b)           If any Lender shall have determined that the adoption of, taking
effect of or any change in any Requirement of Law regarding capital adequacy or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Restatement Effective Date (and, for purposes
of this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted subsequent to the Restatement Effective Date)
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy), then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor setting forth in reasonable
detail the charge and the calculation of such reduced rate of return, the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.

 

(c)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. 
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s

 

48

--------------------------------------------------------------------------------


 

right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section for any amounts
incurred more than one hundred and eighty (180) days prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such one hundred and eighty (180) day period shall be
extended to include the period of such retroactive effect.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.  The Borrower shall pay the Lender the amount shown as due on any
certificate referred to above within ten (10) days after receipt thereof.

 

3.10        Taxes.

 

(a)           Payments Free of Indemnified Taxes and Other Taxes.  Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, provided that if any applicable withholding agent
shall be required by applicable law to deduct or withhold any Taxes from such
payments, then (i) the applicable withholding agent shall make such deductions
or withholdings (ii) the applicable withholding agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and (iii) if such Tax is an Indemnified Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions or withholdings have been made (including
deductions applicable to additional sums payable under this Section 3.10(a)) the
applicable Agent or Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law,
except for any Other Taxes imposed on any assignment of or participation with
respect to a Lender’s rights or obligations hereunder pursuant to Section 10.6
if such Tax is imposed as a result of the Lender having a present or former
connection with the jurisdiction imposing such Tax (other than a connection
arising solely from having executed, delivered, enforced, become a party to,
performed its obligations, received payments, received or perfected a security
interest under, and/or engaged in any other transaction pursuant to, any Loan
Document).

 

(c)           Indemnification by the Borrower.  Without duplication of
Section 3.10(a), the Borrower shall indemnify each Agent and Lender, within 10
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed on or attributable to amounts payable under this Section 3.10(c))
imposed on or payable by such Agent or Lender, as the case may be, with respect
to this Agreement or any other Loan Document, and reasonable expenses arising
therefrom, whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority.  A
certificate setting forth the amount of such payment or liability (together with
a copy of any applicable documents from the IRS or other Governmental Authority
that asserts such claim) delivered to the Borrower by a Lender (with a copy to
the relevant Agent), or by an Agent on its own behalf or on behalf of a

 

49

--------------------------------------------------------------------------------


 

Lender, shall be conclusive absent manifest error.  If the Borrower reasonably
believes that there is an appropriate basis to pursue a refund (whether received
in cash or applied as an offset against other Taxes due) of any Indemnified Tax
or Other Tax indemnified by the Borrower under this Section 3.10(c), or for
which any Loan Party has paid additional amounts under Section 3.10(a), the
affected Agent or Lender (as applicable) shall, upon the Borrower’s written
request and at the Borrower’s expense, pursue such refund; provided that no
Agent or Lender shall be obligated to pursue any such refund if such Agent or
Lender determines in good faith that it would be materially disadvantaged or
prejudiced, or subject to any unreimbursed cost or expense, by pursuing such
refund.  Any refund described in the preceding sentence that is received by any
Agent or Lender shall be payable to the Borrower to the extent provided in
Section 3.10(h).

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Agent.

 

(e)           Status of Lenders.  Each Lender shall deliver to the Borrower and
to the Administrative Agent, whenever reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, (A) to
determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) to determine, if applicable, the required
rate of withholding or deduction and (C) to establish such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in an
applicable jurisdiction.  If any form, certification or other documentation
provided by a Lender pursuant to this Section 3.10(e) (including any of the
specific documentation described below) expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly notify the Borrower and
the Administrative Agent in writing and shall promptly update or otherwise
correct the affected documentation or promptly notify the Borrower and the
Administrative Agent in writing that such Lender is not legally eligible to do
so.

 

(f)            Without limiting the generality of the foregoing,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent duly completed and executed originals of IRS Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent (in such number
of signed originals as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon request of the Borrower or the Administrative Agent) as
will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to U.S. federal backup
withholding or information reporting requirements; and

 

50

--------------------------------------------------------------------------------


 

(B)          each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of U.S. federal withholding
tax with respect to any payments hereunder or under any other Loan Document
shall deliver to the Borrower and the Administrative Agent (in such number of
signed originals as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent), duly completed and executed copies of whichever of the following is
applicable:

 

(i)            IRS Form W-8BEN (or any successor thereto) claiming eligibility
for benefits of an income tax treaty to which the United States is a party;

 

(ii)           IRS Form W-8ECI (or any successor thereto) claiming that
specified payments (as applicable) under this Agreement or any other Loan
Documents (as applicable) constitute income that is effectively connected with
such Foreign Lender’s conduct of a trade or business in the United States;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Sections 881(c) or 871(h) of the Code
(the “Portfolio Interest Exemption”), (x) a certificate, substantially in the
form of Exhibit D-1, D-2, D-3 or D-4, as applicable (a “Tax Status
Certificate”), to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower, within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest to be received is effectively connected with a U.S. trade
or business and (y) IRS Form W-8BEN (or any successor thereto);

 

(iv)          where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on behalf of the beneficial owner(s)); or

 

(v)           any other form prescribed by applicable laws as a basis for
claiming exemption from or a reduction in United States federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable Requirements of Laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made; and

 

Notwithstanding anything to the contrary in this Section 3.10(f), no Lender
shall be required to deliver any documentation pursuant to this
Section 3.10(f) that it is not legally eligible to provide.

 

(g)           FATCA.  If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to

 

51

--------------------------------------------------------------------------------


 

comply with the applicable reporting requirements of FATCA, such Lender shall
use commercially reasonable efforts to deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable law and
otherwise at such times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to avoid the imposition of withholding obligations under
FATCA with respect to such Lender.

 

(h)           If any Agent or Lender determines, in its good faith discretion,
that it has received a refund (whether received in cash or applied as an offset
against other Taxes due) of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by any Loan Party or with respect to which any Loan Party
has paid additional amounts pursuant to this Section, it shall promptly pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by any Loan Party under this
Section 3.10 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Agent or Lender
(including any Taxes), as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such Agent or Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority (other
than any penalties arising from the gross negligence or willful misconduct of
the Agent or the Lender)) to such Agent or Lender in the event such Agent or
Lender is required to repay such refund to such Governmental Authority.  Such
Lender or Agent, as the case may be, shall, at the Borrower’s reasonable
request, provide the Borrower with a copy of any notice of assessment or other
evidence reasonably satisfactory to the Borrower of the requirement to repay
such refund received from the relevant taxing authority.  This subsection shall
not be construed to require any Agent or Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

(i)            The agreements in this Section shall survive the termination of
this Agreement and the payment of the Term Loans and all other amounts payable
hereunder or under any other Loan Document.

 

3.11        Indemnity.  The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss, cost or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of LIBOR Rate Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from LIBOR Rate Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, LIBOR Rate Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such LIBOR Rate Loans when and as required pursuant to the
terms of this Agreement.  A certificate setting forth in reasonable detail the
basis for requesting such amount actually incurred as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.

 

52

--------------------------------------------------------------------------------


 

3.12                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 3.9 or
3.10(a), (b) or (c) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Term Loans affected by
such event with the object of avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage or any unreimbursed costs or expenses; and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 3.9
or 3.10(a), (b) or (c).  The Borrower hereby agrees to pay all reasonable,
documented out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation.

 

3.13                        Replacement of Lenders.  The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 3.9 or 3.10(a) (such Lender, an “Affected Lender”),
(b) is a Non-Consenting Lender or (c) is a Defaulting Lender, with a replacement
financial institution or other entity; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 3.12 that have actually eliminated the continued need for payment
of amounts owing pursuant to Section 3.9 or 3.10(a), (iii) the replacement
financial institution or entity shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 3.11 if
any LIBOR Rate Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or entity shall be an Eligible Assignee, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that, except in the case of clause
(c) hereof, the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.9 or 3.10(a), as the case may be, (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender, and (ix) in the case of a Non-Consenting Lender, (A) the replacement
financial institution or entity shall consent at the time of such assignment to
each matter in respect of which the replaced Lender was a Non-Consenting Lender
and (B) to the extent applicable, the Borrower shall pay any amounts due to such
Non-Consenting Lender pursuant to Section 3.2(e).

 

3.14                        Evidence of Debt.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Term Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

(b)                                 The Administrative Agent, on behalf of the
Borrower (or, in the case of an assignment not required to be recorded in the
Register in accordance with the provisions of Section 10.6(d), the assigning
Lender, acting solely for this purpose as a non-fiduciary agent of the
Borrower), shall maintain the Register (or, in the case of an assignment not
required to be

 

53

--------------------------------------------------------------------------------


 

recorded in the Register in accordance with the provisions of Section 10.6(d), a
Related Party Register), in each case pursuant to Section 10.6(d), and a
subaccount therein for each Lender, in which shall be recorded (i) the amount of
each Term Loan made hereunder and any Note evidencing such Term Loan, the Type
of such Term Loan and each Interest Period applicable thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent (or, in the case of an assignment not
required to be recorded in the Register in accordance with the provisions of
Section 10.6(d), the assigning Lender) hereunder from the Borrower and each
Lender’s share thereof.

 

(c)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 3.14(a) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded (absent manifest
error); provided, however, that the failure of any Lender or the Administrative
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Term Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.

 

(d)                                 The Borrower agrees that, upon the request
to the Administrative Agent by any Lender, the Borrower will execute and deliver
to such Lender a promissory note of the Borrower evidencing any Term Loans, of
such Lender, substantially in the form of Exhibit E, with appropriate insertions
as to date and principal amount.

 

3.15                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain LIBOR Rate Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make LIBOR Rate Loans, continue LIBOR
Rate Loans as such and convert ABR Loans to LIBOR Rate Loans shall forthwith be
canceled and (b) such Lender’s Term Loans then outstanding as LIBOR Rate Loans,
if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law.  If any such conversion of a
LIBOR Rate Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 3.11.

 

3.16                        Extension Offers.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders holding the applicable Tranche
of Term Loans, on a pro rata basis (based on the aggregate outstanding principal
amount of such Tranche of Term Loans) and on the same terms to each such Lender,
the Borrower may from time to time extend the maturity date and availability
period of such Tranche of Term Loans, and otherwise modify the terms of such
Tranche of Term Loans, pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Tranche of Term Loans (and related outstandings) (each, an
“Extension”, and each Tranche of Term Loans so extended being an “extended
tranche”; any Extension Loans shall constitute a separate Tranche

 

54

--------------------------------------------------------------------------------


 

of Term Loans from the other Tranches of Term Loans so long as the following
terms are satisfied:  (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders and no Event of Default shall exist immediately
after the effectiveness of any Extension Loan, (ii) except as to interest rates,
fees, final maturity date and premium, which shall, subject to immediately
succeeding clauses (iii), (iv) and (v), be determined by the Borrower and set
forth in the relevant Extension Offer), the Tranche of Term Loans of any Lender
extended pursuant to any Extension (“Extension Loans”) shall have the same terms
(save for any terms that apply solely after the latest maturity date of the Term
Loans hereunder prior to giving effect to such Extension) as the Tranche of Term
Loans subject to such Extension Offer, (iii) the final maturity date of any
Extension Loans shall be no earlier than the then latest maturity date of Term
Loans hereunder, (iv) the Weighted Average to Life Maturity of the Extension
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of Tranche of Term Loans extended thereby; (v) the amortization schedule
applicable to the Extension Loans pursuant to Section 2.4 for the periods prior
to the maturity date of the Term Loans hereunder shall not be increased,
(vi) any Extension Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof), in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, and (ix) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower. 
For the avoidance of doubt, no Lender shall be required to participate in any
Extension.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 3.16, the Extension Offer shall specify
the Tranche of Term Loans as to which the Extension Offer applies and a minimum
amount of Term Loans to be tendered (which shall not be less than $10,000,000)
as a condition to the consummation of such Extension Offer (a “Minimum Extension
Condition”).  The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 3.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extension Loans on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 3.16.

 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extension, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Term Loans (or a portion thereof).  The Lenders hereby irrevocably
authorize the Administrative Agent and the Collateral Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new tranches or sub-tranches in respect
of the Term Loan so extended and such technical amendments as may be necessary
or appropriate in the reasonable opinion of the

 

55

--------------------------------------------------------------------------------


 

Administrative Agent and the Borrowers in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 3.16.

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 3.16.

 

(e)                                  The conversion of any Term Loans hereunder
into Extension Loans in accordance with this Section 3.16 shall not constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Term Loans, each of Holdings and the Borrower hereby represents and warrants
on the Restatement Effective Date that:

 

4.1                               Financial Condition.

 

(a)                                 The audited consolidated balance sheets and
related statements of income and cash flows of Holdings and its Subsidiaries as
of and for the fiscal year ended March 31, 2012, reported on by and accompanied
by an unqualified report from PricewaterhouseCoopers LLP, presents fairly in all
material respects the consolidated financial condition of Holdings as at such
date, and the consolidated results of its operations and its cash flows for such
fiscal years.

 

(b)                                 The unaudited condensed consolidated balance
sheets and related statements of operations and comprehensive income (loss) and
cash flows of Holdings and its Subsidiaries as of and for the three months ended
June 30, 2012, presents fairly in all material respects the consolidated
financial condition of Holdings as at such date, and the consolidated results of
its operations and its cash flows for such three month period.

 

4.2                               No Change.  Since March 31, 2012, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

4.3                               Corporate Existence; Compliance with Law. 
Except as permitted under Section 7.3, each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, to the extent such concept is recognized in its jurisdiction of
incorporation, (b) has the organizational power and authority and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, (d) is in compliance with the terms
of its Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law (including Health Care Laws) and all Governmental
Authorizations, except in case of clauses (b), (c) and (e), to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

56

--------------------------------------------------------------------------------


 

4.4                               Power; Authorization; Enforceable
Obligations.  Each Loan Party has the organizational power and authority, and
the legal right, to make, deliver and perform the Loan Documents to which it is
a party and, in the case of the Borrower, to obtain extensions of credit
hereunder.  Each Loan Party has taken all necessary organizational and other
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the extensions of credit on the terms and conditions of this Agreement.  No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the Refinancing or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except the filings referred to in Section 4.19 which filings have been, or will
be, obtained or made and are in full force and effect on or before the
Restatement Effective Date, and all applicable waiting periods shall have
expired, in each case without any action being taken by any Governmental
Authority that would restrain, prevent or otherwise impose adverse conditions on
the Refinancing, other than any such consent, authorizations, filings and
notices the absence of which could not reasonably be expected to have a Material
Adverse Effect.  Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto.  This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought by proceedings in equity or
at law).

 

4.5                               No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) the
Organizational Documents of any Loan Party, (b) any Requirement of Law
(including any Health Care Laws), Governmental Authorization or any Contractual
Obligation of any Group Member and (c) will not result in, or require, the
creation or imposition of any Lien on any Group Member’s respective properties
or revenues pursuant to its Organizational Documents, any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents and the Liens permitted under Sections 7.2(f) and (o)), except for any
violation set forth in clause (b) or (c) which could not reasonably be expected
to have a Material Adverse Effect.

 

4.6                               Litigation and Adverse Proceedings.  No
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Holdings or the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents, which would in any respect impair the enforceability of the Loan
Documents, taken as a whole or (b) that could reasonably be expected to have a
Material Adverse Effect.

 

4.7                               [Intentionally Omitted].

 

4.8                               Ownership of Property; Liens.

 

(a)                                 Each Group Member has title in fee simple
(or local law equivalent) to all of its owned real property, a valid leasehold
interest in all its leased real property (or in the case

 

57

--------------------------------------------------------------------------------


 

of owned real property or leasehold real property situated in Ireland (subject
to any disclosures in any certificate or report on title delivered to the
Collateral Agent), good and marketable title), and good title to, or a valid
leasehold interest in, license to, or right to use, all its other tangible
Property material to its business, in all material respects, and no such
Property is subject to any Lien except as permitted by Section 7.2, except, in
each case, where the failure to have such title or other interest could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)                                 Schedules XI and XII to the Perfection
Certificate dated the Original Closing Date, as amended on the Restatement
Effective Date, together contain a true and complete list of each interest in
real property having a value (together with improvements thereof) of at least
$2,500,000 owned by any Group Member as of the date thereof and describe the
type of interest therein held by any Group Member, whether such owned real
property is leased and, if leased, whether the underlying lease contains any
option to purchase all or any portion of such real property or any interest
therein or contains any right of first refusal relating to any sale of such real
property or any portion thereof or interest therein, and whether any lease
requires the consent of the landlord or tenant thereunder, or other party
thereto, to the transactions.

 

4.9                               Intellectual Property.  All Intellectual
Property owned by the Group Members is owned free and clear of all Liens other
than (i) as permitted by Section 7.2, Section 7.4 or the Security Documents,
(ii) licenses granted in the ordinary course of business (including, without
limitation, in connection with the sale or provision by Group Members of
products or services or the grant of rights to licensees to manufacture, use,
sell, offer to sell or import products or to use, sell or offer to sell
processes or services) in existence as of the Restatement Effective Date and any
amendment, renewal or extension thereof or thereto, and (iii) as could not
reasonably be expected to have a Material Adverse Effect.  Except as could not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
any Loan Party:  (a) the conduct of, and the use of Intellectual Property in,
the business of the Group Members as currently conducted (including the products
and services of the Group Members) does not infringe, misappropriate, or
otherwise violate the Intellectual Property rights of any other Person;
(b) there is no such outstanding claim asserted (including in the form of offers
or invitations to obtain a license), threatened or pending before any
Governmental Authority against any Group Member; (c) no Person is infringing,
misappropriating, or otherwise violating any Intellectual Property of any Group
Member, and there has been no such claim asserted or threatened against any
third party by any Group Member or any Loan Party or any other Person; (d) each
Group Member has taken all formal or procedural actions (including payment of
fees) required to maintain Intellectual Property owned by it; and (e) each Group
Member has complied with all applicable laws, as well as its own rules,
policies, and procedures, relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
such Group Member.

 

4.10                        Taxes.  Each Loan Party has filed or caused to be
filed all federal, state and other material tax returns that are required to be
filed by it and all such tax returns are true, correct, and complete in all
material respects; each Loan Party has paid all federal, state and other taxes
and any assessments made in writing against it or any of its property by any
Governmental Authority (other than (a) any which are not yet due or the amount
or validity of

 

58

--------------------------------------------------------------------------------


 

which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party or (b) any which the failure to so pay could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect); no tax Lien has been filed (other than for taxes not
yet due or the amount or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Loan
Party); and no Loan Party is aware of any proposed or pending tax assessments,
deficiencies or audits with respect to such Loan Party that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

 

4.11                        Federal Reserve Regulations.  No Group Member is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.  No part of
the proceeds of any extension of credit under this Agreement will be used for
any purpose that violates or would be inconsistent with the provisions of
Regulation T, U or X of the Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1, as applicable, referred to in
Regulation U.

 

4.12                        Labor Matters.  Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act, as amended, or any other applicable Requirement of Law
dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance or other similar employee taxes
have been paid or accrued as a liability on the books of the relevant Group
Member.

 

4.13                        ERISA.

 

(a)                                 No Event of Default described in
Sections 8(g)(i), (ii), (vi) or (vii) has occurred or is reasonably expected to
occur with respect to any Single Employer Plan, and each Plan is in compliance
in all respects with the applicable provisions of ERISA and the Code except
where such Event of Default, or non-compliance could not reasonably be expected
to have a Material Adverse Effect.  No termination of a Single Employer Plan has
occurred or is reasonably expected to occur, and no Lien against Holdings, the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or a Multiemployer Plan has arisen, during the past five years. 
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $25,000,000.  Neither Holdings, the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in any material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which

 

59

--------------------------------------------------------------------------------


 

this representation is made or deemed made.  No such Multiemployer Plan is in
Reorganization or Insolvent, or pursuant to Section 432(b) of the Code, in
“endangered” or “critical” status.

 

(b)                                 All Non-U.S. Pension Plans have been
established, operated, administered and maintained in compliance with all laws,
regulations and orders applicable thereto except for such failures to comply, in
the aggregate for all such failures, that could not reasonably be expected to
have a Material Adverse Effect.  All premiums, contributions, and any other
amounts required by applicable Non-U.S. Pension Plan documents or applicable
laws have been paid or accrued as required, except for premiums, contributions
and amounts that, in the aggregate for all such obligations, could not
reasonably be expected to have a Material Adverse Effect.

 

4.14                        Investment Company Act; Other Regulations.  No Loan
Party is an “investment company,” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended. 
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board, as amended) that limits its ability to incur
Indebtedness.

 

4.15                        Capital Stock and Ownership Interests of
Subsidiaries.  Schedule 4.15 sets forth the name and jurisdiction of formation
or incorporation of each Group Member and, as to each such Group Member other
than Holdings, states the authorized and issued capitalization of such Group
Member, the beneficial and record owners thereof and the percentage of each
class of Capital Stock owned by any Loan Party.  Except as listed on
Schedule 4.15, as of the Restatement Effective Date, no Group Member owns any
interests in any joint venture, partnership or similar arrangements with any
Person.

 

4.16                        Use of Proceeds.  The proceeds of the Term Loans
shall be used to finance the Refinancing.

 

4.17                        Environmental Matters.  Except as, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

 

(a)                                 the facilities and properties owned, leased
or operated by any Group Member (the “Properties”) do not contain any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or constituted a violation of, or could reasonably be expected
to give rise to liability under, any Environmental Law;

 

(b)                                 no Group Member has received any written
claim, demand, notice of violation, or of actual or potential liability with
respect to any Environmental Laws with regard to any of the Properties or
relating to any Group Member, nor does the Borrower have knowledge or reason to
believe that any such claim, demand or notice will be received or is being
threatened;

 

(c)                                  Materials of Environmental Concern have not
been transported or disposed of from the Properties by any Group Member or, to
the Borrower’s knowledge, by any other person in violation of, or in a manner or
to a location that could reasonably be expected to give rise to liability under,
any Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of by any

 

60

--------------------------------------------------------------------------------


 

Group Member or, to the Borrower’s knowledge, by any other person at, on or
under any of the Properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Law;

 

(d)                                 no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which any Group Member is or, to the
Borrower’s knowledge, will be named as a party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or relating to any Group
Member;

 

(e)                                  there has been no Release or threat of
Release of Materials of Environmental Concern by any Group Member or, to the
Borrower’s knowledge, by any other person at, on, under or from the Properties,
or arising from or related to the operations of any Group Member in connection
with the Properties or otherwise, in violation of or in amounts or in a manner
that could reasonably be expected to give rise to liability under Environmental
Laws;

 

(f)                                   each Group Member, the Properties and all
operations at the Properties are in compliance, and, to the Borrower’s
knowledge, have in the last three (3) years been in compliance, with all
applicable Environmental Laws; and

 

(g)                                  no Group Member has assumed any liability
of any other Person under Environmental Laws, nor is any Group Member paying for
or conducting, in whole or in part,  any response or other corrective action to
address any Materials of Environmental Concern at any location pursuant to any
Environmental Law.

 

4.18                        Accuracy of Information, etc.  No written statement
contained in any document, certificate or statement furnished by any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents (including the Confidential Information Memorandum), when taken
as a whole, contained as of the date such statement, information, document or
certificate was furnished, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading in the light of the circumstances under which such
statements were made after giving effect to any supplements thereto; provided,
however, that with respect to projections and other pro forma financial
information, the Borrower represents only that the same were prepared in good
faith and are based upon assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as
fact, is by its nature inherently uncertain and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount; it being understood
that for purposes of this Section 4.18 such information shall not include
information of a general economic or industry-specific nature contained in the
materials referenced above.

 

4.19                        Security Documents.  The Guarantee and Collateral
Agreement and each other Security Document is, or upon execution, will be,
effective to create in favor of the

 

61

--------------------------------------------------------------------------------


 

Collateral Agent, for the benefit of the Secured Parties, a valid security
interest in the Collateral described therein (to the extent a security interest
can be created therein under the Uniform Commercial Code, where applicable, or
in the case of a Foreign Security Document, subject to any customary
reservations and qualifications contained in customary legal opinions rendered
under the laws of the applicable jurisdiction).  In the case of the Pledged
Equity Interests described in the Guarantee and Collateral Agreement and each
Foreign Pledge Agreement, when stock or interest certificates representing such
Pledged Equity Interests (along with properly completed stock or interest powers
and, where applicable, stock transfer forms, in each case, endorsing the Pledged
Equity Interest and executed by the owner of such shares or interests) are
delivered to the Collateral Agent or such other actions specified in each
Foreign Pledge Agreement are taken, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement or any other Security
Document (other than deposit accounts), when financing statements and other
filings specified on Schedule 4.19 in appropriate form are filed in the offices
specified on Schedule 4.19, the Collateral Agent, for the benefit of the Secured
Parties, shall, under New York law, or in the case of the Debenture or other
Security Document, which is governed by a law other than New York law (each a
“Foreign Security Document”), under such other law, have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral to the extent (x) (in the case of New York law) perfection
can be obtained by filing a UCC financing statement or (y) (in the case of a
Foreign Security Document) subject to any customary reservations and
qualifications contained in customary legal opinions rendered under the laws of
the applicable jurisdiction, perfection can be obtained by the appropriate
filing under such other applicable law, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
Section 7.2) subject in the case of the Intellectual Property that is the
subject of any application or registration in the United States Patent and
Trademark Office or the United States Copyright Office (other than intent to use
Trademark applications), to the recordation of appropriate evidence of the
Collateral Agent’s Lien in the United States Patent and Trademark Office and/or
United States Copyright Office, as appropriate, and the taking of actions and
making of filings necessary under the applicable Requirements of Law to obtain
the equivalent of perfection.  In the case of Collateral that consists of
deposit accounts securities accounts and/or commodity accounts, when a Control
Agreement is executed and delivered by all parties thereto with respect to such
accounts, the Collateral Agent, for the benefit of the Secured Parties, shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, prior and superior to any other Person except as
provided under the applicable Control Agreement with respect to the financial
institution party thereto.

 

4.20                        Solvency.  Holdings and its Subsidiaries (on a
consolidated basis), after giving effect to the Refinancing and the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith, will be and will continue to be Solvent.

 

4.21                        Senior Indebtedness.  The Obligations constitute
“senior debt,” “senior indebtedness,” “designated senior debt,” “guarantor
senior debt” or “senior secured financing” (or any comparable term) of each Loan
Party under and as defined in any documentation relating to Subordinated
Indebtedness.

 

4.22                        [Intentionally Omitted].

 

62

--------------------------------------------------------------------------------


 

4.23                        Anti-Terrorism Laws.

 

(a)                                 None of the Loan Parties nor, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
of Holdings, the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Term Loans or otherwise make available such proceeds to
any Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

(b)                                 No Loan Party, or, to the knowledge of any
Loan Party, any of its Subsidiaries, is in violation of any Anti-Terrorism Law
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

 

(c)                                  None of the Loan Parties, nor, to the
knowledge of the Loan Parties, any Subsidiaries of any Loan Party or their
respective agents acting or benefiting in any capacity in connection with the
Term Loans or other transactions hereunder, is any of the following (each a
“Blocked Person”):

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, Executive Order No. 13224;

 

(ii)                                  a Person owned or Controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224;

 

(v)                                 a Person that is named as a “specially
designated national” on the most current list published by the United States
Treasury Department’s Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
or

 

(vi)                              a Person who is affiliated or associated with
a person listed above.

 

(d)                                 No Loan Party, or to the knowledge of any
Loan Party, any of its agents acting in any capacity in connection with the Term
Loans or other transactions hereunder (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224.

 

63

--------------------------------------------------------------------------------


 

(e)                                  To the extent applicable, each of Holdings,
the Borrower and each Subsidiary is in compliance, in all material respects,
with (a) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Patriot Act.  No part of the
proceeds of the Term Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended (“FCPA”).

 

4.24                        Insurance.  Schedule 4.24 sets forth a true,
complete and correct description of all material property and general liability
insurance maintained by or on behalf of each Loan Party as of the Restatement
Effective Date.  As of such date, such insurance is in full force and effect. 
Holdings and the Borrower believe that the insurance maintained by or on behalf
of each Loan Party is in such amount (with no greater risk retention) and
against such risks as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.

 

4.25                        Choice of Law.  Subject to any customary
reservations or qualifications contained in customary legal opinions delivered
by counsel in the applicable jurisdiction, in the case of a Loan Party
incorporated or organized outside of the United States, the choice of governing
law of each Loan Document will be recognized and enforced in its jurisdiction of
incorporation and any judgment obtained in relation to a Loan Document in the
jurisdiction of the governing law of that document will be recognized and
enforced in its jurisdiction of incorporation.

 

4.26                        Centre of Main Interests.  In the case of a Loan
Party incorporated in Ireland, for the purposes of The Council of the European
Union Regulation No. 1346/2000 on Insolvency Proceedings (the “Regulation”), its
centre of main interest (as that term is used in Article 3(1) of the Regulation)
is situated in Ireland.

 

4.27                        Holding Companies.  Each Subsidiary of Holdings,
other than Alkermes Ireland Holdings Limited, is a Subsidiary of Holdings solely
by virtue of paragraph (b) of sub-section (1) of Section 155 of the Companies
Acts 1963 of Ireland.  Neither Holdings nor Alkermes Ireland Holdings Limited
own any material assets or property other than any assets or property permitted
to be owned by them under Section 7.16 or 7.17 as applicable.

 

SECTION 5.                            CONDITIONS PRECEDENT

 

5.1                               Conditions to Extension of Credit.  The
agreement of each Lender to make the extension of credit requested to be made by
it on the Restatement Effective Date is subject to the satisfaction or waiver,
prior to or concurrently with the making of such extension of credit of the
conditions precedent set forth in Section 3 of the First Amendment.

 

64

--------------------------------------------------------------------------------


 

5.2                               Conditions to Each Incremental Term Loan.  The
agreement of each Incremental Lender to make any Incremental Term Loan is
subject to the satisfaction of the following conditions precedent:

 

(a)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (or in all respects
where qualified by materiality or Material Adverse Effect) on and as of such
date as if made on and as of such date (except to the extent made as of a
specific date, in which case such representation and warranty shall be true and
correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of such specific date).

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

(c)                                  Notices.  The Borrower shall have delivered
to the Administrative Agent, the notice of borrowing or application, as the case
may be, for such extension of credit in accordance with this Agreement.

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, or any Term Loan or other amount is owing to any Lender or Agent
hereunder (other than unasserted contingent indemnification obligations),
Holdings shall and shall cause each of its Restricted Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent or for prompt further distribution to each Lender:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of Holdings, (i) a
copy of the audited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income or operations, members’ equity and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing and (ii) in the event Holdings is no longer
subject to the periodic reporting requirements of the Exchange Act, a narrative
report and management’s discussion and analysis, in customary form, of the
financial condition and results of operations of Holdings for such fiscal year,
as compared to amounts for the previous fiscal year;

 

(b)                                 as soon as available, but in any event on
the date forty-five (45) days after the end of each of the first three quarterly
periods of each fiscal year of Holdings, (i) the unaudited consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at the end of such
quarter, the related unaudited consolidated statements of income or operations,
for such quarter and cash flows for the portion of the fiscal year through the

 

65

--------------------------------------------------------------------------------


 

end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer of Holdings as fairly
presenting in all material respects the financial condition, results of
operation, members’ equity and cash flows of Holdings in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes) and
(ii) in the event Holdings is no longer subject to the periodic reporting
requirements of the Exchange Act, a narrative report and management’s discussion
and analysis, in customary form, of the financial condition and results of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year; and

 

(c)                                  in the event Holdings is no longer subject
to the periodic reporting requirements of the Exchange Act, at such time as
reasonably determined by the Administrative Agent, after the financial
statements of Holdings and its consolidated Subsidiaries are required to be
delivered pursuant to Sections 6.1(a) and 6.1(b), Holdings and the Borrower
shall participate in a conference call to discuss results of operations of
Holdings and its consolidated Subsidiaries with the Lenders.

 

All such financial statements shall be in accordance with GAAP applied
consistently throughout the periods reflected therein and other than as
disclosed therein with prior periods.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) (the
“Platform”); provided that, (x) to the extent the Administrative Agent or any
Lender so requests, the Borrower shall deliver paper copies of such documents to
the Administrative Agent or such Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents.  The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to herein, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent and the Collateral Agent (as applicable) (or, in the
case of clause (e), to the relevant Lender):

 

(a)                                 concurrently with the delivery of any
financial statements pursuant to Section 6.1, (i) a certificate of a Responsible
Officer of the Borrower stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, (ii) to the extent not previously disclosed and delivered to the
Administrative Agent and the Collateral Agent, a listing of any material
Intellectual Property which is the subject of a United States federal
registration or federal application or material registration or application in
other jurisdictions outside of the

 

66

--------------------------------------------------------------------------------


 

United States (including Intellectual Property included in the Collateral which
was theretofore unregistered and becomes the subject of a United States federal
registration or federal application or material registration or application in
such other jurisdictions) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Original Closing Date), and promptly deliver
to the Administrative Agent and the Collateral Agent an Intellectual Property
Security Agreement suitable for recordation in the United States Patent and
Trademark Office or the United States Copyright Office or registration or
application in the Republic of Ireland, as applicable, or such other instrument
in form and substance reasonably acceptable to the Administrative Agent, and
undertake the filing of any instruments or statements as shall be reasonably
necessary to create, record, preserve, protect or perfect the Collateral Agent’s
security interest in such Intellectual Property, and (iii) a Compliance
Certificate containing all information and calculations necessary for
determining the Applicable Margins and for determining compliance by each Group
Member with any other provision of this Agreement as applicable, as of the last
day of the fiscal quarter or fiscal year of Holdings, as the case may be;

 

(b)                                 as soon as available, and in any event no
later than ninety (90) days after the end of each fiscal year of Holdings,
projections for the following fiscal year shown on a quarterly basis (including
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer of Holdings stating that such Projections
are based on estimates, information and assumption believed by such Responsible
Officer to be reasonable at the time prepared, it being understood that actual
results may vary from such projections and that such variations may be material;

 

(c)                                  promptly after the same are sent, copies of
all financial statements, reports and material notices that the Borrower sends
to the holders of any class of its Indebtedness or public equity securities and,
promptly after the same are filed, copies of all annual, regular or periodic and
special reports and registration statements which the Loan Parties may file or
be required to file with the SEC and not otherwise required to be delivered to
the Administrative Agent pursuant hereto, and, promptly, and in any event within
ten (10) Business Days, after receipt thereof by Holdings or any Subsidiary
thereof, copies of each written notice or other correspondence received from the
SEC or comparable agency in any applicable foreign jurisdiction concerning any
investigation or potential investigation or other inquiry by such agency
regarding the financial or other operational results of Holdings or any
Subsidiary thereof;

 

(d)                                 promptly, after any request by the
Administrative Agent, any final “management” letter submitted by such
accountants to the board of directors of Holdings or the Borrower in connection
with their annual audit; and

 

(e)                                  promptly, such additional financial and
other information regarding the business, financial or corporate affairs of
Holdings or any of its Restricted Subsidiaries as the Administrative Agent (for
itself or on behalf of any Lender) may from time to time reasonably request,
including, without limitation, other information with respect to the

 

67

--------------------------------------------------------------------------------


 

Patriot Act; provided, that (other than with respect to the Patriot Act or where
waiver of such privilege will not be adverse to the Borrower in the good faith
opinion of the Borrower’s counsel) if the disclosure of any requested
information would compromise any attorney-client privilege, that has not been or
will not be waived, the Borrower shall make available redacted versions of
requested documents or portions of documents that are the subject of such
attorney-client privilege or, if unable to do so consistent with the
preservation of such attorney-client privilege, shall endeavor in good faith
otherwise to disclose information responsive to the Administrative Agent’s
requests in a manner that will protect such attorney-client privilege.

 

6.3                               Payment of Taxes.  Pay all federal, state and
other material taxes, assessments, fees or other charges imposed on it or any of
its property by any Governmental Authority before they become delinquent, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

 

6.4                               Maintenance of Existence; Compliance.

 

(a)                                 (i) Preserve, renew and keep in full force
and effect its organizational existence except as permitted hereunder and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
including, without limitation, all necessary Governmental Authorizations,
except, in each case, as otherwise permitted by Section 7.3 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and

 

(b)                                 comply with all Contractual Obligations,
Organizational Documents and Requirements of Law (including, without limitation,
and as applicable, Health Care Laws, ERISA, OFAC, FCPA and the Code) except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6.5                               Maintenance of Property; Insurance. 
(a) Except as permitted by Section 7.4, keep all material Property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and obsolescence excepted, except if failure to do so could not reasonably
be expected to have a Material Adverse Effect, (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by similarly situated companies engaged
in the same or similar business operating in the same or similar locations. 
Within a reasonable time after the Original Closing Date, the umbrella liability
insurance and property insurance of the Group Members shall (i) name the
Administrative Agent, on behalf of Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names
Collateral Agent, on behalf of Lenders as the loss payee thereunder and provides
for at least thirty day’s prior written notice to Collateral Agent of any
cancellation of such policy and (c) if any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made

 

68

--------------------------------------------------------------------------------


 

available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor act thereto), then the Borrower shall, or shall cause each
Loan Party to (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

 

6.6                               Inspection of Property; Books and Records;
Discussions.  (a)  Keep proper books of records and account in which full, true
and correct in all material respects entries in conformity with GAAP and all
Requirements of Law shall be made of all material dealings and transactions in
relation to its business and activities and (b) subject to the Borrower’s,
Holdings’ and each Restricted Subsidiary’s internal policies for the protection
and preservation of Intellectual Property or other non-financial proprietary
information, permit representatives of the Administrative Agent who may be
accompanied by any Lender to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time
during normal business hours and upon reasonable advance notice to the Borrower
and to discuss the business, operations, properties and financial and other
condition of the Group Members with the officers of the Group Members and with
their independent certified public accountants (provided that Holdings or its
Subsidiaries may, at their option, have one or more employees or representatives
present at any discussion with such accountants); provided that unless an Event
of Default has occurred or is continuing, only one (1) such visit in any
calendar year shall be at the Borrower’s expense and provided, further, that if
the disclosure of any requested information would compromise any attorney-client
privilege (other than where waiver of such privilege will not be adverse to the
Borrower in the good faith opinion of the Borrower’s counsel), that has not been
or will not be waived or waiver thereof will be materially adverse to the
Borrower, the Borrower shall make available redacted versions of requested
documents or portions of documents that are the subject of such attorney-client
privilege or, if unable to do so consistent with the preservation of such
attorney-client privilege, shall endeavor in good faith otherwise to disclose
information responsive to the Administrative Agent’s requests in a manner that
will protect such attorney-client privilege.

 

6.7                               Notices.  Promptly give notice to the
Administrative Agent of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any (i) default or event of default under
any Contractual Obligation of any Group Member that could reasonably be expected
to have a Material Adverse Effect or (ii) litigation, investigation or
proceeding that may exist at any time between any Group Member and any
Governmental Authority, which could reasonably be expected to have a Material
Adverse Effect;

 

(c)                                  any litigation or proceeding affecting any
Group Member (i) which could reasonably be expected to have a Material Adverse
Effect or (ii) which relates to any Loan Document;

 

(d)                                 the following events, as soon as possible
and in any event within thirty (30) days after a Responsible Officer of the
Borrower obtains actual knowledge

 

69

--------------------------------------------------------------------------------


 

thereof:  (i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, a failure to make any required contribution to any Single
Employer Plan or Multiemployer Plan, the creation of any Lien against Holdings,
the Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or Multiemployer Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or Holdings, the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Single Employer Plan or Multiemployer Plan, and in each case, of
substantially similar events with respect to pension schemes maintained in
Ireland; and

 

(e)                                  any development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

6.8                               Environmental Laws.

 

(a)                                 Comply with, and use commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws to address Materials of Environmental Concern,
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

6.9                               [Intentionally Omitted]

 

6.10                        Post-Closing; Additional Collateral, etc.

 

(a)                                 With respect to any property acquired after
the Restatement Effective Date by any Loan Party as to which the Collateral
Agent, for the benefit of the Secured Parties, does not have a perfected Lien
(other than (x) any property described in paragraph (b), (c), (d) or (g) below,
(y) property that is not required to become subject to Liens in favor of the
Collateral Agent pursuant to the Loan Documents and (z) solely with respect to
the following clauses (ii) and (iii), any non U.S. property, other than
Intellectual Property that is registered or applied for with an Irish
Governmental Authority, of a Domestic Subsidiary (for the avoidance of doubt, a
Domestic Subsidiary shall be required to grant a security interest in all
Collateral wherever located)), (i) execute and deliver to the Collateral Agent
such amendments to the applicable

 

70

--------------------------------------------------------------------------------


 

Security Document or such other documents as the Collateral Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such property, (ii) take all actions
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such property,
including, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the applicable Security Document or by law
and, in the case of Intellectual Property subject to a United States federal
registration or federal application, as promptly as practicable, the delivery
for filing of an Intellectual Property Security Agreement suitable for
recordation in the United States Patent and Trademark Office, the United States
Copyright Office or the appropriate filing office in the Republic of Ireland, as
applicable, or such other instrument in form and substance reasonably acceptable
to the Administrative Agent, or as may be reasonably requested by the Collateral
Agent and (iii) if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be customary in form and substance and from counsel reasonably
satisfactory to the Collateral Agent.

 

(b)                                 With respect to any fee interest in any real
property having a value (together with improvements thereof) of at least
$2,500,000 owned or acquired on or after the Restatement Effective Date by any
Loan Party (other than any such real property subject to a Lien expressly
permitted by Section 7.2(g)), promptly (but in any event within 60 days, or as
such later date the Administrative Agent may agree) (i) execute and deliver a
first priority Mortgage subject to Liens permitted under clause (i) of
Section 7.2 hereof, in favor of the Collateral Agent, for the benefit of the
Secured Parties, covering such real property, (ii) provide the Secured Parties
with (x) (in the case of real property located outside the U.S. if customary in
the relevant non-U.S. jurisdiction) a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably acceptable to
the Collateral Agent, provided that in jurisdictions that impose mortgage
recording taxes, the Security Documents shall not secure indebtedness in an
amount exceeding 105% of the fair market value of the Mortgaged Property, as
reasonably determined in good faith by the Loan Parties and reasonably
acceptable to Collateral Agent), as well as a Survey thereof (except that a new
Survey will not be required except to the extent necessary to delete the so
called “survey exceptions” in any such policy of title insurance) and (y) any
consents or estoppels deemed necessary or reasonably advisable by the Collateral
Agent in connection with such Mortgage, each of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent, (iii) deliver to
the Collateral Agent legal opinions relating to, among other things, the
enforceability, due authorization, execution and delivery of the applicable
Mortgage, which opinions shall be in customary form and substance and from
counsel reasonably satisfactory to the Collateral Agent and (iv) for real
property located in the United States deliver to the Administrative Agent a
“Life-of-Loan” Federal Emergency Standard Flood Hazard Determination (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto),
and if such Mortgaged Property is located in a special flood hazard area,
evidence of flood insurance confirming that such insurance has been obtained,
which certificate shall be in a form and substance reasonably satisfactory to
the Administrative Agent, and any and all other documents as the Collateral
Agent may reasonably request, in each case, in form and substance reasonably
satisfactory to the Collateral Agent.

 

71

--------------------------------------------------------------------------------


 

(c)                                  With respect to any new Restricted
Subsidiary (other than an Immaterial Subsidiary) created or acquired after the
Restatement Effective Date by any Loan Party (including any such Subsidiary that
ceases to be either an Immaterial Subsidiary or an Unrestricted Subsidiary),
within forty-five (45) days after such acquisition or formation, in the case of
any Domestic Subsidiary, and within seventy-five (75) days after such
acquisition or formation, in the case of any Foreign Subsidiary (or, in each
case, such later date as the Administrative Agent may agree) (i) execute and
deliver to the Collateral Agent, such Security Documents as the Administrative
Agent deems necessary or reasonably advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Restricted Subsidiary that is owned by
any Loan Party, (ii) deliver to the Collateral Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, (iii) cause such new Subsidiary that is a Wholly Owned Subsidiary or is
acquired in a Permitted Acquisition (A) to become a party to the applicable
Security Documents, (B) to take such actions necessary or advisable to grant to
the Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (subject to Liens permitted by Section 7.2 hereof) in
all or substantially all, or any portion of the property of such new Subsidiary
that is required to become subject to a Lien in favor of the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the Loan Documents as the
Administrative Agent shall determine, in its reasonable discretion, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Collateral Agent and (C) to deliver to the Collateral Agent
a certificate of such Subsidiary, substantially in the form of Exhibit F-1, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Collateral Agent, deliver to the Administrative Agent legal opinions relating to
the matters described above, which opinions shall be in customary form and
substance and from counsel reasonably satisfactory to the Collateral Agent;
provided however, that in no event shall any such Subsidiary that is a CFC be
required to pledge any property.

 

(d)                                 With respect to any new Foreign Subsidiary
that is a Wholly Owned Subsidiary (other than an Immaterial Subsidiary or an
Unrestricted Subsidiary) created or acquired after the Restatement Effective
Date (including any such Subsidiary that ceases to be either an Immaterial
Subsidiary or an Unrestricted Subsidiary, but other than any Foreign Subsidiary
excluded pursuant to Section 6.10(g)(i)) by any Loan Party (other than by any
Loan Party that is a Foreign Subsidiary), within sixty (60) days of such
formation or acquisition, in the case of a Foreign Subsidiary that is organized
under the laws of Ireland, and within seventy-five (75) days of such formation
or acquisition, in the case of any other Foreign Subsidiary (or, in each case,
such later date as the Administrative Agent may agree), (A) execute and deliver
to the Collateral Agent such Security Documents as the Collateral Agent deems
necessary or reasonably advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Subsidiary that is a CFC be required to be so
pledged (whether directly, indirectly through a pledge of the voting Capital
Stock of an entity that is treated as a disregarded entity for federal income
tax purposes and substantially all of the assets of which consist of the voting
Capital Stock of one or more of such CFCs, or a combination thereof)),
(B) deliver to the Collateral Agent the certificates representing such Capital
Stock,

 

72

--------------------------------------------------------------------------------


 

together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, as the case may be, and take such
other action as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the Collateral Agent’s security interest therein, and
(C) if reasonably requested by the Collateral Agent, deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in customary form and substance and from counsel reasonably
satisfactory to the Collateral Agent.

 

(e)                                  [Intentionally Omitted].

 

(f)                                   [Intentionally Omitted].

 

(g)                                  Notwithstanding anything to the contrary in
this Section 6.10:

 

(i)                                     none of the following entities shall be
required to become Subsidiary Guarantors:   (u) Alkermes Ireland Holdings
Limited, a private limited company in Ireland for so long as it would be
prohibited by applicable law or regulation from becoming a Subsidiary Guarantor
(except that Holdings’ equity interest therein shall be pledged); (v) any
Unrestricted Subsidiary; (w) Immaterial Subsidiaries; (x) any subsidiary that is
prohibited by law or regulation from becoming a Subsidiary Guarantor; (y) any
Subsidiary to the extent that the cost of obtaining a guarantee outweighs the
benefit afforded thereby as reasonably determined by the Administrative Agent;
or (z) any CFC;

 

(ii)                                  none of the following assets or property
shall be required to be included in the Collateral:  (t) any property, asset and
Subsidiary in which (A) the costs, burden or consequences (including adverse tax
consequences) of obtaining such a security interest or perfection therein are
excessive in relation to the value to the Lenders of the security to be afforded
thereby, (B) any asset of a Loan Party organized outside the United States if it
is likely that under the law of such Foreign Subsidiary’s jurisdiction of
formation, the Collateral Agent would not have the ability to enforce such
security interest if granted or (C) such security interest would violate any
applicable law of such relevant jurisdiction; (u) any equity interests in
partnerships, joint ventures and non-wholly owned Subsidiaries which cannot be
pledged without the consent of one or more third parties (except to the extent
such prohibition is rendered ineffective by applicable law or is otherwise
unenforceable); (v) leasehold real property interests, any lease, license or
other agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code; (w) any property which is otherwise excluded or excepted under
the Guarantee and Collateral Agreement or any corresponding section of any
Foreign Security Document; (x) letter of credit rights that are not otherwise
supporting obligations with a value of less than $100,000; (y) commercial tort
claims as to which a pleading has been filed with a value of less than $100,000
or other commercial tort claims; or (z) Capital Stock in CFCs if the inclusion
of such Capital Stock would cause more than 65% of the total outstanding

 

73

--------------------------------------------------------------------------------


 

voting Capital Stock of any such CFC to be so pledged (whether directly,
indirectly through a pledge of the voting Capital Stock of an entity that is
treated as a disregarded entity for federal income tax purposes and
substantially all of the assets of which consist of the voting Capital Stock of
one or more of such CFCs, or a combination thereof); and

 

(iii)                               any requirement contained herein with
respect to any entity organized outside of the United States shall in all
respects be subject to the Agreed Security Principles.

 

6.11                        Further Assurances.  Subject to the Agreed Security
Principles for the entities organized outside of the United States, from time to
time execute and deliver, or cause to be executed and delivered, such additional
instruments, certificates or documents, and take all such actions, as the
Administrative Agent or the Collateral Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights of
the Administrative Agent, the Collateral Agent and the Secured Parties with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by any Loan Party which may be deemed to be part of the
Collateral) pursuant hereto or thereto.  Subject to the Agreed Security
Principles for the entities organized outside of the United States, upon the
reasonable exercise by the Administrative Agent, the Collateral Agent or any
Secured Party of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent or such Secured Party
reasonably may be required to obtain from any Loan Party for such governmental
consent, approval, recording, qualification or authorization.

 

6.12                        Rated Credit Facility; Corporate Ratings.  Use
commercially reasonable efforts to (a) cause the Term Loans to be continuously
rated by S&P and Moody’s and (b) cause the Borrower to continuously receive a
Corporate Family Rating and Corporate Rating.

 

6.13                        Use of Proceeds.  The Borrower shall use the
proceeds of the Term Loans, solely as set forth in Section 4.16.

 

6.14                        [Intentionally Omitted].

 

6.15                        Intellectual Property.  Each Loan Party shall (and
Holdings shall procure that each Group Member will):  (a) take commercially
reasonable efforts to preserve and maintain the subsistence and validity of the
Intellectual Property necessary to the business of the relevant Group Member;
(b) take commercially reasonable steps to prevent and defend against any
infringement in any material respect of such Intellectual Property, including,
without limitation, settling such litigation when in such Group Member’s good
faith belief it is commercially reasonable to do so; (c) make registrations and
pay all registration fees and taxes necessary, as applicable, to maintain such
Intellectual Property in full force and effect and record its interest in such
Intellectual Property; and (d) not use or permit such Intellectual Property to
be used in a way or take any step or omit to take any step in respect of such
Intellectual Property

 

74

--------------------------------------------------------------------------------


 

which may materially and adversely affect the existence or value of such
Intellectual Property or imperil the right of any Group Member to use such
property.

 

6.16                        Designation of Subsidiaries.  The board of directors
of Holdings may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) the Consolidated Leverage
Ratio shall be less than or equal to 4.5 to 1.0 (and, as a condition precedent
to the effectiveness of any such designation, Holdings shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the pro
forma calculations demonstrating satisfaction of such test) and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any Junior
Financing.  The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by Holdings therein at the date of designation in
an amount equal to the fair market value of the assets of such Subsidiary (less
the amount of the Indebtedness of such Subsidiary on the date of such
designation) that is allocated to the ownership interest of the relevant Group
Member in such Subsidiary.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence, at the time of
designation, of Indebtedness or Liens in such Subsidiary (equal to the amounts
then owed by such Subsidiary) and a return on any Investment by Holdings in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value of the assets of such Subsidiary (less the amount of
the Indebtedness of such Subsidiary on the date of such re-designation) that is
allocated to the ownership interest of the relevant Group Member in such
Subsidiary.

 

SECTION 7.                            NEGATIVE COVENANTS

 

Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect or any Term Loan or other amount is owing to any Lender or Agent
hereunder (other than unasserted contingent indemnification obligations),
Holdings shall not, and shall not permit any of its Restricted Subsidiaries to:

 

7.1                               Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness of any Loan Party pursuant to
any Loan Document;

 

(b)                                 (i) Indebtedness of any Loan Party owed to
any other Loan Party; (ii) unsecured Indebtedness of any Loan Party owed to any
Group Member that is not a Loan Party; (iii) Indebtedness of any Group Member
that is not a Loan Party owed to any other Group Member that is not a Loan
Party; and (iv) subject to Section 7.6(g), Indebtedness of any Group Member that
is not a Loan Party owed to a Loan Party; provided, that (x) in the case of
clause (iv), such Indebtedness is evidenced by, and subject to the provisions
of, an Intercompany Note and (y) in the case of any such Indebtedness of a Loan
Party owed to a Group Member that is not a Loan Party, such Indebtedness shall
be subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

75

--------------------------------------------------------------------------------


 

(c)                                  Guarantee Obligations incurred by (i) any
Group Member that is a Loan Party of obligations of any other Loan Party and,
subject to Section 7.6(g), of any Group Member that is not a Loan Party and
(ii) any Group Member that is not a Loan Party of obligations of any Loan Party
or any other Group Member;

 

(d)                                 Indebtedness outstanding on the Restatement
Effective Date and listed on Schedule 7.1 and any Permitted Refinancing thereof;

 

(e)                                  Indebtedness (including, without
limitation, Capital Lease Obligation) of the Borrower or any Subsidiary secured
by Liens permitted by Section 7.2(g) in an aggregate principal amount not to
exceed $25,000,000 at any one time outstanding and any Permitted Refinancing
thereof;

 

(f)                                   Indebtedness in respect of Hedge
Agreements designed to hedge against interest rates, foreign exchange rates or
commodities pricing risks and not for speculative purposes and Guarantee
Obligations thereof;

 

(g)                                  Indebtedness of the Borrower or any
Subsidiary in respect of performance, bid, surety, indemnity, appeal bonds,
completion guarantees and other obligations of like nature and guarantees and/or
obligations as an account party in respect of the face amount of letters of
credit in respect thereof, in each case securing obligations not constituting
Indebtedness for borrowed money (including worker’s compensation claims,
environmental remediation and other environmental matters and obligations in
connection with insurance or similar requirements) provided in the ordinary
course of business;

 

(h)                                 Indebtedness arising from the endorsement of
instruments in the ordinary course of business;

 

(i)                                     Indebtedness of a Person existing at the
time such Person became a Restricted Subsidiary (such Person, an “Acquired
Person”), together with all Indebtedness incurred or assumed by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection with any
acquisition permitted under Section 7.6, but only to the extent that (i) such
Indebtedness was not created or incurred in contemplation of such Person
becoming a Subsidiary of such Loan Party or such acquisition (except that
Holdings, the Borrower and any of the Restricted Subsidiaries may incur Junior
Indebtedness, to the extent incurrence thereof is permitted under
clause (j) below, in connection with such Person becoming a Restricted
Subsidiary), (ii) any Liens securing such Indebtedness, incurred in connection
with such Person becoming a Restricted Subsidiary, attach only to the assets of
the Acquired Person (and in case of any Junior Indebtedness shall be subject to
a subordination agreement) and (iii) the Consolidated Leverage Ratio, after
giving pro forma effect to the acquisition, is (x) less than 4.50:1.00 or (y) no
greater than the Consolidated Leverage Ratio as of the last day of the most
recent period of four (4) consecutive fiscal quarters of the Borrower for which
financial statements have been delivered pursuant to Section 6.1; provided, that
to the extent any such Acquired Person does not become a Loan Party (within
60 days of such person

 

76

--------------------------------------------------------------------------------


 

becoming an Acquired Person), the aggregate amount of such Indebtedness for all
such Acquired Persons shall not exceed $15,000,000;

 

(j)                                    Junior Indebtedness of any Loan Party;
provided that, (i) after giving pro forma effect to the incurrence of such
Indebtedness, the Consolidated Leverage Ratio as of the date of the most recent
financial statements delivered pursuant to Section 6.1(a) or (b) is less than
4.50:1.00 and (ii) no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(k)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within ten (10) Business Days of incurrence;

 

(l)                                     Indebtedness of Holdings or any
Subsidiary that may be deemed to exist in connection with agreements providing
for indemnification, purchase price adjustments and similar obligations in
connection with acquisitions or sales of assets and/or businesses;

 

(m)                             [Intentionally Omitted];

 

(n)                                 Indebtedness arising from judgments or
decrees not constituting an Event of Default under Section 8(h);

 

(o)                                 Guarantee Obligations incurred by any Loan
Party in respect of Indebtedness otherwise permitted by this Section 7.1;

 

(p)                                 other Indebtedness of the Group Members in
an aggregate principal amount (for all Group Members) not in excess of
$60,000,000 at any time outstanding;

 

(q)                                 [Intentionally Omitted];

 

(r)                                    Indebtedness consisting of promissory
notes issued to current or former officers, directors, managers, consultants and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Capital Stock of any Group Member permitted by
Section 7.5;

 

(s)                                   Indebtedness consisting of obligations of
the Borrower, Holdings or any Subsidiary under deferred compensation or other
similar arrangements incurred by such Person in connection with any Permitted
Acquisitions or any other Investment permitted hereunder;

 

(t)                                    Indebtedness consisting of (a) the
financing of insurance premiums in respect of unearned premiums payable on
insurance policies maintained by the Group Members or (b) take or pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

 

77

--------------------------------------------------------------------------------


 

(u)                                 [Intentionally Omitted.]

 

(v)                                 unsecured Guarantee Obligations incurred in
the ordinary course of business (and consistent with past practice) in respect
of obligations to suppliers, customers, franchisees, lessors and licensees; and

 

(w)                               unsecured Indebtedness incurred in the
ordinary course of business (and consistent with past practice) in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.1.

 

7.2                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, except for:

 

(a)                                 Liens for taxes, assessments, charges or
other governmental levies not yet delinquent for a period of more than
thirty (30) days or that are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of the Group Members, as the case may be, in conformity with GAAP;

 

(b)                                 Liens imposed by law, including, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business that are not overdue for a period of
more than sixty (60) days (or, if more than sixty (60) days overdue, no action
has been taken to enforce such Lien) or are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP;

 

(c)                                  (i) pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation, or letters of credit or guarantees issued in respect thereof, other
than any Lien imposed by ERISA with respect to a Single Employer Plan or
Multiemployer Plan and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower, Holdings or any Restricted Subsidiary;

 

(d)                                 pledges or deposits to secure the
performance of bids, government contracts and trade contracts (other than for
borrowed money), leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business or letters of credit or guarantees issued in respect thereof;

 

78

--------------------------------------------------------------------------------


 

(e)                                  easements, rights-of-way, restrictions
(including zoning restrictions), encroachments, protrusions and other similar
encumbrances and minor title defects affecting real property that, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Borrower, Holdings and the Restricted Subsidiaries, taken as a whole, and
any exception on the title policies issued in connection with the Mortgaged
Property;

 

(f)                                   Liens in existence on the Restatement
Effective Date listed on Schedule 7.2 and any renewals or extensions of any of
the foregoing; provided that no such Lien is spread to cover any additional
property after the Restatement Effective Date;

 

(g)                                  Liens securing permitted Indebtedness of
Holdings, the Borrower or any Restricted Subsidiary incurred to finance the
acquisition, construction, improvement or repair of fixed or capital assets and
any Permitted Refinancings thereof; provided that (i) such Liens shall be
created substantially simultaneously (or within 270 days of) with the
acquisition, construction, improvement or repair of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and additions, accessions and the
proceeds of sale thereof and (iii) the amount of Indebtedness secured thereby is
not increased;

 

(h)                                 Liens created pursuant to the Security
Documents or any other Loan Document;

 

(i)                                     Liens approved by Collateral Agent
appearing on Schedule B to the policies of title insurance being issued in
connection with the Mortgages;

 

(j)                                    any interest or title of a lessor or
licensee under any lease or license entered into by Holdings, the Borrower or
any Restricted Subsidiary in the ordinary course of its business and covering
only the assets so leased or licensed;

 

(k)                                 licenses granted with respect to
Intellectual Property, leases or subleases granted to third parties in the
ordinary course of business which, individually or in the aggregate, do not
materially interfere with the ordinary conduct of the business of the Loan
Parties or any of their Subsidiaries and for which reasonable consideration
(taking into account the value of the license, lease or sublease) was received;

 

(l)                                     Liens securing judgments not
constituting an Event of Default under Section 8(h) or securing appeal or other
surety bonds related to such judgments;

 

(m)                             the filing of UCC financing statements solely as
a precautionary measure in connection with operating leases and consignment
arrangements;

 

(n)                                 Liens existing on property acquired by the
Borrower or any Subsidiary at the time such property is so acquired or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary after the Restatement Effective Date (whether or not the Indebtedness
secured thereby shall have been assumed); provided that (i) such Lien is not
created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary; (ii) such Lien does not extend to any other property
(other than

 

79

--------------------------------------------------------------------------------


 

proceeds or products or after-acquired property) of any Group Member following
such acquisition or such Person becoming a Restricted Subsidiary; and (iii) the
Indebtedness secured by such Liens is permitted by Section 7.1(i);

 

(o)                                 Liens (i) of a collecting bank arising under
Section 4-210 of the Uniform Commercial Code on the items in the course of
collection and (ii) in favor of a banking or other financial institution arising
as a matter of law or contract encumbering deposits or other funds or assets
maintained with a financial institution (including the right of set off) and
that are within the general parameters customary in the banking industry,
including, without limitation, customary liens for customary fees and expenses
relating to the operation and maintenance of such deposits;

 

(p)                                 Liens in favor of customs and revenue
authorities arising as a matter of law and in the ordinary course of business to
secure payment of customs duties in connection with the importation of goods;

 

(q)                                 statutory and common law landlords’ liens
under leases to which the Borrower or any of the Restricted Subsidiaries is a
party;

 

(r)                                    Liens on assets of Foreign Subsidiaries
securing indebtedness of such Foreign Subsidiaries to the extent the
Indebtedness secured thereby is permitted under Section 7.1;

 

(s)                                   Liens not otherwise permitted by this
Section so long as the aggregate outstanding principal amount of the obligations
secured thereby do not exceed  $15,000,000 at any one time;

 

(t)                                    Liens on cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.6(i) or Section 7.6(w) to be applied against the purchase price for
such Investment and not to exceed 10% of the aggregate purchase price with
respect thereto when combined with any cash earnest money deposits permitted
under clause (x) below;

 

(u)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower, Holdings or any Restricted Subsidiary in the ordinary course of
business in accordance with past practices of the Borrower;

 

(v)                                 Liens deemed to exist in connection with
Investments in repurchase agreements under Section 7.6 and reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts maintained in the ordinary course
of business and not for speculative purposes;

 

(w)                               Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower,
Holdings or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower,
Holdings

 

80

--------------------------------------------------------------------------------


 

or any Restricted Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower, Holdings or any
Restricted Subsidiary in the ordinary course of business;

 

(x)                                 Liens solely on any cash earnest money
deposits made by the Borrower, Holdings or any Subsidiary in connection with any
letter of intent or purchase agreement permitted hereunder and not to exceed 10%
of the aggregate purchase price with respect thereto when combined with any
liens and/or cash advances permitted under clause (t) above;

 

(y)                                 (i) Liens on the Capital Stock of any
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
incurred or assumed pursuant to Section 7.1(i) in connection with such Permitted
Acquisition and (ii) Liens on the assets of such Subsidiary to secure
Indebtedness (or to secure a Guarantee Obligation of such Indebtedness) incurred
or assumed pursuant to Section 7.1(i) in connection with such Permitted
Acquisition;

 

(z)                                  ground leases in respect of real property
on which facilities owned or leased by the Borrower, Holdings or any Restricted
Subsidiary are located;

 

(aa)                          Liens in respect of unearned premiums on insurance
policies and the proceeds thereof securing the financing of the premiums with
respect thereto;

 

(bb)                          Liens on specific items of inventory or other
goods and the proceeds thereof securing such Person’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or goods; and

 

(cc)                            Liens constituting Dispositions permitted by
Section 7.4.

 

7.3                               Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
of its property or business, except that:

 

(a)                                 any Restricted Subsidiary may be merged,
consolidated or be amalgamated (i) with or into the Borrower (provided that the
Borrower shall be the continuing or surviving corporation), (ii) with or into
Holdings or any other Restricted Subsidiary (provided that if only one party to
such transaction is a Subsidiary Guarantor, the Subsidiary Guarantor shall be
the continuing or surviving corporation) or (iii) subject to Section 7.6(g),
with or into any other Group Member;

 

(b)                                 any Group Member may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to any
Loan Party or, subject to Section 7.6(g) (to the extent applicable), any other
Group Member;

 

(c)                                  any Restricted Subsidiary that is not a
Loan Party may (i) merge or consolidate with or into any Restricted Subsidiary
that is not a Loan Party or (ii) dispose of all or substantially all of its
assets (including any Disposition that is in the nature of a

 

81

--------------------------------------------------------------------------------


 

voluntary liquidation) to (x) another Restricted Subsidiary that is not a Loan
Party or (y) to a Loan Party;

 

(d)                                 Holdings, the Borrower, and any Subsidiary
may enter into any merger, consolidation or similar transaction with another
Person to effect a transaction permitted under Section 7.6; provided that either
(i) Holdings, the Borrower or any Subsidiary Guarantor is the surviving entity
or (ii) the surviving entity (if other than Holdings, the Borrower or any
Subsidiary Guarantor) assumes all the obligations of Holdings, the Borrower or
any Subsidiary Guarantor under the Loan Documents pursuant to agreements
reasonably satisfactory to the Administrative Agent and the Collateral Agent;
and

 

(e)                                  transactions permitted under Section 7.4
shall be permitted.

 

7.4                               Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of the
Borrower or any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Capital Stock to any Person, except:

 

(a)                                 Dispositions of obsolete, damaged,
uneconomic or worn out machinery, parts, property or equipment, or property or
equipment no longer used or useful, in the conduct of its business, whether now
owned or hereafter acquired;

 

(b)                                 the sale of inventory and owned or leased
vehicles, each in the ordinary course of business;

 

(c)                                  Dispositions permitted by Sections 7.3(a),
(b) and (c);

 

(d)                                 so long as no change of control shall occur
therefrom, the sale or issuance of any Group Member’s Capital Stock to any other
Group Member (except that a Loan Party may issue Capital Stock only to another
Loan Party, provided that Intermediate Holdco may issue Capital Stock to
Alkermes Ireland Holdings Limited irrespective of whether it is a Loan Party);

 

(e)                                  any Group Member may Dispose of any of its
assets to a Loan Party or, subject to Section 7.6(g) (to the extent applicable),
any other Group Member, and any Group Member (other than Alkermes Ireland
Holdings Limited) that is not a Loan Party may Dispose of any assets, or issue
or sell Capital Stock, to any other Group Member that is not a Loan Party;

 

(f)                                   Dispositions of cash or Cash Equivalents
in transactions not otherwise prohibited by this Agreement;

 

(g)                                  licenses granted by Group Members with
respect to Intellectual Property, or leases or subleases, granted to third
parties in the ordinary course of business which, individually or in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Group Members and for which reasonable consideration (taking into account
the value of the license, lease or sublease) was received;

 

82

--------------------------------------------------------------------------------


 

(h)                                 the issuance or sale of shares of any
Subsidiary’s Capital Stock to qualified directors if required by applicable law;

 

(i)                                     Dispositions or exchanges of equipment
or real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;

 

(j)                                    Dispositions of leases entered into in
the ordinary course of business, to the extent that they do not materially
interfere with the business of the Borrower, Holdings and any Restricted
Subsidiary, taken as a whole;

 

(k)                                 the abandonment or other Disposition of
Intellectual Property that is, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain and not material to the conduct of
the business of the Borrower, Holdings and the Restricted Subsidiaries, taken as
a whole;

 

(l)                                     the Disposition of Property which
constitutes a Recovery Event;

 

(m)                             Dispositions consisting of the sale, transfer,
assignment or other Disposition of accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction;

 

(n)                                 Dispositions constituting Restricted
Payments permitted by Sections 7.5, Investments permitted by Section 7.6 and
Liens permitted by Section 7.2;

 

(o)                                 leases, subleases, licenses or sublicenses
with respect to real or personal property (other than Intellectual Property), in
each case in the ordinary course of business and which do not materially
interfere with the business of the Borrower, Holdings and any Subsidiary, taken
as a whole, including leases of unimproved real property encumbered by a
Mortgage, on which real property the lessee may make improvements;

 

(p)                                 so long as the proceeds thereof are applied
pursuant to Section 3.2, Dispositions of Investments in joint ventures to the
extent required by, or made pursuant to, customary buy/sell arrangements between
the joint venture parties set forth in the joint venture arrangements and
similar binding arrangements;

 

(q)                                 any issuance or sale of Capital Stock in, or
Indebtedness or other securities of an Immaterial Subsidiary or Unrestricted
Subsidiary;

 

(r)                                    as long as no Default is continuing or
would result therefrom, any Disposition of property of any Group Member, or
issuance or sale of Capital Stock by, the Borrower or any Restricted Subsidiary;
provided that with respect to any Disposition made pursuant to this clause (r),
such Disposition shall be valued at fair market value and such Group Member
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents; provided further that (i) any liabilities (as shown on the
most recent balance sheet of Holdings provided hereunder or in the footnotes
thereto) of such

 

83

--------------------------------------------------------------------------------


 

Group Member, other than liabilities that are by their terms subordinated in
right of payment to the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which such Group Member shall have
been validly released by all applicable creditors in writing, shall be deemed to
be cash or Cash Equivalents, (ii) any securities received by such Group Member
from such transferee that are convertible by such Group Member into cash or Cash
Equivalents within 180 days following the closing of the applicable Disposition,
shall be deemed to be cash or Cash Equivalents and (iii) any Designated Non-Cash
Consideration received by such Group Member in respect of such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (r) that is at that time
outstanding,  not in excess of $20,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
or Cash Equivalents;

 

(s)                                   Dispositions of Property related to
compensation paid or to be paid, or benefits provided or to be provided, in the
ordinary course of business;

 

7.5                               Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member, in
each case, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of Holdings or any Subsidiary (collectively, “Restricted
Payments”), except that:

 

(a)                                 any Subsidiary may make Restricted Payments
to the Borrower, Holdings or any Subsidiary Guarantor or any other Person that
owns a direct equity interest in such Subsidiary in proportion to such Person’s
ownership interest in such Subsidiary;

 

(b)                                 each Subsidiary may make Restricted Payments
to the Borrower and to Wholly Owned Subsidiaries (and, in the case of a
Restricted Payment by a non-Wholly Owned Subsidiary, to the Borrower and any
Subsidiary and to each other owner of Capital Stock or other equity interests of
such Subsidiary on a pro rata basis based on their relative ownership
interests);

 

(c)                                  Holdings, the Borrower and each Restricted
Subsidiary may declare and make dividend payments or other distributions payable
solely in the common stock or other common equity interests of such Person;

 

(d)                                 so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, Holdings may purchase,
redeem or otherwise acquire shares of its common stock or other common equity
interests or warrants or options to acquire any such shares, in each case, to
the extent consideration therefor consists of the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;

 

84

--------------------------------------------------------------------------------


 

(e)                                  Holdings, the Borrower and each Restricted
Subsidiary may make payments related to compensation paid or to be paid, or
benefits provided or to be provided, in the ordinary course of business;

 

(f)                                   [Intentionally Omitted].

 

(g)                                  so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom and the
Available Amount Condition has been met, Holdings and the Borrower may make
Restricted Payments in an aggregate amount not to exceed the then Available
Amount;

 

(h)                                 [Intentionally Omitted].

 

(i)                                     Holdings, the Borrower and the
Restricted Subsidiaries may make Restricted Payments in an aggregate amount such
that all such Restricted Payments since the Restatement Effective Date made
pursuant to this clause (i) shall not exceed $50,000,000;

 

(j)                                    Holdings may pay any dividend or
distribution or the consummation of any redemption within sixty (60) days after
the date of declaration of the dividend or distribution or giving of the
redemption notice, as the case may be, if, at the date of declaration or notice,
the dividend, distribution or redemption payment would have complied with the
provisions of this Agreement;

 

(k)                                 Holdings, the Borrower and the Restricted
Subsidiaries may make any payments in connection with the consummation of the
Transaction or the transactions consummated under the Acquisition Agreement;

 

(l)                                     so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
Holdings, the Borrower and the Restricted Subsidiaries may make any Restricted
Payment if, after giving pro forma effect to such Restricted Payment, the
Consolidated Leverage Ratio as of the last day of the period of four (4) fiscal
quarters most recently completed for which financial statements have been
delivered pursuant to Section 6.1 is less than 1.50 to 1.00; and

 

(m)                             Holdings, the Borrower and the Restricted
Subsidiaries may repurchase, redeem or otherwise acquire shares of Holdings’
Capital Stock in an aggregate amount such that the cash consideration for all
acquisitions made pursuant to this clause (m) shall not exceed the aggregate
amount of cash proceeds received by Holdings, the Borrower and the Restricted
Subsidiaries from the exercise of employee stock options.

 

7.6                               Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business line or unit of, or a
division of any Person (all of the foregoing, “Investments”), except:

 

(a)                                 extensions of trade credit in the ordinary
course of business;

 

85

--------------------------------------------------------------------------------


 

(b)                                 Investments in Cash Equivalents;

 

(c)                                  any Guarantee Obligation permitted by
Section 7.1;

 

(d)                                 loans and advances to officers, directors
and employees of any Group Member in the ordinary course of business (including
for travel, entertainment, relocation and similar expenses) in an aggregate
amount for all Group Members not to exceed $5,000,000 at any time outstanding;

 

(e)                                  [Intentionally Deleted];

 

(f)                                   intercompany Investments by (i) any Group
Member in any Loan Party; provided that all such intercompany Investments to the
extent such Investment is a loan or advance owed to a Loan Party by a Group
Member that is not a Loan Party are evidenced by the Intercompany Note, (ii) any
Group Member that is not a Loan Party to any other Group Member that is not a
Loan Party and (iii) Holdings in Alkermes Ireland Holdings Limited so long as
the proceeds of such Investments are invested by Alkermes Ireland Holdings
Limited in Intermediate Holdco or any other wholly owned direct Restricted
Subsidiary that is a Subsidiary Guarantor substantially simultaneously
therewith;

 

(g)                                  intercompany Investments (i) by any Loan
Party in another Group Member (including a Person that becomes a Restricted
Subsidiary as a result of such Investments), that, after giving effect to such
Investment, is not a Loan Party (including, without limitation, Guarantee
Obligations with respect to obligations of any such Subsidiary, loans made to
any such Subsidiary and Investments resulting from mergers with or sales of
assets to any such Subsidiary) in an aggregate amount (valued at fair market
value) not to exceed $50,000,000 at any time outstanding and (ii) intercompany
Investments incurred in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany
self-insurance arrangements) of the Borrower, Holdings or any Restricted
Subsidiary;

 

(h)                                 Investments in the ordinary course of
business consisting of endorsements for collection or deposit or lease, utility
and other similar deposits and deposits with suppliers in the ordinary course of
business;

 

(i)                                     Investments in connection with Permitted
Acquisitions;

 

(j)                                    Investments consisting of Hedge
Agreements permitted by Section 7.1;

 

(k)                                 Investments (i) existing on the Restatement
Effective Date or made pursuant to legally binding written contracts in
existence on the Restatement Effective Date or (ii) contemplated on the
Restatement Effective Date and set forth on Schedule 7.6, and in each case any
modification, replacement, renewal, reinvestment or extension thereof; provided
that the amount of any such Investment is not increased at the time of such
extension or renewal;

 

86

--------------------------------------------------------------------------------


 

(l)                                     Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors or other Persons to the extent reasonably necessary in
order to prevent or limit loss or in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, suppliers or customers arising in the
ordinary course of business;

 

(m)                             Investments received as consideration in
connection with Dispositions permitted under Section 7.4;

 

(n)                                 advances of payroll payments to employees in
the ordinary course of business;

 

(o)                                 Investments to the extent that payment for
such Investments is made solely with Capital Stock of Holdings (or by any direct
or indirect parent thereof);

 

(p)                                 Investments held by a Person that becomes a
Restricted Subsidiary after the Restatement Effective Date or of a Person merged
into the Borrower or merged or consolidated with a Restricted Subsidiary in
accordance with Section 7.3 after the Restatement Effective Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

 

(q)                                 Guarantees Obligations of the Group Members
of leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(r)                                    Investments consisting of purchases and
acquisitions of assets or services in the ordinary course of business and
consistent with past practices;

 

(s)                                   Investments made in the ordinary course of
business in connection with obtaining, maintaining or renewing client contracts
and loans or advances made to distributors in the ordinary course not to exceed
$10,000,000 at any time outstanding;

 

(t)                                    Investments made by any Restricted
Subsidiary that is not a Loan Party to the extent such Investments are financed
with the proceeds received by such Restricted Subsidiary from an Investment made
pursuant to this Section 7.6;

 

(u)                                 so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, in addition to
Investments otherwise expressly permitted by this Section, Investments in an
aggregate amount not to exceed the then Available Amount; and

 

(v)                                 [Intentionally Deleted].

 

87

--------------------------------------------------------------------------------


 

(w)                               other Investments by Group Members in an
aggregate amount at any time outstanding of all such Investments since the
Restatement Effective Date not to exceed $50,000,000.

 

The amount of any Investment, other than a Guarantee Obligation, shall be
(i) the amount actually invested, as determined at the time of each such
Investment, without adjustment for subsequent increases or decreases in the
value of such Investment, minus (ii) the amount of dividends or distributions
actually received in connection with such Investment and any return of capital
and any payment of principal received in respect of such Investment that in each
case is received in cash or cash equivalents (not in excess of the amount of
Investments originally made).

 

7.7                               Optional Payments and Modifications of Certain
Debt Instruments.

 

(a)                                 (i) Make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease any Junior Financing except for (x) payments in the aggregate pursuant
to this clause (i) not to exceed the Available Amount during the term of this
Agreement, (y) the refinancing thereof with the Net Cash Proceeds of any
Permitted Refinancing of any of the foregoing or any Indebtedness (other than
Indebtedness that is owed to the Borrower or any Restricted Subsidiary), and
(z) the conversion of any Junior Financing to Capital Stock; provided that, in
the case of (x), no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Available Amount Condition has been
met; and (ii) amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Junior Financing (other than any amendment that is not materially adverse to the
Lenders and in any event any such amendment, modification, waiver or other
change that in the case of any Junior Indebtedness, would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest.

 

(b)                                 Amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Organizational Document of any Loan Party or any Pledged
Company if such amendment, modification, waiver or change could reasonably be
expected to have a Material Adverse Effect.

 

7.8                               Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Holdings, the Borrower or such Restricted
Subsidiary as would be obtainable by Holdings, the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except:

 

(a)                                 transactions between or among (i) Loan
Parties or (ii) Group Members (provided that transactions between any Loan
Party, on one hand, and a Group Member that is not a Loan Party, on one other
hand, shall be on commercially reasonable terms and shall be limited to
transactions not otherwise prohibited by this Agreement);

 

(b)                                 transactions related to compensation paid or
to be paid, or benefits provided or to be provided, in the ordinary course of
business;

 

88

--------------------------------------------------------------------------------


 

(c)                                  any Restricted Payment permitted by
Section 7.5; and

 

(d)                                 the Transaction.

 

7.9                               [Intentionally Omitted].

 

7.10                        Hedge Agreements.  Enter into any Hedge Agreement,
except (a) Hedge Agreements entered into to hedge or mitigate risks to which
Holdings or any Subsidiary has actual exposure and (b) Hedge Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Holdings or any
Subsidiary.

 

7.11                        Changes in Fiscal Periods; Accounting Changes.

 

(a)                                 Permit any change in the fiscal year of
Holdings.

 

(b)                                 Change independent accountants other than to
any nationally recognized firm or such other firm reasonably acceptable to the
Administrative Agent.

 

7.12                        Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits, limits or imposes any
condition upon the ability of any Loan Party to create, incur, assume or suffer
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired for the benefit of the Lenders with respect to the
Obligations other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any restrictions
with respect to a Restricted Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (d) customary provisions
in leases, licenses and other contracts restricting the assignment thereof,
(e) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents or any Collateral
securing the Obligations and does not require the direct or indirect granting of
any Lien securing any Indebtedness or other obligation by virtue of the granting
of Liens on or pledge of Property of any Loan Party to secure the Obligations
and (f) any prohibition or limitation that (i) exists pursuant to applicable
Requirements of Law, (ii) consists of customary restrictions and conditions
contained in any agreement relating to any Liens permitted under Section 7.2,
transaction permitted under Section 7.3 or the sale of any property permitted
under Section 7.4, (iii) restricts subletting or assignment of leasehold
interests contained in any lease governing a leasehold interest of a Group
Member, (iv) exists in any agreement in effect at the time such Subsidiary
becomes a Restricted Subsidiary, so long as such agreement was not entered into
in contemplation of such Person becoming a Subsidiary, (v) exists in any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the Properties or assets of any Person, other than the Person or the
Properties or assets of the Person so acquired, (vi) exists on the Restatement
Effective Date and are listed on Schedule 7.12, (vii) are customary provisions
in joint venture agreements and other similar agreements applicable to joint
ventures to the extent permitted

 

89

--------------------------------------------------------------------------------


 

under this Agreement, or (viii) is imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents or the contracts, instruments
or obligations referred to in this Section 7.12; provided that such amendments
and refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those in effect prior to such amendment or
refinancing (as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower).

 

7.13                        Clauses Restricting Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary of the Borrower that is
not a Loan Party to (a) make Restricted Payments in respect of any Capital Stock
of such Restricted Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Restricted Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Restricted
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Restricted Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of:

 

(i)                                     any restrictions existing under the Loan
Documents;

 

(ii)                                  any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary;

 

(iii)                               [Intentionally Omitted];

 

(iv)                              any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby);

 

(v)                                 restrictions and conditions existing on the
Restatement Effective Date identified on Schedule 7.13 (but not to any amendment
or modification expanding the scope or duration of any such restriction or
condition);

 

(vi)                              restrictions or conditions imposed by any
agreement relating to Liens permitted by this Agreement but solely to the extent
that such restrictions or conditions apply only to the property or assets
subject to such permitted Lien;

 

(vii)                           customary provisions in leases, licenses and
other contracts entered into in the ordinary course of business restricting the
assignment thereof;

 

(viii)                        customary restrictions in joint venture agreements
and other similar agreements applicable to joint ventures permitted hereunder
and applicable solely to such joint venture;

 

(ix)                              any agreement of a Foreign Subsidiary
governing Indebtedness permitted to be incurred or permitted to exist under
Section 7.1;

 

90

--------------------------------------------------------------------------------


 

(x)                                 any agreement or arrangement already binding
on a Person when it becomes a Restricted Subsidiary so long as such agreement or
arrangement was not created in anticipation of such acquisition;

 

(xi)                              Requirements of Law;

 

(xii)                           customary restrictions and conditions contained
in any agreement relating to any transaction permitted under Section 7.3 or the
sale of any property permitted under Section 7.4 pending the consummation of
such transaction or sale;

 

(xiii)                        any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any Person, or the Properties or assets of any Person, other
than the Person or the Properties or assets of the Person so acquired; or

 

(xiv)                       any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents or
the contracts, instruments or obligations referred to in this Section 7.13;
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those in effect prior to
such amendment or refinancing (as determined in good faith and certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower).

 

7.14                        Lines of Business.  Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which Holdings and its Subsidiaries are engaged on the date of this Agreement
(after giving effect to the Transaction) or that are reasonably related,
incidental, ancillary or complementary thereto.

 

7.15                        [Intentionally Omitted].

 

7.16                        Holding Company.  In the case of Holdings, engage in
any business or activity other than (a) the ownership and investment in Capital
Stock in and Indebtedness of Alkermes Ireland Holdings Limited, its other
Subsidiaries from time to time and Subsidiaries which are Subsidiaries solely by
virtue of paragraph (b) of subsection (1) of Section 155 of the Companies Acts
1963 of Ireland, (b) maintaining its corporate existence, (c) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (d) the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder, (e) the incurrence of Indebtedness permitted to be
incurred by Holdings pursuant to Section 7.1, (f) the consummation of any
Permitted Acquisition so long as any assets (other than Indebtedness or Capital
Stock) acquired in connection with such Permitted Acquisition are owned by the
Borrower or a Restricted Subsidiary (other than Alkermes Ireland Holdings
Limited, for so long as it is not a Subsidiary Guarantor) immediately following
such Permitted Acquisition, (g) Restricted Payments permitted to be made by
Holdings under Section 7.5 and (h) activities incidental to the businesses or
activities described in clauses (a) through (g) of this Section.

 

7.17                        Alkermes Ireland Holdings Limited.  In the case of
Alkermes Ireland Holdings Limited, Holdings shall cause that, for as long as
Alkermes Ireland Holdings Limited is

 

91

--------------------------------------------------------------------------------


 

not a Subsidiary Guarantor, it shall not:  (a) engage in any business or
activity or own or acquire any material assets other than (i) the ownership and
investment in Capital Stock in and Junior Financings of Intermediate Holdco or
any other wholly owned direct Restricted Subsidiary, (ii) maintaining its
corporate existence, (iii) participating in tax, accounting and other
administrative activities as the parent of the consolidated group of companies,
including the Loan Parties, (iv) the incurrence of Indebtedness permitted to be
incurred by Alkermes Ireland Holdings Limited pursuant to Section 7.1, (v) the
consummation of any Permitted Acquisition so long as any assets acquired in
connection with such Permitted Acquisition are owned by the Borrower or a
Restricted Subsidiary immediately following such Permitted Acquisition,
(vi) Restricted Payments permitted to be made by Alkermes Ireland Holdings
Limited under Section 7.5 and (vii) activities incidental to the businesses or
activities described in clauses (i) through (vi); (b) incur any Indebtedness
other than Indebtedness permitted pursuant to Sections 7.1 (b), (k), (n) or (t);
and (c) create, incur, assume or suffer to exist any Lien other than Liens
permitted pursuant to Sections 7.2(a), (c), (j), (l), (o), (q) or (aa) upon any
of its property or assets, whether now owned or hereafter acquired.

 

SECTION 8.                            EVENTS OF DEFAULT

 

8.1                               Events of Default.  If any of the following
events shall occur and be continuing:

 

(a)                                 the Borrower shall fail to pay any principal
of any Term Loan when due in accordance with the terms hereof; or the Borrower
shall fail to pay any interest on any Term Loan, or any other amount payable
hereunder or under any other Loan Document, within five (5) days after any such
interest or other amount becomes due in accordance with the terms hereof; or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been untrue in any material respect on or as
of the date made or deemed made; or

 

(c)                                  any Loan Party shall default in the
observance or performance of any agreement contained in Section 6.4(a) (with
respect to the Borrower only) or Section 7 of this Agreement; or

 

(d)                                 any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 8), and such default shall continue unremedied for a period of
thirty (30) days after receipt by the Borrower of written notice thereof from
the Administrative Agent; or

 

(e)                                  any Group Member (i) defaults in making any
payment of any principal of any Material Indebtedness (including any Guarantee
Obligation or Hedge Agreement that constitutes Material Indebtedness, but
excluding the Term Loans) on the scheduled or original due date with respect
thereto; or (ii) defaults in making any payment of any

 

92

--------------------------------------------------------------------------------


 

interest on any such Material Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) defaults in the observance or performance of any other
agreement or condition relating to any such Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Material
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder; provided that such
failure is unremedied and is not waived by the holders of such Indebtedness;
provided further that this clause (e)(iii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or

 

(f)                                   (i) any Group Member (other than an
Immaterial Subsidiary) shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, examinership or relief of debtors (a
“Bankruptcy Law”), seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, examinership, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator, liquidator,
examiner or other similar official for it or for all or any substantial part of
its assets under a Bankruptcy Law, or any Group Member (other than an Immaterial
Subsidiary) shall make a general assignment, composition, compromise, or
arrangement with or for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member (other than an Immaterial Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or other relief with respect to it or its debts or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or (iii)
there shall be commenced any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distress, distraint or similar process
against all or any substantial part of the assets of the Group Members, taken as
a whole, that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or (iv) any Group Member (other than an
Immaterial Subsidiary) shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member (other than an
Immaterial Subsidiary) shall generally not, or shall be unable to, or shall
under applicable law be deemed to be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)                                  (i) any failure to satisfy the minimum
funding standard under Sections 412 and 430 of the Code or Sections 302 and 303
of ERISA, whether or not waived, shall occur with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan or Multiemployer
Plan shall arise on the assets of the Borrower or any Commonly Controlled
Entity, (ii) a Reportable Event shall occur with

 

93

--------------------------------------------------------------------------------


 

respect to, or proceedings shall commence under Section 4042 of ERISA to have a
trustee appointed, or a trustee shall be appointed to, any Single Employer Plan,
(iii) any Single Employer Plan shall be terminated under Section 4041(c) of
ERISA or the institution by the PBGC of proceedings to terminate a Single
Employer Plan pursuant to Section 4042 of ERISA, or the occurrence of any event
or condition described in Section 4042 of ERISA that constitutes grounds for the
termination of such Single Employer Plan, (iv) any Group Member or any Commonly
Controlled Entity intends to withdraw from a Multiemployer Plan and shall, or is
reasonably likely to, incur any liability in connection with such withdrawal, or
the Insolvency or Reorganization of, a Multiemployer Plan, (v) any Group Member
shall engage in any non-exempt “prohibited transaction” (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (vi) the
cessation of operations at a facility of any Group Member or Commonly Controlled
Entity in the circumstances described in Section 4062(e) of ERISA or (vii) the
withdrawal by any Group Member or Commonly Controlled Entity from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; and in each case in clauses (i) through
(vii) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

 

(h)                                 one or more judgments or decrees shall be
entered against any Group Member and the same shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof and any such judgments or decrees is for the payment of money,
individually or in the aggregate (not paid or fully covered by insurance as to
which the relevant insurance company has acknowledged coverage), of $5,000,000
or more or is for injunctive relief which could reasonably be expected to have a
Material Adverse Effect; or

 

(i)                                     any Security Documents relating to
material assets of the Group Members, taken as a whole, shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Subsidiary of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents relating to material assets of the Group Members, taken as a whole,
shall cease to be enforceable and of the same effect and priority purported to
be created thereby (other than because of any action by the Collateral Agent);
or any Loan Party or any Subsidiary of any Loan Party shall so assert; or

 

(j)                                    the guarantee contained in Section 2 of
the Guarantee and Collateral Agreement shall cease, for any reason, to be in
full force and effect or any Loan Party or any Subsidiary of any Loan Party
shall so assert; or

 

(k)                                 a Change of Control occurs; or

 

(l)                                     (i) any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “senior debt,”
“senior indebtedness,” “designated senior debt,” “guarantor senior debt” or
“senior secured financing” (or any comparable term) under, and as defined in,
any Junior Financing Documentation evidencing Material Indebtedness, (ii) the
subordination provisions set forth in any Junior Financing

 

94

--------------------------------------------------------------------------------


 

Documentation evidencing Material Indebtedness shall, in whole or in part, cease
to be effective or cease to be legally valid, binding and enforceable against
the holders of such Junior Financing, if applicable or (iii) any Loan Party, any
Subsidiary of any Loan Party shall assert any of the foregoing;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Term Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided above in this Section 8, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 

SECTION 9.                            THE AGENTS

 

9.1                               Appointment.

 

(a)                                 Each Lender (and, if applicable, each other
Secured Party) hereby irrevocably designates and appoints each Agent as the
agent of such Lender (and, if applicable, each other Secured Party) under this
Agreement and the other Loan Documents, and each such Lender (and, if
applicable, each other Secured Party) irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender or other Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

 

(b)                                 Each of the Secured Parties hereby
irrevocable designates and appoints Morgan Stanley Senior Funding, Inc. as
collateral agent of such Secured Party under this Agreement and the other Loan
Documents, and each such Secured Party irrevocably authorizes the Collateral
Agent, in such capacity, to take such action on its behalf as are necessary or
advisable with respect to the Collateral under this Agreement or any of the
other Loan Documents, together with such powers as are reasonably incidental
thereto.  The Collateral Agent hereby accepts such appointment.

 

9.2                               Delegation of Duties.  Each Agent may execute
any of its duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be

 

95

--------------------------------------------------------------------------------


 

responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

9.3                               Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, members, partners, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders or any other Secured Party for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or any Specified Hedge
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or any Specified Hedge Agreement or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or any Specified Hedge Agreement or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document or any Specified Hedge Agreement, or to inspect the properties, books
or records of any Loan Party.

 

9.4                               Reliance by Agents.  Each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by such Agent.  The Administrative Agent shall deem and treat the
Lender specified in the Register with respect to any amount owing hereunder as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Term Loans and all other Secured Parties.

 

9.5                               Notice of Default.  No Agent shall be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof

 

96

--------------------------------------------------------------------------------


 

to the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Secured Parties.

 

9.6                               Non-Reliance on Agents and Other Lenders. 
Each Lender (and, if applicable, each other Secured Party) expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender or any other Secured Party.  Each Lender (and, if
applicable, each other Secured Party) represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender or any
other Secured Party, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement or any
Specified Hedge Agreement.  Each Lender (and, if applicable, each other Secured
Party) also represents that it will, independently and without reliance upon any
Agent or any other Lender or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents or any Specified Hedge
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

9.7                               Indemnification.  To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
Section 10.5 to be paid by it to any Agent Related Party (or any sub-agent
thereof), each Lender severally agrees to pay to such Agent Related Party (or
any such sub-agent thereof) such Lender’s Term Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that (a) the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against any Agent Related Party (or any such sub-agent
thereof) and (b) no Lender shall be liable for the payment of any portion of
such unreimbursed expense or indemnified loss, claim, damage, liability or
related expense that is found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in

 

97

--------------------------------------------------------------------------------


 

this Section shall survive the payment of the Term Loans and all other amounts
payable hereunder.

 

9.8                               Agent in Its Individual Capacity.  Each Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender,” “Lenders,” “Secured Party” and “Secured Parties” shall include
each Agent in its individual capacity.

 

9.9                               Successor Administrative Agent.

 

(a)                                 The Administrative Agent and the Collateral
Agent may resign as Administrative Agent and Collateral Agent, respectively,
upon ten (10) days’ notice to the Lenders and the Borrower.  If the
Administrative Agent or Collateral Agent, as applicable, shall resign as
Administrative Agent or Collateral Agent, as applicable, under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Term Loans.  If no successor agent has
accepted appointment as Administrative Agent or Collateral Agent, as applicable,
by the date that is ten (10) days following a retiring Administrative Agent’s or
Collateral Agent’s, as applicable, notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s, as applicable, resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent or Collateral Agent, as
applicable, hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  After any retiring Administrative
Agent’s or Collateral Agent’s, as applicable, resignation as Administrative
Agent or retiring Collateral Agent’s resignation as Collateral Agent, as
applicable, the provisions of this Section 9 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
or Collateral Agent, as applicable, under this Agreement and the other Loan
Documents.

 

(b)                                 Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is a Defaulting Lender, the Required Lenders
(determined after giving effect to the final paragraph of Section 10.1) may by
notice to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a replacement
Administrative Agent hereunder.  Such removal will, to the fullest extent
permitted by applicable

 

98

--------------------------------------------------------------------------------


 

law, be effective on the earlier of (i) the date a replacement Administrative
Agent is appointed and (ii) the date ten (10) Business Days after the giving of
such notice by the Required Lenders (regardless of whether a replacement
Administrative Agent has been appointed).

 

9.10                        Agents Generally.  Except as expressly set forth
herein, the Agents and the Lead Arranger and the Joint Bookrunners shall not
have any duties or responsibilities hereunder in its capacity as such.

 

9.11                        Lender Action.  Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents, the Specified Hedge Agreements, or institute any actions or
proceeds, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent; provided that the foregoing shall
not prohibit any Lender from filing proofs of claim during the pendency of a
proceeding relative to any Loan Party under any bankruptcy or other debtor
relief law.

 

9.12                        Withholding Tax.  To the extent required by any
applicable law, an Agent shall withhold from any payment to any Lender an amount
equal to any applicable withholding Tax.  If the IRS or any Governmental
Authority asserts a claim that the Agent did not properly withhold Tax from any
amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding Tax ineffective), such
Lender shall indemnify and hold harmless the Agent (to the extent that the Agent
has not already been reimbursed by the Borrower and without limiting or
expanding the obligation of the Borrower to do so) for all amounts paid,
directly or indirectly, by the Agent as tax or otherwise, including any
penalties, additions to Tax or interest thereon, together with all expenses
incurred, including legal expenses and any out-of-pocket expenses, whether or
not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Agent under this Section
9.12.  The agreements in this Section 9.12 shall survive the resignation and/or
replacement of the Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Term Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement.  Unless required by
applicable laws, at no time shall the Agent have any obligation to file for or
otherwise pursue on behalf of a Lender any refund of Taxes withheld or deducted
from funds paid for the account of such Lender.

 

9.13                        Administrative Agent May File Proof of Claims.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

99

--------------------------------------------------------------------------------


 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Secured Parties and the Administrative Agent (including any claim for the
compensation, expenses, disbursements and advances of the Secured Parties and
their respective agents and counsel and all other amounts due the Secured
Parties under the Loan Documents) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents.

 

9.14                        [Intentionally Omitted].

 

SECTION 10.                     MISCELLANEOUS

 

10.1                        Amendments and Waivers.  Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

 

(i)                                     forgive the principal amount or extend
the final scheduled date of maturity of any Term Loan, extend the scheduled date
of any amortization payment in respect of any Term Loan, reduce the stated rate
of any interest or forgive or reduce any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates, which waiver shall be effective with the consent of
the holders of more than 50% of the aggregate unpaid principal amount of the
affected Tranche of Term Loans then outstanding and (y) that any amendment or
modification of financial covenants or defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that

 

100

--------------------------------------------------------------------------------


 

neither any amendment, modification or waiver of a mandatory prepayment required
hereunder, nor any amendment of Section 3.2 or any related definitions including
Asset Sale, IP Sale, Excess Cash Flow, or Recovery Event, shall constitute a
reduction of the amount of, or an extension of the scheduled date of, any
principal installment of any Term Loan or Note or other amendment, modification
or supplement to which this clause (i) is applicable;

 

(ii)                                  eliminate or reduce the voting rights of
any Lender under this Section 10.1 without the written consent of such Lender;

 

(iii)                               reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
Holdings or all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders;

 

(iv)                              amend, modify or waive any provision of
Section 3.8(a) or 10.7(a) of this Agreement or Section 6.5 of the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;

 

(v)                                 amend, modify or waive any provision of
Section 9 without the written consent of each Agent adversely affected thereby;

 

(vi)                              amend, modify or waive any provision of
Section 9.6 to further restrict any Lender’s ability to assign or otherwise
transfer its obligations hereunder without the written consent of all Lenders
adversely affected thereby; and

 

(vii)                           amend, modify or waive (A) any provision of any
Loan Document so as to alter the ratable sharing of payments required thereby or
(B) the definition of “Qualified Counterparty,” “Specified Hedge Agreement,” or
“Obligations,” in each case in a manner adverse to any Qualified Counterparty
with Obligations then outstanding without the written consent of any such
Qualified Counterparty.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Term Loans.

 

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder

 

101

--------------------------------------------------------------------------------


 

(“Replacement Term Loans”); provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans plus accrued interest, fees and expenses related
thereto, (b) the Applicable Margin for such Replacement Term Loans shall not be
higher than the Applicable Margin for such Refinanced Term Loans, (c) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing (except to the extent of nominal amortization
for periods where amortization has been eliminated as a result of prepayment of
the applicable Term Loans) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.

 

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent shall have the right but not the
obligation to purchase at par from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Term Loans of such Non-Consenting Lenders for an amount equal to the principal
balance of all such Term Loans held by such Non-Consenting Lenders and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment and
Assumption.  In addition to the foregoing, the Borrower may replace any
Non-Consenting Lender pursuant to Section 3.13.

 

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender, (b) to add one or
more additional credit facilities with respect to Incremental Term Loans to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, as applicable, and the accrued interest and fees in respect thereof and
(c) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided, that the conditions set forth
in Section 2.4 are satisfied.

 

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that,

 

102

--------------------------------------------------------------------------------


 

subject to the limitations set forth in the first paragraph of this Section
10.1, any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.

 

10.2                        Notices.

 

(a)                                 All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopy or
e-mail communication) and mailed, telecopied or delivered or (y) as and to the
extent set forth in Section 10.2(b) as follows:

 

(i)                                     if to the Borrower, at its address at
Alkermes, Inc., 852 Winter Street, Waltham, Massachusetts 02451, Attention Jim
Frates, and a copy to Richard Lincer, Esq., Cleary Gottlieb Steen & Hamilton
LLP, One Liberty Plaza, New York, New York 10006;

 

(ii)                                  if to the Collateral Agent or the
Administrative Agent, at its address at 1585 Broadway, New York, New York 10036,
Attention:  MS Agency, E-mail Address:  msagency@morganstanley.com; or, as to
any party, at such other address as shall be designated by such party in a
written notice to the other parties;

 

provided, however, that materials and information described in Section 10.2(b)
shall be delivered to the Administrative Agent in accordance with the provisions
thereof or as otherwise specified to the Borrower by the Administrative Agent. 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given or
made upon the earlier of (i) actual receipt by the relevant party hereto, (ii)
if delivered by hand or courier, when signed for by or on behalf of the relevant
party hereto, and (iii) four days after having been mailed; notices and other
communications sent by telecopier shall be deemed to have been given when sent
(except that notices and communications to any Agent pursuant to Sections 2 and
9 shall not be effective until received by such Agent).  Delivery by telecopier
of an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

 

(b)                                 The Borrower hereby agrees that it will
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Loan Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (iii)
provides notice of any default or event of default under this Agreement or (iv)
is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or

 

103

--------------------------------------------------------------------------------


 

other extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrower.  In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent.

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS, EXCEPT TO THE EXTENT THE LIABILITY OF SUCH PERSON IS FOUND IN A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES
OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any

 

104

--------------------------------------------------------------------------------


 

single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Term Loans and other extensions of credit hereunder and
shall continue in full force and effect as long as any Term Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied and so long as the
Commitments of any Lender have not been terminated.

 

10.5                        Payment of Expenses and Taxes; Indemnity.

 

(a)                                 The Borrower agrees (i) to pay or reimburse
each Agent for all its reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, execution and
delivery, and any amendment, supplement or modification to, this Agreement and
the other Loan Documents, any security arrangements in connection therewith and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable invoiced fees and disbursements of counsel to
such parties and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the
Restatement Effective Date (in the case of amounts to be paid on the Restatement
Effective Date and from time to time thereafter as such parties shall deem
appropriate and (ii) to pay or reimburse each Lender and Agent for all its
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable and invoiced fees and
disbursements of counsel to such parties and any documented costs and expenses
incurred during any workout or restructuring.

 

(b)                                 The Borrower agrees (i) to pay, indemnify,
and hold each Lender and each Agent harmless from, any and all recording and
filing fees, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (ii) to
pay, indemnify, and hold each Lender and Agent and the Joint Bookrunners and
their respective affiliates (including, without limitation, controlling persons)
and each member, partner, director, officer, employee, advisor, agent,
affiliate, successor, partner, member, representative and assign of each of the
forgoing (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Term
Loans, or violation of, noncompliance with or liability under, any Environmental
Law relating to any Group Member or

 

105

--------------------------------------------------------------------------------


 

any of the Properties, including the presence, Release or threat of Releases of
any Materials of Environmental Concern, and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (ii), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall not have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or its Related Indemnified Persons.  Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee except to the
extent found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or its Related Indemnified Persons.  Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to the
Chief Financial Officer, at the address of the Borrower set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  The agreements in
this Section 10.5 shall survive repayment of the Term Loans and all other
amounts payable hereunder.

 

(c)                                  To the fullest extent permitted by
applicable law, neither the Borrower nor any Indemnitee shall assert, and each
of the Borrower and each Indemnitee does hereby waive, any claim against any
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Term Loan or the use of the proceeds thereof; provided
that the foregoing shall not limit the indemnification obligations of the
Borrower under clause (b) above to the extent they arise from claims of third
parties against an Indemnitee for such special, indirect, consequential or
punitive damages.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(d)                                 The Borrower shall not, without the prior
written consent of the Indemnitee, settle, compromise, consent to the entry of
any judgment in or otherwise seek to terminate any proceeding in respect of
which indemnification may be sought hereunder (whether or not any Indemnitee is
a party thereto) unless such settlement, compromise, consent or termination (i)
includes an unconditional release of each Indemnitee from all liability arising
out of such proceeding and (ii) does not include a statement as to, or an
admission of, fault, culpability, or a failure to act by or on behalf of such
Indemnitee.

 

(e)                                  The Borrower will not be liable under this
Agreement for any amount paid by an Indemnitee to settle any claims or actions
if the settlement is entered into without the Borrower’s consent, which consent
may not be withheld or delayed unless such settlement is

 

106

--------------------------------------------------------------------------------


 

unreasonable in light of such claims or actions against, and defenses available
to, such Indemnitee; provided that this Section 10.5(e) shall not apply to those
settlements where the Borrower was offered the ability to assume the defense of
the action that directly and specifically related to the subject matter of such
settlement and elected not to assume such defense.

 

(f)                                   All amounts due under this Section shall
be payable not later than ten (10) days after demand therefor.

 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except (x) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (y) by way of participation in
accordance with the provisions of paragraph (e) of this Section or (z) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors as assigns permitted hereby, Participants to
the extent provided in paragraph (e) of this Section 10.6 and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the Term
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)                                     except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, an assignment effected by
the Administrative Agent in connection with the initial syndication of the
Commitments held by Morgan Stanley Senior Funding, Inc., an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Term Loans, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Commitment
assigned, except that this

 

107

--------------------------------------------------------------------------------


 

clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches of Loans (if any) on a non-pro
rata basis;

 

(iii)                               no consent shall be required for any
assignment except to the extent required by paragraph (b)(i) of this Section
and, in addition, the consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default under Section 8(a) or (f) has occurred and is continuing at the time of
such assignment, (y) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received a draft
of the relevant Assignment and Assumption or (z) such assignment is made prior
to the earlier of (1)  the Syndication Date and (2)  the date that is 90 days
after the Restatement Effective Date; and

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of each of the Term Facilities if such assignment is to an Assignee that
is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(iv)                              except in the case of assignments pursuant to
paragraph (c) below, the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (it being understood that payment of
only one processing fee shall be required in connection with simultaneous
assignments to two or more Approved Funds); provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and the Assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

 

(v)                                 no assignment shall be permitted to be made
to Holdings or any of its Subsidiaries or Affiliates other than on the following
basis:

 

(A)                               no Default or Event of Default has occurred or
is continuing at the time of such assignment or would result from such
assignment;

 

(B)                               Holdings, the Borrower or any of their
respective Subsidiaries may make one or more offers (each, an “Offer”) to
repurchase all or any portion of any Tranche of Term Loans (such Term Loans, the
“Offer Loans”); provided that, (1) Holdings, the Borrower or such Subsidiary
delivers a notice of such Offer to the Administrative Agent and all Lenders no
later than noon (New York City time) at least five (5) Business Days in advance
of a proposed consummation date of such Offer indicating (w) the last date on
which such Offer may be accepted, (x) the maximum dollar amount of such Offer,
(y) the repurchase price per dollar of principal amount of such Offer Loans at
which Holdings, the Borrower or such Subsidiary is willing to repurchase such
Offer Loans and (z) the instructions,

 

108

--------------------------------------------------------------------------------


 

consistent with this Section 10.6(b)(v) with respect to the Offer, that a Lender
must follow in order to have its Offer Loans repurchased; (2)  Holdings, the
Borrower or such Subsidiary shall hold such Offer open for a minimum period of
two (2) Business Days; (3) a Lender who elects to participate in the Offer may
choose to sell all or part of such Lender’s Offer Loans; (4) such Offer shall be
made to the Lenders holding the Offer Loans on a pro rata basis in accordance
with the respective principal amount then due and owing to the Lenders; provided
that, if any Lender elects not to participate in the Offer, either in whole or
in part, the amount of such Lender’s Offer Loans not being tendered shall be
excluded in calculating the pro rata amount applicable to the balance of such
Offer Loans; and (5)  such Offer shall be conducted pursuant to such procedures
the Administrative Agent may establish in consultation with the Borrower (which
shall be consistent with this clause (B)) and that a Lender must follow in order
to have its Offer Loans repurchased;

 

(C)                               with respect to all repurchases made by
Holdings, the Borrower or their respective Subsidiaries, such repurchases shall
be deemed to be voluntary prepayments pursuant to Section 3.1 in an amount equal
to the aggregate principal amount of such Term Loans;

 

(D)                               following repurchase by Holdings, the Borrower
or any of their respective Subsidiaries, (1) all principal and accrued and
unpaid interest on the Term Loans so repurchased shall be deemed to have been
paid for all purposes and no longer outstanding (and may not be resold by
Holdings, the Borrower or such Subsidiary), for all purposes of this Agreement
and all other Loan Documents and (2) Holdings, the Borrower or any of their
respective Subsidiaries, as the case may be, will promptly advise the
Administrative Agent of the total amount of Offer Loans that were repurchased
from each Lender who elected to participate in the Offer; and

 

(E)                                any Term Loans purchased by or assigned to
Holdings, the Borrower or any of their respective Subsidiaries shall be
automatically, immediately and permanently cancelled upon the effectiveness of
such assignment and will thereafter no longer be outstanding for any purpose
hereunder; and

 

(vi)                              no assignment shall be permitted to be made to
a natural person.

 

Except as otherwise provided in clause (v) above and in paragraph (c) below,
subject to acceptance and recording thereof pursuant to paragraph (d) below,
from and after the effective date specified in each Assignment and Assumption
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.9,

 

109

--------------------------------------------------------------------------------


 

3.10, 3.11 and 10.5; provided, with respect to such Section 3.10, that such
Lender continues to comply with the requirements of Sections 3.10 and 3.10(e). 
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.

 

(c)                                  Notwithstanding anything in this Section
10.6 to the contrary, a Lender may assign any or all of its rights hereunder to
an Affiliate of such Lender or an Approved Fund of such Lender without (a)
providing any notice (including, without limitation, any administrative
questionnaire) to the Administrative Agent or any other Person or (b) delivering
an executed Assignment and Assumption to the Administrative Agent; provided that
(A) such assigning Lender shall remain solely responsible to the other parties
hereto for the performance of its obligations under this Agreement, (B) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such assigning Lender in connection with such assigning
Lender’s rights and obligations under this Agreement until an Assignment and
Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption.

 

(d)                                 The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in the United States a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of and interest owing with
respect to the Term Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  Subject to the penultimate sentence of this
paragraph (d), the entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In the case of an assignment to an Affiliate of a Lender or an
Approved Fund pursuant to paragraph (c), as to which an Assignment and
Assumption and an administrative questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower.  The Register
or Related Party Register shall be available for inspection by the Borrower and
any Lender at the Administrative Agent’s office at any reasonable time and from
time to time upon reasonable prior notice.  Except as otherwise provided in
paragraph (c) above, upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b)(iv) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  Except as otherwise provided in paragraph (c) above, no assignment
shall be effective for purposes of this Agreement unless and until it has been
recorded in the Register (or, in the case of an assignment pursuant to paragraph
(c) above, the

 

110

--------------------------------------------------------------------------------


 

applicable Related Party Register) as provided in this paragraph (d).  The date
of such recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.”

 

(e)                                  Any Lender may, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Term Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no participation shall be permitted to be made to Holdings or any of its
Subsidiaries or Affiliates, nor any officer or director of any such Person.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1.  Subject to paragraph (f) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.9, 3.10
and 3.11 to the same extent as if it were a Lender (subject to the requirements
and obligations of those sections including the documentary requirements in
Section 3.10(e)) and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender; provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower and solely for tax
purposes, maintain a register complying with the requirements of Section 163(f),
871(h) and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Term Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  Unless otherwise required by the IRS, any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the IRS.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
The entries in the Participant Register shall be conclusive and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

111

--------------------------------------------------------------------------------


 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 3.9, 3.10 or 3.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant had no such participation been transferred to such
Participant, unless the entitlement to a greater payment results from a change
in any Requirement of Law after the date such Participant became a Participant.

 

(g)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(h)                                 Notwithstanding the foregoing, a Lender may
not assign or sell participations in, its rights and obligations under this
Agreement to a Disqualified Institution; provided however, (i) the
Administrative Agent shall have no duty or obligation for any breach or other
violation of this provision by any Lender, any assignee, any participant or any
other Person, (ii) no Agent shall have any duty to take any action or to
exercise any powers (discretionary or non-discretionary) in connection with any
participation having been made to any Disqualified Institution and (iii) no
Agent shall have any duty to disclose the fact that a participation has been
made to a Disqualified Institution.

 

10.7                        Sharing of Payments; Set-off.

 

(a)                                 Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefited Lender”) shall, at any time after the Term Loans and other
amounts payable hereunder shall become due and payable pursuant to Section 8,
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  Each Loan Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a director creditor of each Loan Party in the amount of such participation to
the extent provided in clause (b) of this Section 10.7.

 

112

--------------------------------------------------------------------------------


 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, subject to Section 9.11, each Lender shall have the
right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower, and to the extent permitted by applicable law, upon the
occurrence of any Event of Default which is continuing, upon any amount becoming
due and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower, as the case
may be.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the provisions of this Section 10.7 shall be subject to the
express provisions of this Agreement which require or permit differing payments
to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

10.8                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile transmission or electronic mail (in “.pdf” or similar
format) shall be effective as delivery of a manually executed counterpart
hereof.

 

10.9                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of Holdings, the Borrower, the Agents and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Agent or any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Loan Documents.

 

10.11                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

113

--------------------------------------------------------------------------------


 

10.12                 Submission To Jurisdiction; Waivers.  Each of the parties
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof;

 

(b)                                 consents that any such action or proceeding
shall be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the address set forth in Section 10.2 or on the signature pages hereof, as the
case may be, or at such other address of which the Administrative Agent shall
have been notified pursuant thereto; and

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction.

 

10.13                 Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.  Each Loan Party agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its affiliates, on the
other.  The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as

 

114

--------------------------------------------------------------------------------


 

the agent or fiduciary of any Loan Party, its management, stockholders,
creditors or any other Person.  Each Loan Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  Each Loan
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto;
and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

10.14                 Releases of Guarantees and Liens.

 

(a)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, each of the Administrative Agent
and the Collateral Agent is hereby irrevocably authorized by each Secured Party
(without requirement of notice to or consent of any Secured Party except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document (including, without limitation, (x) the release of any
Subsidiary Guarantor from its obligations under the Loan Documents if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder, (y) the release from the Collateral of any assets disposed
to a Person other than a Loan Party in accordance with this Agreement and (z)
the release from the Collateral of any assets of any Person that ceases to be a
Subsidiary Guarantor in accordance with this Agreement ) or that has been
consented to in accordance with Section 10.1; provided that no such release
shall occur if (x) such Subsidiary Guarantor continues to be a guarantor in
respect of any Junior Financing or (y) such Collateral continues to secure any
Junior Financing or (ii) under the circumstances described in paragraph (b)
below.

 

(b)                                 At such time as (i) the Term Loans and the
other Obligations (other than Unasserted Contingent Obligations shall have been
paid in full or Cash Collateralized and (ii) the Commitments have been
terminated, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent,
the Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.  At such time, the Collateral Agent shall take such actions as are
reasonably necessary, at the cost of the Borrower, to effect each release
described in this Section 10.14 in accordance with the relevant provisions of
the Security Documents.

 

10.15                 Confidentiality.  Each Agent and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as confidential
in accordance with its customary procedures; provided that nothing herein shall
prevent any Agent or any Lender from disclosing any such information (a) to any
Agent, any other Lender, any Affiliate of a Lender or any Approved Fund (it
being understood that the Persons to whom such disclosure is made will be
informed of the

 

115

--------------------------------------------------------------------------------


 

confidential nature of such Information and instructed to keep such Information
confidential), (b) subject to an agreement to comply with confidentiality
provisions at least as restrictive as the provisions of this Section, to any
actual or prospective Transferee or any direct or indirect counterparty to any
Hedge Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, members, partners, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates (it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g)  that has been publicly disclosed (other than as a
result of a disclosure in violation of this Section 10.15), (h)  to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify the Borrower of any
request by any Governmental Authority or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information.

 

10.16                 WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.17                 Judgment Currency.  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from the Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures any Lender could
purchase the specified currency with such other currency at such Lender’s New
York office on the Business Day preceding that on which final judgment is
given.  The obligations of the Borrower in respect of any sum due to any Lender
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender of any sum adjudged to be so due in such other
currency such Lender

 

116

--------------------------------------------------------------------------------


 

may in accordance with normal banking procedures purchase the specified currency
with such other currency; if the amount of the specified currency so purchased
is less than the sum originally due to such Lender in the specified currency,
the Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Lender against such loss, and if the amount of the specified currency so
purchased exceeds the sum originally due to such Lender in the specified
currency, such Lender agrees to remit such excess to the Borrower.

 

10.18                 Patriot Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the Patriot Act, it may be required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

ALKERMES, INC., as Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ALKERMES US HOLDINGS, INC.

 

as Holdco

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

SIGNED AND DELIVERED for and on behalf

 

of and as the deed of ALKERMES PLC

 

by its lawfully appointed attorney

 

[INSERT NAME OF ATTORNEY], acting pursuant

 

to a Power of Attorney dated [ · ]:

 

 

 

 

 

 

 

 

Signature of Witness:

 

 

 

 

Name of Witness:

 

 

 

Address of Witness:

 

 

 

Occupation of Witness:

 

 

 

SIGNED AND DELIVERED for and on behalf

 

of and as the deed of ALKERMES PHARMA

 

IRELAND LIMITED by its lawfully appointed

 

attorney [INSERT NAME OF ATTORNEY],

 

acting pursuant to a Power of Attorney dated [ · ]:

 

 

 

 

 

 

 

 

Signature of Witness:

 

 

 

 

Name of Witness:

 

 

 

Address of Witness:

 

 

 

Occupation of Witness:

 

 

[Signature Page to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as co-Syndication Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citigroup Global Markets, Inc., as co-Syndication Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

J.P. Morgan Securities LLC, as co-Syndication Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Term Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](1)

 

--------------------------------------------------------------------------------

(1)                                 Signing TBD

 

[Signature Page to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

Annex B

 

[UPDATED GCA SCHEDULES]

 

--------------------------------------------------------------------------------